Exhibit 10.1





COINSURANCE AGREEMENT
dated as of June 18, 2020
between
JACKSON NATIONAL LIFE INSURANCE COMPANY
and
ATHENE LIFE RE LTD.







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


ARTICLE I DEFINITIONS
 
1.01    Definitions
1


ARTICLE II REINSURANCE OF REINSURED LIABILITIES
 
2.01    Plan of Reinsurance
11


2.02    Follow the Fortunes
11


2.03    Discretionary Elements
11


2.04    Ultimate Authority
11


2.05    Credited Rates and Non-Guaranteed Elements
11


2.06    Reinstatement of Subject Annuities
11


2.07    Conservation Program
12


2.08    Restriction on Retrocession
12


2.09    Policy Changes
12


2.10    Programs of Internal Replacement
12


2.11    Misstatement of Fact
12


2.12    Conservation Program
12


2.13    IMR
12


2.14    Valuation of Liabilities
12


ARTICLE III REINSURANCE PREMIUM; CEDING COMMISSION
 
3.01    Initial Premium
12


3.02    Ceding Commission
12


3.03    Closing Date Net Settlement
13


3.04    Initial Funds Withheld Account Adjustment; Initial OC Account Funding
13


3.05    Post-Closing Adjustment
13


3.06    Ongoing Liabilities of Cedant
14


3.07    Ongoing Liabilities of Reinsurer
15


ARTICLE IV EXPENSE ALLOWANCE
 
4.01    Expense Allowance
15


4.02    Reinsurer’s Right to Withhold
15


ARTICLE V ACCOUNTING, SETTLEMENT AND REPORTING
 
5.01    Reinsurer Reporting
15


5.02    Cedant Reporting
15


5.03    Dispute Resolution
16


5.04    Quarterly Settlement Payments; Funds Withheld Account Adjustments;
Delayed Payments
17


5.05    Offset and Recoupment Rights
17


5.06    No Set-off Against Other Agreements
18


ARTICLE VI HEDGING; FUNDS WITHHELD ACCOUNT
 
6.01    Hedging
18


6.02    Funds Withheld Account
18


ARTICLE VII ACCESS
 
7.01    Right of Inspection and Audit
20


7.02    Internal Controls
20


ARTICLE VIII ADMINISTRATION
 
8.01    Administration
20


8.02    Consultation and Escalation Procedures
20


8.03    Claims Settlement
21





i

--------------------------------------------------------------------------------





8.04    Governmental Notices and Investigations
22


8.05    Litigation
22


ARTICLE IX TRUST ACCOUNT; LETTER OF CREDIT
 
9.01    Establishment of Trust Account
22


9.02    Cedant Withdrawals
22


9.03    OC Account Settlements
22


9.04    OC Account Substitutions
23


9.05    Letters of Credit
23


9.06    Letter of Credit Reductions
23


9.07    Excess Draws
23


9.08    Additional Letter of Credit
23


ARTICLE X REINSURANCE CREDIT; TRIGGERING EVENTS
 
10.01    Credit for Reinsurance
24


10.02    Triggering Event
24


10.03    Notice of Triggering Event; Required Balance Top Up
24


10.04    Cure of Triggering Event
25


10.05    ECR Ratio; RBC Ratio
25


10.06    Comparable Triggering Events
25


ARTICLE XI ERRORS AND OMISSIONS
 
11.01    Oversights
26


ARTICLE XII INSOLVENCY
 
12.01    Insolvency of Cedant
26


12.02    Insolvency of Reinsurer
26


ARTICLE XIII DURATION AND TERMINATION
 
13.01    Duration
26


13.02    Survival
26


13.03    Recapture
26


13.04    Recapture Event
27


13.05    Notice of Recapture Event
27


13.06    Reinsurer Termination
27


13.07    Termination Fee
27


ARTICLE XIV TERMINAL ACCOUNTING AND SETTLEMENT
 
14.01    Terminal Accounting
28


14.02    Proposed Recapture Payment Statement
28


14.03    Changes to Proposed Recapture Payment Statement
28


ARTICLE XV TAX
 
15.01    Excise and Withholding Tax
30


15.02    Base Erosion and Anti-Abuse Tax
31


15.03    Funds Withheld Investments
31


ARTICLE XVI REPRESENTATIONS, WARRANTIES AND COVENANTS
 
16.01    Representations and Warranties of the Cedant
32


16.02    Covenants of the Cedant
35


16.03    Representations and Warranties of the Reinsurer
36


16.04    Covenants of the Reinsurer
37


ARTICLE XVII SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES
 
17.01    Survival
37


17.02    Indemnification by the Cedant
37


17.03    Indemnification by the Reinsurer
38


17.04    Claims Procedure
38


17.05    Payment
39





ii

--------------------------------------------------------------------------------





17.06    Treatment of Indemnification Payments
39


17.07    Provisions
39


17.08    Exclusive Remedies
39


17.09    Damages
39


17.10    Right to Recover
39


17.11    Double Claims
40


ARTICLE XVIII GENERAL PROVISIONS
 
18.01    Expenses
40


18.02    Notices
40


18.03    Severability
41


18.04    Entire Agreement
41


18.05    Assignment
41


18.06    No Third-Party Beneficiaries
41


18.07    Amendment
41


18.08    Submission to Jurisdiction
41


18.09    Governing Law
41


18.10    Waiver of Jury Trial
42


18.11    Specific Performance
42


18.12    Waivers
42


18.13    Rules of Construction
42


18.14    Counterparts
42


18.15    Duty of Utmost Good Faith
42


18.16    Treatment of Confidential Information
42


18.17    Service of Process
43



EXHIBITS
Exhibit A
Trust Agreement

Exhibit B
Security and Control Agreement

Exhibit C-1
Funds Withheld Investment Guidelines (Pre-Triggering Event)

Exhibit C-2
Funds Withheld Investment Guidelines (Post-Triggering Event)

Exhibit D-1
OC Account Investment Guidelines (Pre-Triggering Event)

Exhibit D-2
OC Account Investment Guidelines (Post-Triggering Event)

Exhibit E
Investment Management Agreement

Exhibit F
Form of Hedge Collateral Assignment Agreement







iii

--------------------------------------------------------------------------------





SCHEDULES
Schedule 1.01(a)
Cedant Quarterly Dispute Representative

Schedule 1.01(b)
Reinsurer Quarterly Dispute Representative

Schedule 1.01(c)
Cedant Representative of Senior Management

Schedule 1.01(d)
Reinsurer Representative of Senior Management

Schedule 1.01(e)
Subject Annuities

Schedule 1.01(f)
Fair Market Value

Schedule 1.01(g)
Reference Hedge Portfolio

Schedule 2.03
Discretionary Elements

Schedule 3.04(a)
Initial Funds Withheld Account Statement

Schedule 4.01
Expense Allowance Calculation Formula

Schedule 5.01(a)
Reinsurer Quarterly Asset Report

Schedule 5.02(a)(ii)
Seriatim Information

Schedule 5.02(b)
Cedant Quarterly Report (including the Settlement Statement
(Schedule 5.02(b)(i)), the Required Balance Statement (Schedule 5.02(b)(ii)),
and the Funds Withheld Account Asset Report (Schedule 5.02(b)(iii)))

Schedule 5.02(e)
Hedge Information Reporting

Schedule 8.02(a)(i)
First Level Consultation and Escalation Procedure

Schedule 8.02(a)(ii)
Second Level Consultation and Escalation Procedure

Schedule 10.01
Credit for Reinsurance

Schedule 14.01(a)
Pro Forma Recapture Report

Schedule 16.01(f)
Analytical Information

Schedule 16.01(g)(i)
Factual Information

Schedule 16.02(f)
Transferred Notes

Schedule 16.02(g)
Boxed Assets

Schedule 16.02(h)
Additional Documentation

Schedule 17.02(c)
Specified Reinsurer Persons





iv

--------------------------------------------------------------------------------






PRELIMINARY STATEMENTS
A.    Upon the terms and subject to the conditions set forth herein, the Cedant
wishes to cede to the Reinsurer, and the Reinsurer wishes to accept and
reinsure, on a funds withheld coinsurance basis, the Reinsured Liabilities (as
defined below); and
B.    Simultaneously with the execution and delivery of this Agreement, (i) the
Reinsurer, as grantor, the Cedant, as beneficiary, and Citibank, N.A., as
trustee (the “Trustee”), have entered into that certain Trust Agreement,
attached as Exhibit A (the “Trust Agreement”), pursuant to which the Reinsurer
shall establish a Trust Account (as defined below) to collateralize certain of
its obligations to the Cedant in respect of the Reinsured Liabilities, and (ii)
the Reinsurer, as grantor, the Cedant, as the secured party, and the Trustee, as
securities intermediary (the “Securities Intermediary”), have entered into that
certain Security and Control Agreement, attached as Exhibit B (the “Security and
Control Agreement”), pursuant to which the Reinsurer shall grant to the Cedant,
and the Cedant shall perfect, a first ranking priority security interest in the
Collateral (as defined below).
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties to this Agreement agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. Capitalized terms used in this Agreement have the
meanings specified or referred to in this Section 1.01.
“Action” means any claim, action, suit, litigation, arbitration, examination,
investigation or proceeding by or before any Governmental Authority or
arbitrator or arbitration panel or similar Person or body.
“Actual Ceding Commission” shall have the meaning set forth in Section 3.05(a).
“Actual Initial Premium” shall have the meaning set forth in Section 3.05(a).
“Actuarial Analysis” means the actuarial analysis prepared by Milliman, dated
April 5, 2020 and titled “Actuarial Analysis of Jackson National Life Insurance
Company and Affiliates as of December 31, 2019 - Update.”
“Additional Letter of Credit Amount” means, as of any date of determination, an
amount equal to the Maximum Additional Letter of Credit Amount, as may be
reduced in accordance with Section 9.08(a).
“Additional Letter of Credit Percentage” means an amount, expressed as a
percentage, equal to $383,000,000 divided by an amount equal to the reserves as
of the Effective Time, as finally determined in accordance with Section 3.05.
“Additional LOC Costs” shall have the meaning set forth in Section 9.08(c).
“Additional LOC Increase Amount” shall have the meaning set forth in Section
9.08(b).
“Additional LOC Increase Request” shall have the meaning set forth in Section
9.08(b).
“Administrative Services” shall have the meaning set forth in Section 8.01.
“Affiliate” means, with respect to any specified Person, any other Person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by or is under common Control with such
specified Person.
“AGM” means Apollo Global Management, Inc.
“Agreed Bases” shall have the meaning set forth in Section 3.05(b).
“Agreement” shall have the meaning set forth in the Preamble.
“Analytical Information” shall have the meaning set forth in Section
16.01(g)(ii).
“Annual Reinsurer Financial Statements” shall have the meaning set forth in
Section 16.03(h).
“Annual SAP Financial Statements” shall have the meaning set forth in Section
16.01(j).
“BEAT Event” shall have the meaning set forth in Section 13.04(d).





--------------------------------------------------------------------------------





“Benefit Payments” means all liabilities and obligations of the Cedant for
contractual benefits under the Subject Annuities, pursuant to the terms and
conditions of, and subject to the limitations set forth in, the Subject
Annuities, including, without duplication, (a) all claims, surrender amounts,
partial surrender amounts, partial withdrawal amounts, benefits, annuitizations,
policy loans and other contractual benefits and (b) interest on benefits in
respect of the Subject Annuities; provided, that in no event shall “Benefit
Payments” include any Excluded Liabilities.
“Bermuda Insurance Act” means the Bermuda Insurance Act 1978, as amended, and
the rules and regulations promulgated thereunder.
“Boxed Assets” shall have the meaning set forth in Section 16.02(g).
“Brooke Holdco” means Brooke (Holdco1) Inc., a Delaware corporation and the
indirect parent of the Cedant.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Lansing, Michigan, New York, New York or Hamilton,
Bermuda are required or authorized by Law to remain closed.
“Cause Event” shall have the meaning set forth in Section 6.02(b).
“Cedant” shall have the meaning set forth in the Preamble.
“Cedant Books and Records” means originals or copies of all records and all
other data and information (in whatever form or medium maintained) in the
possession, custody or control of the Cedant to the extent related to the
Subject Annuities or the Reinsured Liabilities, including (a) administrative
records, (b) claim records, (c) contract files, (d) sales records,
(e) reinsurance records, (f) underwriting records, (g) accounting (including
investment accounting) records and (h) actuarial reports, analyses and
memoranda; provided, however, that in no event shall “Cedant Books and Records”
include (i) Tax returns and Tax records and all other data and information with
respect to Taxes (other than with respect to premium taxes, excise taxes and
similar Taxes), (ii) files, records, data and information with respect to the
employees of the Cedant and its Affiliates, (iii) records, data and information
with respect to any employee benefit plan established, maintained or contributed
to by the Cedant or its Affiliates, (iv) any materials prepared for the boards
of directors of the Cedant or its Affiliates, (v) any corporate minute books,
stock records or similar corporate records of the Cedant or its Affiliates, (vi)
any materials that are legally privileged, it being understood that the Cedant
shall use commercially reasonable efforts to obtain waivers or make other
arrangements that would enable any such item to be accessed by the Reinsurer
without impinging on the ability to assert such privilege, (vii) consolidated
regulatory filings made by the Cedant and its Affiliates and any correspondence
with Governmental Authorities not relating to the Subject Annuities or the
Reinsured Liabilities, (viii) corporate books and records of Prudential or its
Affiliates other than the Cedant or (ix) any internal drafts, opinions,
valuations, correspondence or other materials produced by, or provided between
or among, the Cedant and its Affiliates or Representatives with respect to the
negotiation or valuation of the transactions contemplated pursuant to the
Investment Agreement.
“Cedant Domiciliary State” means the Cedant’s state of domicile from time to
time; provided, that, for purposes of this Agreement, in no event shall the
Cedant Domiciliary State be the State of New York.
“Cedant Extra-Contractual Obligations” means all Extra-Contractual Obligations
other than Reinsurer Extra-Contractual Obligations.
“Cedant Indemnitee” means the Cedant, each of its subsidiaries and Affiliates,
and its and their respective officers, directors, employees, agents, successors
and assigns.
“Cedant Quarterly Report” shall have the meaning set forth in Section 5.02(b).
“Cedant SAP” means the statutory accounting principles and practices prescribed
by the insurance regulator of the Cedant Domiciliary State with respect to life
insurance companies domiciled therein.
“Ceded IMR” means, as of any date of determination, an amount equal to the
greater of (a) (i) the portion of the Effective Date IMR that remains
unamortized as of such date plus (ii) the interest maintenance reserve relating
to the assets maintained in or, with respect to the Boxed Assets and the
Transferred Notes, allocated to the Funds Withheld Account, determined in
accordance with Cedant SAP, consisting of the after-tax unamortized deferred
gains and losses in respect of the assets maintained in or, with respect to the
Boxed Assets and the Transferred Notes, allocated to the Funds Withheld Account,
that is created on or following the Closing Date that is unamortized as of such
date and (b) zero (0).
“Ceding Commission” means an amount equal to $1,250,000,000 minus the Hedge
Adjustment Amount.
“Credited and Indexed Rates” shall have the meaning set forth in Schedule 2.03.
“Closing Agreement” shall have the meaning set forth in Section 15.01(b).
“Closing Date” means the date on which this Agreement is executed and delivered
by the Cedant and the Reinsurer.





--------------------------------------------------------------------------------





“CML” means any Initial Funds Withheld Asset that is an individual mortgage
loan, promissory note, or Section 504 Loan.
“Code” means the United States Internal Revenue Code of 1986.
“Collateral” shall have the meaning set forth in the Security and Control
Agreement.
“Comparable Transaction” shall have the meaning set forth in Section 10.06(a).
“Comparable Triggering Event” shall have the meaning set forth in
Section 10.06(a).
“Confidential Information” means all information and materials of any kind,
whether oral or recorded in any medium, concerning the Disclosing Party or any
of its Affiliates, obtained directly or indirectly from the Disclosing Party or
any of its Affiliates or Representatives in connection with the transactions
contemplated by this Agreement, the Trust Agreement and the Security and Control
Agreement, except information which (a) is or becomes generally available to the
public other than as a result of disclosure by the Receiving Party or its
Representatives in violation of the terms of this Agreement or any other
confidentiality or non-disclosure obligation binding on the Receiving Party or
its Affiliates, (b) becomes available to the Receiving Party on a
non-confidential basis from a third party not affiliated with the Receiving
Party other than the Disclosing Party or its Representatives not known by the
Receiving Party to be in breach of an obligation of confidentiality to the other
party, (c) is independently developed by the Receiving Party without the use or
benefit of any information that would otherwise be Confidential Information or
without violating any of the Receiving Party’s obligations under this Agreement
or any other confidentiality or non-disclosure obligation binding on the
Receiving Party or its Affiliates or (d) was information already in the
possession of the Receiving Party and which was not subject to any obligation to
keep such information confidential; provided, that the identity of the parties
and the existence of this Agreement shall not be considered “Confidential
Information” hereunder.
“Contested Claim” shall have the meaning set forth in Section 8.03(b).
“Control” means, with respect to any Person, the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. Control shall be
presumed to exist if any Person, directly or indirectly, owns, controls, holds
the power to vote or holds proxies representing ten percent (10%) or more of the
voting securities of any other Person. The terms “Controlled,” “Controlled by,”
“under common Control with” and “Controlling” shall have correlative meanings.
“Custodian” shall have the meaning set forth in Section 6.02(a).
“Customers” means policyholders, contractholders, insureds, annuitants and
beneficiaries, as applicable.
“Data Room” means the “Project Star” electronic data room established and
maintained by Intralinks.
“Disclosing Party” shall have the meaning set forth in Section 18.16.
“Discretionary Elements” means any terms or features of a Subject Annuity that
are subject to change at the election of the Cedant or that are otherwise within
the discretion of the Cedant, including caps, spreads, participation rates,
renewal credited interest rates and other interest crediting adjustments.
“ECR Ratio” shall have the meaning set forth in Section 10.05(a).
“ECR Recapture Event” shall have the meaning set forth in Section 13.04(a).
“ECR Triggering Event” shall have the meaning set forth in Section 10.02(b).
“Effective Date IMR” means $59,630,250.32, which the parties acknowledge and
agree represents the interest maintenance reserve in respect of the Initial
Funds Withheld Assets as of the Effective Time, determined in accordance with
Cedant SAP, prior to any redeployment of the Initial Funds Withheld Assets on or
following the Closing Date.
“Effective Time” means 12:00:01 a.m. Michigan time on June 1, 2020.
“Estimated Ceding Commission” shall have the meaning set forth in Section
3.03(a).
“Estimated Initial Premium” shall have the meaning set forth in Section 3.03(a).
“Estimated Recapture Asset Report” shall have the meaning set forth in
Section 14.01(a).
“Estimated Recapture Payment” shall have the meaning set forth in
Section 14.01(a).
“Estimated Recapture Payment Statement” shall have the meaning set forth in
Section 14.01(a).





--------------------------------------------------------------------------------





“Estimated Settlement Statement” shall have the meaning set forth in
Section 3.03(a).
“Excess Capital Loss” shall have the meaning set forth in Section 15.03.
“Excess Loss Payment” means, for any applicable tax year, a payment of an amount
equal to (a) A*B divided by (b) 1-B, where:
“A” = the Excess Capital Loss for such year; and
“B” = the United States federal corporate income tax rate in effect as of the
last day of such year.
“Excluded Liabilities” means (a) any Cedant Extra-Contractual Obligations and
(b) any liabilities resulting from any change to the terms of any Subject
Annuity after the Effective Time in violation of Section 2.07.
“Expense Allowance” shall have the meaning set forth in Section 4.01.
“Expense Allowance Withholding Event” shall have the meaning set forth in
Section 4.02.
“Extra-Contractual Obligations” means all liabilities or obligations and any
other related expenses (including attorneys’ fees), other than those incurred
under the express terms and conditions and within the limits of the Subject
Annuities, whether to Customers, Governmental Authorities or any other Person,
arising out of or relating to the Subject Annuities, including consequential,
exemplary, punitive, compensatory, incidental, treble, bad faith, special,
statutory or regulatory damages (or interest, fines, penalties, taxes, fees,
forfeitures or similar charges of a penal or disciplinary nature), or any other
form of extra-contractual damages or liability relating to the Subject
Annuities, including those that arise from any alleged or actual act, error or
omission (whether or not intentional, negligent, in bad faith or otherwise)
relating to (a) the form, marketing, underwriting, production, sale, issuance,
cancellation or administration of the Subject Annuities, (b) the investigation,
defense, trial, settlement or handling of claims, benefits or payments arising
out of, under or with respect to the Subject Annuities, (c) the failure to pay,
or the delay in payment, of benefits, claims or any other amounts due or alleged
to be due under or in connection with the Subject Annuities or errors in
calculating or administering the payment of, benefits, claims or any other
amounts due or alleged to be due under or in connection with the Subject
Annuities, (d) the failure of any Subject Annuity to provide to the purchaser,
policyholder or intended beneficiary thereof with the Tax treatment under the
Code either that was purported to apply in materials provided by the issuer of
such Subject Annuity, in each case at the time of its issuance (or any
subsequent modification of such Subject Annuity) or for which such Subject
Annuity was designed to qualify at the time of issuance (or subsequent
modification), (e) any tax, penalty or interest imposed in respect of any
withholding or reporting obligation of the Cedant in respect of taxes with
respect to the Subject Annuities or (f) any other ex gratia payments made by the
Cedant (i.e., payments the Cedant is not required to make under the terms of the
Subject Annuities).
“Factual Information” shall have the meaning set forth in Section 16.01(g)(i).
“Fair Market Value” means (a) with respect to cash, as at any date of
determination, the amount thereof and (b) with respect to an asset other than
cash, the amount at which such asset could be bought or sold in a current
transaction between willing parties other than in a forced or liquidation sale
as of such date of determination; provided, that the Fair Market Value of any
asset held in the OC Account shall be determined by the Reinsurer in accordance
with Schedule 1.01(f).
“Final Recapture Asset Report” means the Proposed Recapture Asset Report, as
finalized pursuant to the procedures set forth in Section 14.03.
“Final Recapture Payment Amount” means the Recapture Payment Amount set forth in
the Final Recapture Payment Statement.
“Final Recapture Payment Statement” means the Proposed Recapture Payment
Statement, as finalized pursuant to the procedures set forth in Section 14.03.
“Final Terminal Settlement Statement” means the Proposed Terminal Settlement
Statement, as finalized pursuant to the procedures set forth in Section 14.03.
“Final Reinsurer Asset Report” means the Proposed Reinsurer Asset Report, as
finalized pursuant to the procedures set forth in Section 14.03.
“First Level Consultation and Escalation Procedure” shall have the meaning set
forth in Section 8.02(a).
“First Level Representatives” shall have the meaning set forth in
Section 8.02(a).
“Funds Withheld Account” shall have the meaning set forth in Section 6.02(a).
“Funds Withheld Account Adjustment” shall have the meaning set forth in
Section 5.04(b).





--------------------------------------------------------------------------------





“Funds Withheld Account Adjustment Statement” shall have the meaning set forth
in Section 5.02(b).
“Funds Withheld Balance” shall have the meaning set forth in Section 5.02(b).
“Funds Withheld Excess Withdrawals” shall have the meaning set forth in Section
6.02(e).
“Funds Withheld Investment Guidelines” means (a) prior to the occurrence of a
Triggering Event, the Investment Guidelines attached as Exhibit C-1 (as amended
from time to time in writing by mutual agreement of the Cedant and the
Reinsurer) and (b) during the continuation of a Triggering Event, such
Investment Guidelines to be amended as set forth on Exhibit C-2 (as amended from
time to time in writing by mutual agreement of the Cedant and the Reinsurer).
“Funds Withheld Loss” shall have the meaning set forth in Section 15.03.
“Funds Withheld Percentage” means one hundred percent (100%).
“Funds Withheld Permitted Investments” means investments of the type permitted
under the Funds Withheld Investment Guidelines.
“Funds Withheld Reserves” means, as of any date of determination, an amount
equal to (a) the Funds Withheld Percentage multiplied by (b) the Reserves as of
such date of determination.
“Governmental Authority” means any United States or non-United States federal,
state or local or any supra-national, political subdivision, governmental,
legislative, tax, regulatory or administrative authority, instrumentality,
agency, body or commission, self-regulatory organization or any court, tribunal,
or judicial or arbitral body.
“Hedge Adjustment Amount” means, as of any date of determination, an amount
equal to the greater of (a) (i) “A”, minus (ii) the product of “B” multiplied by
“C”, and (b) zero (0); where:
“A” = with respect to any hedges reflected in the Reference Hedge Portfolio, an
amount equal to the value of the hedges in the Reference Hedge Portfolio as of
4:00 p.m. Eastern Time on the Closing Date;


“B” = 2.53%; and


“C” = the aggregate indexed account value as of the Effective Time for all
Subject Annuities that are fixed indexed annuities calculated as the sum of the
“Notional” column in the “Details” tab in the Reference Hedge Portfolio.


For purposes of determining “A” above, the value of the hedges in the Reference
Hedge Portfolio as of the Closing Date will be calculated in the same manner as
the “value” column as set forth in the “Details” tab in the Reference Hedge
Portfolio with a lapse factor of 100%. As of June 11, 2020, the Hedge Adjustment
Amount was $18,866,726.
“Hedge Collateral Account” means, collectively, the separate subaccounts of the
Trust Account established in accordance with the Trust Agreement to hold any
variation margin collateral posted by the applicable Hedge Counterparty in favor
of the Reinsurer in respect of the Reinsurer Hedges.
“Hedge Collateral Assignment Agreement” shall have the meaning set forth in
Section 6.01(b).
“Hedge Counterparty” shall have the meaning set forth in Section 6.01(b).
“Indemnified Party” means, as the context requires, (a) a Reinsurer Indemnitee,
as it may be entitled to any indemnification payment from the Cedant pursuant to
Section 17.02, or (b) a Cedant Indemnitee, as it may be entitled to any
indemnification payment from the Reinsurer pursuant to Section 17.03.
“Indemnifying Party” means, as the context requires, (a) the Cedant, as it may
have liability for any indemnification payment to a Reinsurer Indemnitee
pursuant to Section 17.02, or (b) the Reinsurer, as it may have liability for
any indemnification payment to a Cedant Indemnitee pursuant to Section 17.03.
“Independent Accountant” means a jointly selected partner or senior employee at
BDO USA LLP or, if such Person is unwilling or unable to serve, a jointly
selected partner or senior employee at a nationally recognized accounting firm,
which such firm (a) has appropriate actuarial and accounting experience, (b) is
not the auditor or independent accounting firm of Athene Holding Ltd. or any of
its subsidiaries or the Cedant or any of its Affiliates and (c) is otherwise
independent and impartial; provided, however, that if the parties are unable to
select such accounting firm within twenty (20) Business Days of being notified
that such Person is unwilling or unable to serve, either party may request the
American Arbitration Association’s International Centre for Dispute Resolution
to appoint within ten (10) Business Days from the date of such request, or as
soon as practicable thereafter, a partner or senior employee at a nationally
recognized accounting firm that is not the auditor





--------------------------------------------------------------------------------





or independent accounting firm of Athene Holding Ltd. or any of its subsidiaries
or the Cedant or any of its Affiliates, who is a certified public accountant and
who is independent and impartial, to be the Independent Accountant.
“Independent Expert” shall have the meaning set forth in Section 8.02(b).
“Initial Funds Withheld Account Adjustment Statement” has the meaning set forth
in Section 3.04(a).
“Initial Funds Withheld Assets” shall have the meaning set forth in Section
3.03(a).
“Initial Premium” shall have the meaning set forth in Section 3.01(b).
“Initial Premium Adjustment” shall have the meaning set forth in
Section 3.05(h).
“Insolvency Event” means, with respect to any Person, the occurrence of any of
the following events, acts, occurrences or conditions, whether such event, act,
occurrence or condition is voluntary or involuntary or results from the
operation of law or pursuant to or as a result of compliance by any Person with
any judgment, decree, order, rule or regulation of any Governmental Authority:
(a) such Person commences a voluntary case concerning itself under any
insolvency laws, makes a proposal or makes notice of intention to make a
proposal or otherwise commences any other proceeding under any bankruptcy,
rehabilitation, liquidation, conservation, dissolution, reorganization,
arrangement, adjustment of debt, relief of debtors, insolvency or similar law of
any applicable jurisdiction whether now or hereafter in effect relating to such
Person (any of the foregoing, an “Insolvency Proceeding”); (b) an involuntary
Insolvency Proceeding is commenced against such Person; (c) a receiver, trustee,
interim receiver, receiver and manager, liquidator or rehabilitator is appointed
for, or takes charge of, all or substantially all of the property of such
Person; (d) any order for relief or other order approving any such case or
proceeding is entered; (e) such Person is adjudicated insolvent or bankrupt;
(f) such Person suffers any appointment of any receiver, trustee, interim
receiver, receiver and manager, custodian, rehabilitator or the like for it or
any substantial part of its property, which appointment continues undischarged
or unstayed for a period of thirty (30) days; (g) such Person makes a general
assignment for the benefit of creditors; (h) such Person fails to pay, or states
that it is unable to pay, or is unable to pay, its debts generally as they
become due; (i) such Person calls a meeting of its creditors with a view of
arranging a composition or adjustment of its debts; (j) such Person, by any act
or failure to act, consents to, approves of or acquiesces in any of the
foregoing; or (k) any corporate action is taken by such Person for the purpose
of effecting any of the foregoing items (a) through (j).
“Interest Rate” means the greater of (a) the annual yield rate, on the date to
which the 90-Day Treasury Rate relates, of actively traded U.S. Treasury
securities having a remaining duration to maturity of three (3) months, as such
rate is published under “Treasury Constant Maturities” in Federal Reserve
Statistical Release H.15(519) and (b) zero (0).
“Interim Funds Withheld Account Adjustment” shall have the meaning set forth in
Section 3.04(a).
“Interim Settlement Date” shall have the meaning set forth in Section 3.04(a).
“Interim Settlement Date Funds Withheld Balance” means (a) the Statutory Book
Value as of the Effective Time of the Initial Funds Withheld Assets held in or,
with respect to the Boxed Assets and the Transferred Notes, allocated to the
Funds Withheld Account as of the Interim Settlement Date plus (b) the aggregate
amount of any cash held in the Funds Withheld Account as of the Interim
Settlement Date plus (c) the Statutory Book Value as of the Interim Settlement
Date of any Funds Withheld Permitted Investments (other than the Initial Funds
Withheld Assets) held in the Funds Withheld Account as of the Interim Settlement
Date.
“Investment Agreement” means that certain Investment Agreement between Brooke
Holdco and the Reinsurer, dated as of June 18, 2020.
“Investment Management Agreement” shall have the meaning set forth in
Section 6.02(b).
“Investment Manager” shall have the meaning set forth in Section 6.02(b).
“IPO” means a firm commitment underwritten public offering pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
demerger, spin-off, split-off, direct listing, or other similar transaction that
results in the public listing of any equity securities or any equity securities
of a direct or indirect parent of Brooke Holdco (other than Prudential).
“IRS” shall have the meaning set forth in Section 15.01(b).
“Law” means any United States or non-United States federal, state or local
statute, law, ordinance, regulation, code, governmental order or other
requirement, rule or administrative interpretation enacted, promulgated, issued,
enforced or entered by any Governmental Authority.
“Letter of Credit” shall have the meaning set forth in Section 9.05.
“Letter of Credit Excess Draws” shall have the meaning set forth in Section
9.07.





--------------------------------------------------------------------------------





“Level One Negotiations” shall have the meaning set forth in Section 5.03(a).
“Level Two Negotiations” shall have the meaning set forth in Section 5.03(a).
“LOC Provider” means any provider of a Letter of Credit that is set forth on the
“List of Qualified U.S. Financial Institutions” established and maintained by
the National Association of Insurance Commissioners and reasonably satisfactory
to the Cedant and the Reinsurer; provided, that the Cedant shall be permitted to
consider, among other things, the Cedant’s overall credit exposure with respect
to such proposed LOC Provider in determining whether such proposed LOC Provider
is satisfactory.
“Losses” means any damages, losses, claims, demands, actions, suits,
proceedings, payments, judgments, Taxes and out-of-pocket costs and expenses
(including reasonable legal fees) and costs and expenses of investigating or
contesting any of the foregoing.
“Maximum Additional Letter of Credit Amount” means, as of any date of
determination, the Additional Letter of Credit Percentage multiplied by the
Reserves as of such date of determination.
“Milliman” means Milliman, Inc.
“Minimum Threshold Amount” means an amount equal to five million dollars
($5,000,000).
“Net Settlement Amount” shall have the meaning set forth in Section 5.02(b).
“New Domiciliary State” has the meaning set forth in Section 16.04(e).
“Non-Public Personal Information” shall have the meaning set forth in Section
18.16(b).
“Notes” shall have the meaning set forth in Section 16.02(f).
“Notice of Cessation of Exclusive Control” shall have the meaning set forth in
the Security and Control Agreement.
“Objecting Party” shall have the meaning set forth in Section 5.03(a).
“OC Account” means, collectively, all of the subaccounts of the Trust Account
other than the Hedge Collateral Accounts.
“OC Account Investment Guidelines” means (a) prior to the occurrence of a
Triggering Event, the Investment Guidelines attached as Exhibit D‑1 (as amended
from time to time in writing by mutual agreement of the Cedant and the
Reinsurer) and (b) during the continuation of a Triggering Event, such
Investment Guidelines to be amended as set forth on Exhibit D‑2 (as amended from
time to time in writing by mutual agreement of the Cedant and the Reinsurer).
“OC Account Permitted Investments” means investments of the type permitted under
the OC Account Investment Guidelines.
“Permits” shall have the meaning set forth in Section 16.01(e).
“Person” means any natural person, general or limited partnership, corporation,
limited liability company, limited liability partnership, firm, association or
organization or other legal entity.
“Premiums” means all premiums, considerations, deposits, payments, policy fees,
policy loan principal and interest and other amounts received by the Cedant in
respect of the Subject Annuities.
“Pro Forma Recapture Report” shall have the meaning set forth in
Section 14.01(a).
“Product Tax Rules” means the Tax Laws with respect to (a) the requirements for
the Subject Annuities to qualify for certain Tax treatment and (b) the Tax
reporting and withholding applicable to the Subject Annuities. For the avoidance
of doubt, “Product Tax Rules” include section 72 of the Code and the Treasury
Regulations promulgated thereunder, and related administrative guidance and
judicial interpretations.
“Proposed Recapture Asset Report” shall have the meaning set forth in
Section 14.02.
“Proposed Recapture Payment Statement” shall have the meaning set forth in
Section 14.02.
“Proposed Reinsurer Asset Report” shall have the meaning set forth in
Section 14.02.
“Proposed Terminal Settlement Statement” shall have the meaning set forth in
Section 14.03(a).





--------------------------------------------------------------------------------





“Prudential” means Prudential plc.
“Quarterly Accounting Period” means each calendar-quarter period ending after
the Effective Time and prior to the termination of this Agreement; provided that
(a) the initial Quarterly Accounting Period shall commence at the Effective Time
and (b) the final Quarterly Accounting Period shall commence on the first day of
the applicable calendar quarter and end on the Termination Date.
“Quarterly Reports” means the Cedant Quarterly Report and the Reinsurer
Quarterly Asset Report.
“Quarterly Settlement Dispute Representative” means, in the case of the Cedant,
the individual set forth on Schedule 1.01(a) and, in the case of the Reinsurer,
the individual set forth on Schedule 1.01(b); provided, however, that either
party may, as to its own Quarterly Settlement Dispute Representative, designate
a new Quarterly Settlement Dispute Representative at any time upon notice to the
other party.
“RBC Ratio” shall have the meaning set forth in Section 10.05(a).
“RBC Recapture Event” shall have the meaning set forth in Section 13.04(a).
“RBC Triggering Event” shall have the meaning set forth in Section 10.02(b).
“Recapture Closing Date” shall have the meaning set forth in Section 13.03(b).
“Recapture Effective Time” means 12:00:01 a.m. Michigan time on the first day of
the calendar quarter in which the Recapture Closing Date occurs.
“Recapture Event” shall have the meaning set forth in Section 13.04.
“Recapture Notice” means any notice of recapture provided in accordance with
Section 14.03(a).
“Recapture Payment Adjustment” shall have the meaning set forth in Section
14.03(g).
“Recapture Payment Amount” means the amount of the payment due to the Cedant in
respect of the recapture of the Reinsured Liabilities equal to the sum of
(a) the Reserves as of the Recapture Effective Time plus (b) the Triggering
Event IMR as of the Recapture Effective Time, minus (c) the Unamortized Ceding
Commission as of the Recapture Effective Time.  
“Recapture Payment Statement” means, as applicable, the Estimated Recapture
Payment Statement, the Proposed Recapture Payment Statement or the Final
Recapture Payment Statement.
“Recapture Review Period” shall have the meaning specified in Section 14.03(a).
“Receiving Party” shall have the meaning set forth in Section 18.16(a).
“Reconciliation Statement” shall have the meaning set forth in Section 3.05(a).
“Reconciliation Statement Objection” shall have the meaning set forth in
Section 3.05(b).
“Recoverables” shall have the meaning set forth in Section 3.06.
“Reference File” means, collectively, the excel files titled “03.31.2020 FIA
Infor v6.xlsx” and “Fixed Annuity Detail 03-31-2020.xlxs”.
“Reference Hedge Portfolio” means the hypothetical hedge portfolio set forth in
the excel file referenced on Schedule 1.01(g).
“Regulatory Action” shall have the meaning set forth in Section 8.03(b).
“Reinsurance Credit Event” shall have the meaning set forth in Section 10.01.
“Reinsured Liabilities” means (a) Benefit Payments, (b) guaranty fund
assessments payable by the Cedant to the extent relating to premiums received by
the Cedant with respect to the Subject Annuities and (c) Reinsurer
Extra-Contractual Obligations; provided, that in no event shall “Reinsured
Liabilities” include any Excluded Liabilities.
“Reinsurer” shall have the meaning set forth in the Preamble.
“Reinsurer BEAT Event” means a BEAT Event resulting from a breach by the
Reinsurer of its covenant set forth in Section 15.02(d).





--------------------------------------------------------------------------------





“Reinsurer Books and Records” means originals or copies of all records and all
other data and information (in whatever form or medium maintained) in the
possession, custody or control of the Reinsurer to the extent related to the
Subject Annuities, the Reinsured Liabilities or the assets held in the Trust
Account; provided, however, that in no event shall “Reinsurer Books and Records”
include (a) Tax returns and Tax records and all other data and information with
respect to Taxes (other than with respect to premium taxes, excise taxes and
similar Taxes), (b) files, records, data and information with respect to the
employees of the Reinsurer and its Affiliates, (c) records, data and information
with respect to any employee benefit plan established, maintained or contributed
to by the Reinsurer or its Affiliates, (d) any materials prepared for the boards
of directors of the Reinsurer or its Affiliates, (e) any corporate minute books,
stock records or similar corporate records of the Cedant or its Affiliates, (f)
any materials that are legally privileged, it being understood that the
Reinsurer shall use commercially reasonable efforts to obtain waivers or make
other arrangements that would enable any such item to be accessed by the Cedant
without impinging on the ability to assert such privilege, (g) consolidated
regulatory filings made by the Reinsurer and its Affiliates and any
correspondence with Governmental Authorities not relating to the Subject
Annuities or the Reinsured Liabilities or (h) any internal drafts, opinions,
valuations, correspondence or other materials produced by, or provided between
or among, the Reinsurer and its Affiliates or Representatives with respect to
the negotiation or valuation of the transactions contemplated pursuant to the
Investment Agreement.
“Reinsurer Extra-Contractual Obligations” means all Extra-Contractual
Obligations relating to the Subject Annuities to the extent caused by or arising
from any act or omission of the Reinsurer or any of its Affiliates.
“Reinsurer Financial Statements” shall have the meaning set forth in Section
16.03(h).
“Reinsurer Hedges” shall have the meaning set forth in Section 6.01(b).
“Reinsurer Indemnitees” means the Reinsurer, each of its subsidiaries and
Affiliates, and its and their respective officers, directors, employees, agents,
successors and assigns.
“Reinsurer Quarterly Asset Report” shall have the meaning set forth in
Section 5.01(a).
“Reinsurer SAP” means the statutory accounting principles and practices
prescribed by the Bermuda Monetary Authority applicable to Bermuda long-term
Class E insurance companies.
“Reinsurer Termination Event” means any failure by the Cedant (or any successor
by operation of law of the Cedant, including, but not limited to, any receiver,
liquidator, rehabilitator, conservator or similar Person of the Cedant) to pay
any material undisputed amount due to the Reinsurer under this Agreement payable
by the Cedant and such failure has not been cured within forty-five (45) days
after written notice thereof from the Reinsurer.
“Reinsurer Termination Notice” shall have the meaning set forth in Section
13.06.
“Related Party” means a “related party” within the meaning of Section 59(A)(g)
of the Code.
“Representatives” of a Person means the directors, officers, employees,
advisors, agents, stockholders, limited partners, equityholders, consultants,
independent accountants, investment bankers, counsel or other representatives of
such Person and of such Person’s Affiliates.
“Representatives of Senior Management” means, in the case of the Cedant, the
individuals set forth on Schedule 1.01(c) and, in the case of the Reinsurer, the
individuals set forth on Schedule 1.01(d); provided, however, that either party
may, as to its own Representative of Senior Management, designate a new
Representative of Senior Management at any time upon notice to the other party.
“Required Balance Statement” shall have the meaning set forth in
Section 5.02(b).
“Required Trust Balance” means, as of any date of determination, an amount equal
to (a) (i) the Required Trust Percentage multiplied by (ii) (A) the Reserves as
of such date of determination (as set forth in the report delivered by the
Cedant to the Reinsurer pursuant to Section 5.02(b)), plus (B) (x) prior to the
occurrence of a Triggering Event, the Ceded IMR (as set forth in the report
delivered by the Cedant to the Reinsurer pursuant to Section 5.02(b)) and (y)
during the continuance of a Triggering Event, the Triggering Event IMR (as set
forth in the report delivered by the Cedant to the Reinsurer pursuant to Section
5.02(b)), minus (b) the Maximum Additional Letter of Credit Amount, minus (c)
the aggregate purchase cost as of such date of determination of any in-force
Reinsurer Hedges (as set forth in the report delivered by the Reinsurer to the
Cedant pursuant to Section 5.01(c)), minus (d) an amount equal to the excess of
(i) the aggregate face amount of any Letters of Credit as of such date of
determination over (ii) the Additional Letter of Credit Amount as of such date
of determination, minus (e) the Funds Withheld Balance, minus (f) the aggregate
remaining unamortized balance of all Excess Loss Payments, if any, as of such
date of determination.
“Required Trust Percentage” means (a) prior to the occurrence of a Triggering
Event, ninety-nine percent (99%) and (b) during the continuation of a Triggering
Event, one hundred and one percent (101%).
“Reserves” means, as of any date of determination, an amount equal to, with
respect to the Subject Annuities, the aggregate statutory reserves, as of such
date of determination, maintained by the Cedant in respect of the Reinsured
Liabilities (without regard to the transactions contemplated by this Agreement)
for purposes of its statutory financial statements, determined in accordance
with Cedant SAP in a manner consistent with the Cedant’s historical practices
utilizing reserving methods and assumptions for applying Cedant SAP which are
consistent with





--------------------------------------------------------------------------------





the methods and assumptions utilized by the Cedant to prepare the Reference
File; provided that in the event that, following a required change in Cedant SAP
that occurs after the Closing Date, any deviation from such historical
practices, methods and assumptions for applying Cedant SAP is required in order
to comply with Cedant SAP, the Cedant and the Reinsurer shall cooperate in good
faith to update such practices, methods and assumptions to minimize the impact
of such change in Cedant SAP, provided that any such updated practices, methods
and assumptions comply with Cedant SAP; provided, further, that, in no event
will the Reserves include (a) additional actuarial reserves (as used in
connection with Cedant SAP), if any, established by the Cedant as a result of
any asset adequacy analysis or cash flow testing, (b) any asset valuation
reserves (as used in connection with Cedant SAP) established by the Cedant,
(c) any interest maintenance reserve (as used in connection with Cedant SAP)
established by the Cedant or (d) any voluntary or other discretionary reserves,
or any other reserve not directly attributable to specific Subject Annuities.
“Retrocession Confidentiality Obligations” shall have the meaning set forth in
Section 18.16(a).
“Review Period” shall have the meaning set forth in Section 3.05(b).
“SAP Financial Statements” shall have the meaning set forth in Section 16.01(j).
“Second Level Consultation and Escalation Procedure” shall have the meaning set
forth in Section 8.02(a).
“Second Level Representatives” shall have the meaning set forth in
Section 8.02(a).
“Securities Intermediary” shall have the meaning set forth in the Recitals.
“Security and Control Agreement” shall have the meaning set forth in the
Recitals.
“Servicing Agreements” shall have the meaning set forth in Section 16.01(o)(ii).
“Settlement Statement” shall have the meaning set forth in Section 5.02(b).
“Solvency Ratio Reporting Period” shall have the meaning set forth in
Section 10.05(b).
“Statement of Objection” shall have the meaning set forth in Section 14.03(a).
“Statutory Book Value” means, as of any date of determination, (a) with respect
to any cash or asset in the Funds Withheld Account, the carrying value of the
subject asset as of such date of determination for purposes of the Cedant’s
statutory financial statements, determined in accordance with Cedant SAP and
(b) with respect to any cash or asset in the OC Account, the carrying value of
the subject asset as of such date of determination for purposes of the
Reinsurer’s statutory financial statements, determined in accordance with
Reinsurer SAP.
“Subject Annuities” means (a) all fixed annuity and fixed indexed annuity
policies, contracts, binders or slips written by the Cedant prior to the
Effective Time that are listed in the excel files referenced on Schedule 1.01(e)
and in-force as of the Effective Time, including any riders and any supplements,
endorsements or amendments thereto, and extensions thereof, as of the Effective
Time, and (b) all supplementary contracts issued by the Cedant on or following
the Effective Time upon the annuitization of any annuity contract referenced in
clause (a).
“Surrender Charge Period” shall have the meaning set forth in Schedule 2.03.
“Tax” or “Taxes” means all income, premium, alternative minimum, accumulated
earnings, personal holding company, capital stock, gross receipts, value added,
registration, premium, retaliatory, customs duties, severance, environmental,
real property, personal property, ad valorem, occupancy, license, occupation,
social security, disability, unemployment, workers’ compensation, estimated,
excise, gross receipts, ad valorem, sales, use, employment, franchise, profits,
gains, transfer, payroll, stamp taxes or any other taxes (whether payable
directly or by withholding) imposed by any Tax Authority in each case, together
with any interest and any penalties thereon or additional amounts with respect
thereto; provided that any guaranty fund assessment or escheatment obligation
shall not be treated as a Tax.
“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.
“Tax Treaty” shall have the meaning set forth in Section 15.01(b).
“Termination Date” shall have the meaning set forth in Section 13.01.
“Third Party Claim” shall have the meaning set forth in Section 17.04(a).
“Transferred Notes” shall have the meaning set forth in Section 16.02(f).
“Triggering Event” shall have the meaning set forth in Section 10.02.





--------------------------------------------------------------------------------





“Triggering Event IMR” means, as of any date of determination, an amount equal
to the greater of (a) (i) the portion of the Effective Date IMR that remains
unamortized as of such date plus (ii) the interest maintenance reserve relating
to the assets maintained in or, with respect to the Boxed Assets and the
Transferred Notes, allocated to, the Funds Withheld Account, determined in
accordance with Cedant SAP, consisting of the pre-tax unamortized deferred gains
and losses in respect of the assets maintained in or, with respect to the Boxed
Assets and the Transferred Notes, allocated to, the Funds Withheld Account, that
is created on or following the Closing Date that is unamortized as of such date
and (b) zero (0).
“Trust Account” shall have the meaning set forth in Section 9.01.
“Trust Agreement” shall have the meaning set forth in the Recitals, as such
agreement may be amended from time to time by the parties.
“Trustee” shall have the meaning set forth in the Recitals.
“Unamortized Ceding Commission” means an amount equal to the product of the
Ceding Commission multiplied by a fraction, the numerator of which is (a) twenty
(20) minus (b) the full number of years that have elapsed from the Effective
Time to the Recapture Effective Time and the denominator of which is twenty
(20).
“Unfunded LOC Amount” shall have the meaning set forth in Section 9.05.
“Withheld Expense Allowance” shall have the meaning set forth in Section 4.02.
ARTICLE II
REINSURANCE OF REINSURED LIABILITIES
Section 2.01    Plan of Reinsurance. Subject to the terms and conditions of this
Agreement, as of the Effective Time, the Cedant hereby cedes to the Reinsurer,
and the Reinsurer hereby accepts and agrees to assume and reinsure, on a
combined funds withheld coinsurance and coinsurance basis, one hundred percent
(100%) of the Reinsured Liabilities. The reinsurance effected under this
Agreement shall be maintained in force, without reduction, unless such
reinsurance is terminated as provided herein.
Section 2.02    Follow the Fortunes. Subject to the terms and conditions of this
Agreement, the Reinsurer’s liability under this Agreement shall attach
simultaneously with that of the Cedant under the Subject Annuities and the
Reinsured Liabilities, and the Reinsurer’s liability under this Agreement shall
be subject in all respects to the same terms, rates, conditions,
interpretations, waivers, proportion of premiums paid to the Cedant without any
deductions for brokerage, and to the same modifications, alterations,
terminations, recaptures and cancellations, as the respective Subject Annuities
and Reinsured Liabilities to which liability under this Agreement attaches, the
true intent of this Agreement being that the Reinsurer shall, subject to the
terms, conditions and limits of this Agreement, follow the fortunes of the
Cedant under the Subject Annuities, and the Reinsurer shall be bound, without
limitation, by all payments and settlements under the Subject Annuities entered
into by or on behalf of the Cedant, subject in each case to the Cedant’s duty to
discharge its obligations in accordance with the terms of this Agreement,
including with respect to the exercise of any defenses, set-offs and
counterclaims to which the Cedant would be entitled with respect to the
Reinsured Liabilities.
Section 2.03    Discretionary Elements. The Cedant shall establish all
Discretionary Elements in respect of the Subject Annuities taking into account
the recommendations of the Reinsurer. The Reinsurer will be permitted to provide
recommendations to the Cedant regarding the Discretionary Elements and, if so
provided, the Cedant shall not unreasonably take any actions that contravene
such recommendations and shall promptly incorporate such recommendations to the
extent they comply with applicable Law and the terms of the Subject Annuities;
provided, that it shall be deemed unreasonable for the Cedant to take any
actions that contravene, or to fail to incorporate, any such recommendation to
the extent that such recommendation provides for Discretionary Elements that are
consistent with the policy with respect to Discretionary Elements reflected on
Schedule 2.03 attached hereto. If the Cedant takes any actions that contravene
such recommendations or otherwise fails to incorporate such recommendations, it
shall promptly notify the Reinsurer in writing thereof.
Section 2.04    Ultimate Authority. Except as otherwise provided herein, and
subject to the terms and conditions hereof, the Cedant shall retain the ultimate
authority to make all final decisions with respect to the administration of the
Subject Annuities.
Section 2.05    Reinstatement of Subject Annuities. Upon the reinstatement of
any surrendered Subject Annuity, which reinstatement is in accordance with the
terms and conditions of such Subject Annuity, the Reinsurer shall, upon receipt
of written notice thereof from the Cedant, (a) automatically reinsure the
Reinsured Liabilities arising out of or relating to such reinstated Subject
Annuity as set forth in Section 2.01 and (b) be entitled to receive all
Recoverables relating to such reinstated Subject Annuity.
Section 2.06    Restriction on Retrocession. The Reinsurer may only retrocede,
in the aggregate, an amount less than twenty-five percent (25%) of the Reinsured
Liabilities to a Person either (a) with a financial strength rating at least
equal to “A2,” “A” or “A” from two (2) or more of Moody’s Investors Service,
Inc., A.M. Best Ratings Services, Fitch Ratings Inc. and Standard & Poor’s
Financial Services LLC, respectively, or (b) approved in writing by the Cedant
prior to such retrocession (such approval not to be unreasonably withheld,
conditioned or delayed); provided, however, that no such restriction on
retrocession shall apply to retrocessions to an Affiliate of the Reinsurer.





--------------------------------------------------------------------------------





Section 2.07    Policy Changes. The Cedant shall not, without the prior written
consent of the Reinsurer, terminate, amend, modify or waive any provision or
provisions of the Subject Annuities, except to the extent required by applicable
Law or the terms of the Subject Annuities; provided that any termination,
amendment, modification or waiver of any provision or provisions of the Subject
Annuities that results from any election by a Customer of a Subject Annuity
pursuant to a term or feature of such Subject Annuity shall not be considered a
termination, amendment, modification or waiver for purposes of this Section
2.07. Any such terminations, amendments, modifications or waivers made without
the prior written consent of the Reinsurer shall be disregarded for purposes of
this Agreement, and the reinsurance with respect to the affected policy will
continue as if such termination, amendment, modification or waiver had not been
made.
Section 2.08    Programs of Internal Replacement. Without the prior written
consent of the Reinsurer, the Cedant shall not solicit, or allow any of its
Affiliates to solicit, directly or indirectly, Customers of the Subject
Annuities in connection with any program of internal replacement. A “program of
internal replacement” means any program sponsored or supported by the Cedant or
any of its Affiliates that is offered to all or a class of Customers and in
which a Subject Annuity or a portion of a Subject Annuity is targeted for
replacement by, or exchange for, another policy that is written by the Cedant or
any Affiliate of the Cedant, or any successor or assignee of any of them;
provided, however, that, for the avoidance of doubt, any program executed by any
of the Cedant’s distribution channels without sponsorship or support from the
Cedant, regardless of the effects thereof on the Subject Annuities, shall not
constitute a “program of internal replacement.” In the event that the Reinsurer
reasonably determines that any such program executed by any of the Cedant’s
distribution channels has occurred, then the Reinsurer may provide notice to the
Cedant of the Reinsurer’s desire to reinsure annuity contracts issued pursuant
to any such program. Upon receipt of the Reinsurer’s notice thereof, the Cedant
shall discuss with the Reinsurer in good faith providing the opportunity for the
Reinsurer to reinsure any annuity contracts that are issued by the Cedant or any
of its Affiliates in replacement of, or in exchange for, a Subject Annuity or a
portion of a Subject Annuity in connection with any such program on terms
mutually agreeable to the Reinsurer and the Cedant. For the avoidance of doubt,
the Cedant shall have no obligation to monitor whether any such program is being
executed by any of the Cedant’s distribution channels.
Section 2.09    Misstatement of Fact. In the event of a change in the amount
payable under a Subject Annuity due to a misstatement of fact, the Reinsurer’s
liability with respect to such Subject Annuity will change proportionately. Such
Subject Annuity will be rewritten from commencement on the basis of the adjusted
amounts using premiums and such other terms based on the correct facts, and the
proper adjustment for the difference in Premiums, without interest, will be
made.
Section 2.10    Conservation Program. Upon the request of the Reinsurer, the
Cedant shall reasonably cooperate and discuss in good faith the development and
implementation of a conservation program with respect to the Subject Annuities.
All costs, expenses and fees associated with any such conservation program shall
be borne by the Reinsurer.
Section 2.11    IMR. The Cedant and the Reinsurer agree that the Ceded IMR shall
be ceded to the Reinsurer.
Section 2.12    Valuation of Liabilities. The Cedant shall be responsible for
calculating the Reserves and the tax reserves with respect to the Subject
Annuities. Except to the extent required to comply with changes to applicable
Law, the Cedant shall not modify or change its valuation methodology or basis
for valuation, including valuation interest rates or mortality assumptions, in
respect of the Subject Annuities without the prior written consent of the
Reinsurer.
ARTICLE III
REINSURANCE PREMIUM; CEDING COMMISSION
Section 3.01    Initial Premium.
(a)    The Initial Premium shall be payable by the Cedant to the Reinsurer on
the Closing Date. The payment of the Initial Premium is a condition precedent to
the liability of the Reinsurer under this Agreement. The Cedant’s obligation to
pay the Initial Premium to the Reinsurer shall be satisfied on the Closing Date
in accordance with Section 3.03(b). The Initial Premium and the components
thereof shall be subject to adjustment following the Closing Date in accordance
with Section 3.05.
(b)    The “Initial Premium” shall be an amount equal to:
(i)    the aggregate statutory reserves, as of the Effective Time, in respect of
the Reinsured Liabilities (without regard to the transactions contemplated by
this Agreement), determined in a manner consistent with the Cedant’s historical
practices utilizing reserving methods and assumptions for applying Cedant SAP
which are consistent with the reserving methods and assumptions utilized by the
Cedant to prepare the Reference File; plus
(ii)    the Effective Date IMR.
Section 3.02    Ceding Commission. The Ceding Commission shall be payable by the
Reinsurer to the Cedant on the Closing Date. The Reinsurer’s obligation to pay
the Ceding Commission to the Cedant shall be satisfied on the Closing Date in
accordance with Section 3.03(b). The payment of the Ceding Commission shall be
subject to adjustment following the Closing Date in accordance with Section
3.05.





--------------------------------------------------------------------------------





Section 3.03    Closing Date Net Settlement.
(a)    Prior to the date hereof, the Cedant has delivered to the Reinsurer a
statement (the “Estimated Settlement Statement”) setting forth (i) the Cedant’s
good faith calculation of (A) the amount of the Initial Premium, calculated on
an estimated basis as of the Closing Date (such amount, the “Estimated Initial
Premium”) and (B) the Ceding Commission calculated using the Hedge Adjustment
Amount calculated on an estimated basis as of June 11, 2020 (the “Estimated
Ceding Commission”) and (ii) a list of the assets to be deposited into the Funds
Withheld Account or otherwise allocated to the Funds Withheld Account on the
Closing Date pursuant to Section 3.03(b) (the “Initial Funds Withheld Assets”),
and the Cedant’s good faith calculation of the Statutory Book Value of each such
asset as of the Effective Time (inclusive of accrued interest).
(b)    On the Closing Date, in satisfaction of the Cedant’s obligation to pay
the Initial Premium to the Reinsurer and the Reinsurer’s obligation to pay the
Ceding Commission to the Cedant, the Cedant shall transfer Initial Funds
Withheld Assets into the Funds Withheld Account (or, with respect to the Boxed
Assets and the Transferred Notes, allocate such Initial Funds Withheld Assets to
the Funds Withheld Account pursuant to Section 16.02(f) or (g), as applicable)
with an aggregate Statutory Book Value (inclusive of accrued interest) as of the
Effective Time equal to (i) the Estimated Initial Premium minus (ii) the
Estimated Ceding Commission.
Section 3.04    Initial Funds Withheld Account Adjustment; Initial OC Account
Funding.
(a)    On the fifth (5th) Business Day following the Closing Date (the “Interim
Settlement Date”), the parties shall conduct an initial Funds Withheld Account
Adjustment as of such date (the “Interim Funds Withheld Account Adjustment”).
The Interim Funds Withheld Account Adjustment shall be calculated and reported
to the Reinsurer by the Cedant substantially in the form attached hereto as
Schedule 3.04(a) (the “Initial Funds Withheld Account Adjustment Statement”),
and such amount shall be payable as follows:
(i)    if the Funds Withheld Reserves as of the Effective Time minus the Interim
Settlement Date Funds Withheld Balance is positive, then the Reinsurer shall pay
to the Cedant for immediate allocation to the Funds Withheld Account an amount
equal to such positive amount; or
(ii)    if the Funds Withheld Reserves as of the Effective Time minus the
Interim Settlement Date Funds Withheld Balance is negative, then the Cedant
shall withdraw cash or assets selected by the Reinsurer with a Statutory Book
Value equal to the absolute value of such negative amount from the Funds
Withheld Account and transfer to (A) the OC Account, on behalf of the Reinsurer,
cash or assets with a Fair Market Value equal to the Required Trust Balance as
of the Closing Date and (B) the Reinsurer, any such cash or assets not
transferred to the OC Account.
(b)    If the Fair Market Value of the assets transferred to the OC Account by
the Cedant pursuant to Section 3.04(a)(ii)(A) is less than the Required Trust
Balance as of the Closing Date, then on the Interim Settlement Date, the
Reinsurer shall deposit into the OC Account OC Account Permitted Investments
with a Statutory Book Value equal such deficiency.
Section 3.05    Post-Closing Adjustment.
(a)    Within sixty (60) days following the Closing Date, the Cedant shall
deliver to the Reinsurer a statement (the “Reconciliation Statement”) prepared
in good faith by the Cedant in the same form as the Estimated Settlement
Statement setting forth the Cedant’s good faith calculation of (i) the actual
amount of the Initial Premium (such amount, the “Actual Initial Premium”) and
(ii) the actual Ceding Commission calculated using the actual Hedge Adjustment
Amount as of the Closing Date (the “Actual Ceding Commission”).
(b)    Following receipt of the Reconciliation Statement, the Reinsurer shall
have sixty (60) days (the “Review Period”) to review such Reconciliation
Statement. In connection with the review of the Reconciliation Statement, the
Cedant shall provide, and shall cause its Affiliates to provide, the Reinsurer
and its Representatives, upon the request of the Reinsurer, reasonable access to
the Cedant Books and Records and all work papers and supporting detail prepared
by the Cedant and its Representatives and advisors in connection with the
preparation of the Reconciliation Statement and make reasonably available to the
Reinsurer and its Representatives personnel of the Cedant and its Affiliates
that have been involved in the preparation of the Reconciliation Statement. If
the Reinsurer has accepted the Reconciliation Statement in writing or has not
given written notice to the Cedant setting forth any objection to the
Reconciliation Statement (a “Reconciliation Statement Objection”) prior to the
expiration of the Review Period, then the Reconciliation Statement shall be
final and binding upon the parties. The Reinsurer may only object to a
Reconciliation Statement on the basis of (i) mathematical error, (ii) the Actual
Initial Premium not being determined in accordance with the terms hereof,
including the definition of “Initial Premium” or (iii) the Actual Ceding
Commission not being determined in accordance with the terms hereof, including
the definitions of “Ceding Commission” and “Hedge Adjustment Amount”
(collectively, the “Agreed Bases”). If the Reinsurer delivers a Reconciliation
Statement Objection to the Reconciliation Statement prior to the expiration of
the Review Period, then the parties shall attempt to amicably resolve any such
objection within thirty (30) days following receipt by the Cedant of the
Reconciliation Statement Objection.
(c)    If any such objections are resolved in writing by the parties, then such
resolutions shall be final and binding upon the parties and shall be
incorporated into the Reconciliation Statement. If any such objections are not
resolved in writing within thirty (30) days following receipt by the Reinsurer
of the Reconciliation Statement, then the parties shall submit any such
objections which remain unresolved to the Independent Accountant.





--------------------------------------------------------------------------------





(d)    Within ten (10) Business Days of the appointment of the Independent
Accountant, the Cedant shall provide the Independent Accountant with a copy of
the Reconciliation Statement (as modified by any adjustments agreed to in
writing by the parties pursuant to Section 3.05(c)), and the Reinsurer and the
Cedant shall each prepare and deliver to the Independent Accountant a written
report of such line item or items remaining in dispute, which report shall set
forth the specific dollar amount proposed by such party for each such item or
items and a detailed explanation of the basis and rationale for such party’s
positions.
(e)    The Independent Accountant shall thereafter finally determine the manner
in which such disputed item or items shall be treated in the Reconciliation
Statement and issue a written award including a reasonably detailed accounting
of any required change to the Reconciliation Statement. In making its
determination, the Independent Accountant shall (i) consider only those items
that are (A) identified in the Reconciliation Statement Objection as in dispute
and (B) were not resolved in writing by the Reinsurer and the Cedant, (ii) base
its determination solely on such reports submitted by the Reinsurer and the
Cedant and the Agreed Bases and not on the basis of an independent review,
(iii) not assign a value to any item greater than the greatest value for such
item claimed by either the Reinsurer in the Reconciliation Statement Objection
or the Cedant in the Reconciliation Statement, or less than the smallest value
for such item claimed by either the Reinsurer in the Reconciliation Statement
Objection or the Cedant in the Reconciliation Statement, as applicable, and
(iv) barring exceptional circumstances, make its determination within thirty
(30) days of its appointment; provided that the failure of the Independent
Accountant to make its determination in such thirty (30) day period shall not be
grounds to defend against or object to the enforcement of such determination.
(f)    Each of the Reinsurer and the Cedant agree to enter into a customary
engagement letter with the Independent Accountant. The Reinsurer and the Cedant
shall reasonably cooperate with the Independent Accountant and shall provide,
upon the request of the Independent Accountant, any non-privileged information
and documentation, including any actuaries’ or accountants’ work papers or
internal reserving papers, files and models, and make reasonably available to
the Independent Accountant personnel of the Cedant and its Affiliates, on the
one hand, and the Reinsurer and its Affiliates, on the other hand, in each case
that have been involved in the preparation of the Reconciliation Statement;
provided, however, that the independent actuaries or accountants of the
Reinsurer or the Cedant shall not be obligated to make any working papers
available to the Independent Accountant unless and until the Independent
Accountant has signed a customary confidentiality and hold harmless agreement
relating to such access to working papers in form and substance reasonably
acceptable to such independent actuaries or accountants, as applicable. Any such
information and documentation provided by the Reinsurer or the Cedant to the
Independent Accountant shall concurrently be provided to the other party to the
extent not already so provided; provided, however, that the independent
actuaries or accountants of the Reinsurer or the Cedant shall not be obligated
to make any working papers available to the other party unless and until the
other party has signed a customary confidentiality and hold harmless agreement
relating to such access to working papers in form and substance reasonably
acceptable to such independent actuaries or accountants, as applicable. Neither
party shall disclose to the Independent Accountant, and the Independent
Accountant shall not consider for any purpose, any settlement discussions or
settlement offer made by either party with respect to any objection under this
Section 3.05 unless otherwise agreed in writing by both parties.
(g)    The determination by the Independent Accountant of the Actual Initial
Premium and the Actual Ceding Commission shall be final and binding upon the
parties; provided, however, that within three (3) Business Days after the
transmittal of the Independent Accountant’s award, either party may request in
writing to the Independent Accountant, with a copy thereof provided to the other
party in accordance with Section 18.02, with such request solely limited to the
Independent Accountant correcting any clerical, typographical or arithmetic
errors in such award. The other party shall have three (3) Business Days to
respond to the Independent Accountant in writing to such request, with a copy
thereof provided to the other party in accordance with Section 18.02. The
Independent Accountant shall dispose of such request, if no response was
received during such three (3) Business Day period from the other party, within
five (5) Business Days after receiving such request or, if such a response was
received during such period, within three (3) Business Days of its receipt of
such a response. The determinations by the Independent Accountant shall be an
expert determination under Michigan Law governing expert determination and
appraisal proceedings. Either party hereto may petition any court identified in
Section 18.08 to reduce such decision to judgment. One-half of all fees, costs
and expenses of retaining the Independent Accountant shall be borne by the
Reinsurer and one-half of such fees, costs and expenses of retaining the
Independent Accountant shall be borne by the Cedant. For the avoidance of doubt,
the Independent Accountant shall act as an expert, not as an arbitrator, and
neither the determination of the Independent Accountant, nor this agreement to
submit to the determination of the Independent Accountant, shall be subject to
or governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq., or any state
arbitration Law or regime.
(h)    The “Initial Premium Adjustment” shall be an amount equal to (i) (A) the
amount of the Actual Initial Premium, as finalized pursuant to the procedures
set forth in this Section 3.05, minus (B) the Estimated Initial Premium, minus
(ii) (A) the Actual Ceding Commission, as finalized pursuant to the procedures
set forth in this Section 3.05, minus (B) the Estimated Ceding Commission. If
the Initial Premium Adjustment is positive, then the Cedant shall deposit into
the Funds Withheld Account an amount of cash equal to the Initial Premium
Adjustment within five (5) Business Days following the final determination of
the Actual Initial Premium in accordance with the procedures set forth in this
Section 3.05, together with an amount of interest on the Initial Premium
Adjustment calculated at the Interest Rate for the period from the Closing Date
to, but not including, the date of payment. If the Initial Premium Adjustment is
negative, then the Cedant shall be permitted to withdraw from the Funds Withheld
Account an amount of cash or, if sufficient cash is not available in the Funds
Withheld Account, assets with a Fair Market Value equal to the absolute value of
the Initial Premium Adjustment within five (5) Business Days following the final
determination of the Actual Initial Premium in accordance with the procedures
set forth in this Section 3.05, together with an amount of interest on the
absolute value of the Initial Premium Adjustment calculated at the Interest Rate
for the period from the Closing Date to, but not including, the date of payment.
Section 3.06    Ongoing Liabilities of Cedant. The Reinsurer shall be entitled
to receive, in accordance with the settlement procedures set forth in Article V,
one hundred percent (100%) of all Premiums in respect of the Subject Annuities
and any and all other collections and recoveries relating to the Reinsured
Liabilities and the Subject Annuities, in each case, to the extent received by
or on behalf of the Cedant after the Effective Time (the “Recoverables”).





--------------------------------------------------------------------------------





Section 3.07    Ongoing Liabilities of ReinsurerSection 3.07    Ongoing
Liabilities of Reinsurer2. From and after the Effective Time, the Reinsurer
shall indemnify the Cedant, in accordance with the settlement procedures set
forth in Article V, for the Reinsured Liabilities.
ARTICLE IV
EXPENSE ALLOWANCE
Section 4.01    Expense Allowance. From and after the Effective Time, the Cedant
shall be entitled to an expense allowance (the “Expense Allowance”), which
Expense Allowance shall be paid to the Cedant in accordance with the settlement
procedures set forth in Article V and calculated in accordance with
Schedule 4.01. The Reinsurer shall not be liable for any other allowances or
expenses with respect to the Subject Annuities except as set forth in the
definition of “Reinsured Liabilities”.
Section 4.02    Reinsurer’s Right to Withhold. Notwithstanding anything to the
contrary set forth in Section 4.01, in the event that any issue, question or
concern is identified with respect to the Cedant’s (or any third-party
administrator’s or agent’s) performance of the Administrative Services and such
issue, question or concern has not been resolved pursuant to the procedures set
forth in Section 8.02(a) and has resulted in a pattern and practice of
materially deficient performance of the Administrative Services by the Cedant
(or such third-party administrator or agent) that has caused or would reasonably
be expected to cause the Reinsurer to sustain economic damages in an aggregate
amount, together with economic damages in respect of all issues, questions or
concerns that remain unresolved under Section 8.02(a) in excess of the Minimum
Threshold Amount, other than any issue, question or concern that is the subject
of a pending dispute pursuant to Section 5.03 (each, an “Expense Allowance
Withholding Event”), the Reinsurer shall have the right to withhold an amount of
the Expense Allowance payable to the Cedant pursuant to Section 4.01 equal to
the amount of economic damages sustained as a result of such materially
deficient performance (the “Withheld Expense Allowance”). The Reinsurer shall
have the right to withhold any Withheld Expense Allowance with respect to each
Quarterly Accounting Period during the continuance of the applicable Expense
Allowance Withholding Event, and upon an Expense Allowance Withholding Event no
longer continuing, the Reinsurer shall pay (i) to the Cedant the amount, if any,
by which the Withheld Expense Allowance exceeded the economic damages actually
sustained by the Reinsurer as a result of such materially deficient performance
and (ii) the full amount of the Expense Allowance to the Cedant beginning in the
subsequent Quarterly Accounting Period in accordance with Section 5.04.
ARTICLE V
ACCOUNTING, SETTLEMENT AND REPORTING
Section 5.01    Reinsurer Reporting.
(a)    Within ten (10) Business Days after the end of each Quarterly Accounting
Period, the Reinsurer shall deliver to the Cedant a report (the “Reinsurer
Quarterly Asset Report”) in the form of, and containing for such Quarterly
Accounting Period the information reflected in, Schedule 5.01(a), including
(a) a listing of each OC Account Permitted Investment on deposit in the OC
Account, (b) the Statutory Book Value and the Fair Market Value of such OC
Account Permitted Investments, both on an asset-by-asset basis and an aggregate
basis, and (c) a listing of each Reinsurer Hedge and the purchase cost of the
Reinsurer Hedges, both on an asset-by-asset and an aggregate basis.
(b)    Within ten (10) Business Days following the end of each Quarterly
Accounting Period, the Reinsurer shall deliver to the Cedant a report setting
forth, with respect to structured credit assets held in the Funds Withheld
Account, projected cash flows provided by the Investment Manager or book value
calculations prepared by the Reinsurer, which shall be used by the Cedant in
connection with the preparation of the Cedant Quarterly Report for such
Quarterly Accounting Period.
(c)    The Reinsurer shall provide the Cedant with an estimated calculation of
its ECR Ratio and its RBC Ratio, each in accordance with Section 10.05.
(d)    Upon request, the Reinsurer will promptly provide the Cedant with any
additional information related to the reinsurance being provided hereunder that
the Cedant may reasonably request in connection with the preparation of its
financial statements.
Section 5.02    Cedant Reporting.
(a)    The Cedant shall deliver to the Reinsurer a monthly report (i) within
five (5) Business Days following the end of each calendar month, a report of the
Subject Annuities in a form mutually agreed by the Reinsurer and the Cedant,
which shall include, among other things, a roll-forward of policy count, account
values and Reserves with respect to the Subject Annuities and (ii) within three
(3) Business Days following the end of each calendar month, a report containing
seriatim information identified on Schedule 5.02(a)(ii) with respect to each of
the Subject Annuities, which shall be redacted such that it does not include
information identifiable to an individual Customer.
(b)    Within ten (10) Business Days after the end of each Quarterly Accounting
Period, the Cedant shall deliver to the Reinsurer a report (the “Cedant
Quarterly Report”) in the form of, and containing for such Quarterly Accounting
Period the information reflected in, Schedule 5.02(b), including (i) a statement
(the “Settlement Statement”), in the form of Schedule 5.02(b)(i), which shall
set forth (A) calculations of the net amounts due to the Reinsurer from the
Cedant or to the Cedant from the Reinsurer, as applicable for the applicable
Quarterly Accounting Period (the “Net Settlement Amount”), which, for the
avoidance of doubt, shall take into account any amounts directly discharged by
or on behalf of the Cedant by means of withdrawal from the Funds Withheld
Account in accordance with Section 6.02(c) and shall include





--------------------------------------------------------------------------------





(1) Recoverables received by or on behalf of the Cedant or its Affiliates during
such Quarterly Accounting Period, (2) Reinsured Liabilities actually paid by
Cedant during such Quarterly Accounting Period, (3) the Expense Allowance in
respect of such Quarterly Accounting Period and (4) any Excess Loss Payment or
amortization thereof and (B) the Statutory Book Value of the Funds Withheld
Permitted Investments held in or, with respect to the Boxed Assets and the
Transferred Notes, allocated to, the Funds Withheld Account as of the end of
such Quarterly Accounting Period, both on an asset-by-asset basis and an
aggregate basis and reflecting any realized investment results on the assets
held in or, with respect to the Boxed Assets and the Transferred Notes,
allocated to, the Funds Withheld Account for the current Quarterly Accounting
Period (such aggregate Statutory Book Value, the “Funds Withheld Balance”), the
Funds Withheld Reserves as of the end of such Quarterly Accounting Period and
the Funds Withheld Account Adjustment for such Quarterly Accounting Period,
(ii) a statement (the “Required Balance Statement”), in the form of
Schedule 5.02(b)(ii), which shall set forth the Required Trust Balance as of the
end of such Quarterly Accounting Period, (iii)  a report of the assets held in
or, with respect to the Boxed Assets and the Transferred Notes, allocated to,
the Funds Withheld Account and an investment accounting report, in the form of
Schedule 5.02(b)(iii), which shall include holdings, book value roll-forward and
income reports, in each case on a CUSIP level (based on, with respect to
structured credit assets, cash flows provided by the Investment Manager or book
value calculations provided by the Reinsurer pursuant to Section 5.01(b)) and
(iv) a report setting forth a calculation of the Ceded IMR and the Triggering
Event IMR.
(c)    Within fifteen (15) Business Days following the end of each Quarterly
Accounting Period, the Cedant shall provide to the Reinsurer a copy of any log
of Customer complaints maintained by or on behalf of the Cedant relating to the
Subject Annuities.
(d)    No later than 4:00 p.m. Eastern Time on each Business Day on which the
Cedant withdraws cash from the Funds Withheld Account to pay, or to reimburse
the Cedant for the payment of, Benefit Payments, the Cedant shall provide
written notice of the net withdrawal amount thereof to the Reinsurer.
(e)    The Cedant shall deliver to the Reinsurer the information identified on
Schedule 5.02(e) in accordance with the terms thereof. The parties shall from
time to time amend Schedule 5.02(e) as necessary to ensure the adequacy of
reporting thereunder.
(f)    Upon request, the Cedant will, within a reasonable time frame, promptly
provide the Reinsurer with any additional information related to the Subject
Annuities and the transactions contemplated by this Agreement that the Reinsurer
may reasonably request in connection with the preparation of its financial
statements. The Reinsurer will identify and communicate any such requests to the
Cedant sufficiently in advance of any required deadlines, to the extent
practicable, such that the applicable information and timing for the provision
thereof can be mutually agreed by the parties.
Section 5.03    Dispute Resolution.
(a)    If the Cedant has any good faith objection to the calculation of any
valuation set forth in any Reinsurer Quarterly Asset Report or the Reinsurer has
any good faith objection to any item or items in any Cedant Quarterly Report,
the Cedant or the Reinsurer, as applicable (in such capacity, the “Objecting
Party”), shall deliver to the other party written notice thereof, together with
reasonable supporting detail concerning the Objecting Party’s objection within
thirty (30) days after its receipt of the applicable Quarterly Report. The
parties hereby acknowledge and agree that their respective ability to object to
Quarterly Reports in accordance with this Section 5.03 is exclusive of all other
rights of the parties to challenge such Quarterly Reports. If a notice of
objection in respect of a Quarterly Report is provided by an Objecting Party to
the other party, the Quarterly Settlement Dispute Representatives of each of the
Cedant and the Reinsurer shall attempt in good faith to resolve any such
objections between themselves, which negotiations shall be conducted within ten
(10) Business Days following the delivery of a notice of objection (“Level One
Negotiations”). If an objection is so resolved between the Cedant and the
Reinsurer, then the applicable Quarterly Report shall be amended as agreed in
writing between the parties. If such Quarterly Settlement Dispute
Representatives are unable to resolve any such objections within ten
(10) Business Days after the parties have commenced Level One Negotiations, then
such objections shall be referred to the Representatives of Senior Management
for resolution (“Level Two Negotiations”).
(b)    If the parties are unable to reach resolution on a Quarterly Report
pursuant to Section 5.03(a) within ten (10) Business Days after the parties have
commenced Level Two Negotiations, either party may submit the dispute to the
Independent Accountant. The parties shall instruct the Independent Accountant to
limit its review to matters objected to by the Objecting Party and not resolved
by written agreement of the parties, and the decision of such Independent
Accountant with respect to any such dispute shall be (i) in the case of an
objection by the Cedant, compliant with the definition of Statutory Book Value
or Fair Market Value, as applicable, and (ii) in all cases, (A) final and
binding on the parties, (B) within the range of the parties’ dispute and
(C) incorporated into the applicable Quarterly Report; provided, however, that
the Cedant or the Reinsurer may request that the Independent Accountant correct
any clerical, typographical or computational errors in its decision within three
(3) Business Days of the delivery of such decision to such party.
(c)    The fees of such Independent Accountant shall be borne equally by the
parties.
(d)    Each party agrees to enter into a customary engagement letter with the
Independent Accountant. Each party shall reasonably cooperate with the
Independent Accountant and shall provide, upon the request of the Independent
Accountant, any non-privileged information and documentation, including any
actuaries’ or accountants’ work papers or internal actuarial or accounting
records or reserving papers, files and models, and make reasonably available to
the Independent Accountant such personnel that have been involved in the
preparation of the Cedant Quarterly Report, the Reinsurer Quarterly Asset Report
or the notice of objection, as applicable; provided, however, that the
independent actuaries or accountants of each party shall not be obligated to
make any working papers available to the Independent Accountant unless and until
the Independent Accountant has signed a customary confidentiality and hold
harmless agreement relating to such access to





--------------------------------------------------------------------------------





working papers in form and substance reasonably acceptable to such independent
actuaries or accountants, as applicable. Any such information and documentation
provided by the parties to the Independent Accountant shall concurrently be
provided to the other party to the extent not already so provided; provided,
however, that the independent actuaries or accountants of each party shall not
be obligated to make any working papers available to the other party unless and
until the other party has signed a customary confidentiality and hold harmless
agreement relating to such access to working papers in form and substance
reasonably acceptable to such independent actuaries or accountants, as
applicable. Without limitation of the foregoing, in connection with the review
of a Reinsurer Quarterly Asset Report, a Cedant Quarterly Report or a dispute
relating to any of the foregoing, each party shall provide, and shall cause its
Affiliates to provide, to the other party, upon the request of such other party,
reasonable access to the Cedant Books and Records or the Reinsurer Books and
Records (as applicable) and all work papers and supporting detail prepared by
such party and its Representatives and advisors in connection with the
preparation of a Quarterly Report or a Cedant Quarterly Report (as applicable)
or a dispute relating to any of the foregoing, and make reasonably available to
the requesting party personnel that have been involved in the preparation of the
Reinsurer Quarterly Asset Report or Cedant Quarterly Report (as applicable) or a
dispute relating to any of the foregoing.
(e)    A party’s obligation to make payment pursuant to Section 5.04 or, in the
case of the Reinsurer, to make a deposit to the OC Account pursuant to
Section 9.02, to the extent such payment amount or deposit amount is not in
dispute, shall become due on the date specified in such Sections, irrespective
of the pendency of any dispute initiated pursuant to this Section 5.03. Any
disputed amounts that are subsequently determined to be due shall be paid or
deposited with interest calculated thereon at the Interest Rate from the date
such payment or deposit would have been due if not disputed to the date of
payment or deposit. Any amounts paid by a party pursuant to Section 5.04 that
are subsequently determined not to be due shall be refunded to such party with
interest calculated thereon at the Interest Rate from the date of payment
thereof to the date prior to the date of refund.
Section 5.04    Quarterly Settlement Payments; Funds Withheld Account
Adjustments; Delayed Payments.
(a)    The Net Settlement Amount payable under this Agreement shall be
calculated by the Cedant and reported to the Reinsurer in the Cedant Quarterly
Report delivered with respect to such Quarterly Accounting Period. Each Net
Settlement Amount shall be payable as follows:
(i)    if the Net Settlement Amount as shown on the Settlement Statement is a
positive amount, then the Cedant shall deposit cash equal to such amount into
the Funds Withheld Account; or
(ii)    if the Net Settlement Amount as shown on the Settlement Statement is a
negative amount, then the Cedant shall withdraw from the Funds Withheld Account
cash equal to the absolute value of such amount; provided, that if that the
absolute value of such negative Net Settlement Amount is greater than the cash
in the Funds Withheld Account as of the time of withdrawal, then the Reinsurer
shall pay the amount of such difference to the Cedant in cash no later than five
(5) Business Days after receipt by the Reinsurer of written notice of such
deficiency.
(b)    The Funds Withheld Account Adjustment payable under this Agreement shall
be calculated by the Cedant and reported to the Reinsurer in the Cedant
Quarterly Report delivered with respect to such Quarterly Accounting Period.
Each Funds Withheld Account Adjustment shall be payable as follows:
(i)    if the Funds Withheld Account Adjustment reflected in the Funds Withheld
Account Adjustment Statement for the applicable Quarterly Accounting Period is
positive, then the Reinsurer shall pay to the Cedant for immediate deposit into
the Funds Withheld Account an amount equal to the Funds Withheld Account
Adjustment; or
(ii)    if the Funds Withheld Account Adjustment reflected in the Funds Withheld
Account Adjustment Statement for the applicable Quarterly Accounting Period is
negative, then the Cedant shall withdraw cash or assets selected by the
Reinsurer with a Statutory Book Value equal to the absolute value of the Funds
Withheld Account Adjustment from the Funds Withheld Account and transfer such
cash or assets to the Reinsurer.
For purposes hereof, “Funds Withheld Account Adjustment” shall mean, as of any
date of determination, an amount equal to (a) the Funds Withheld Reserves as of
such date, minus (b) the Funds Withheld Balance as of such date, minus (c) any
Net Settlement Amounts due and unpaid by the Cedant as of such date.
(c)    Any payment, withdrawal, transfer or crediting of amounts required under
this Section 5.04 shall be made within five (5) Business Days following the date
of the delivery of the applicable Cedant Quarterly Report. If there is a delayed
settlement of any payment due under this Section 5.04, interest will accrue on
such overdue payment at the Interest Rate until settlement is made. For purposes
of this Section 5.04, a payment will be considered overdue, and such interest
will begin to accrue, on the first day immediately following the date such
payment is due and a payment shall be deemed to be due hereunder on the last
date on which such payment may be timely made under the applicable provision.
Section 5.05    Offset and Recoupment Rights. Any undisputed debits or credits
incurred on and after the Effective Time in favor of or against either the
Cedant or the Reinsurer with respect to this Agreement between the parties are
deemed mutual debits or credits, as the case may be, and, to the extent
permitted under applicable Law, shall be set off and recouped, and only the net
balance shall be





--------------------------------------------------------------------------------





allowed or paid. This Section 5.05 shall apply to the fullest extent permitted
by applicable Law notwithstanding the initiation or commencement of a
liquidation, insolvency, rehabilitation, conservation, supervision or similar
proceeding by or against the Cedant or the Reinsurer.
Section 5.06    No Set-off Against Other Agreements. Notwithstanding anything to
the contrary in this Agreement, each of the parties acknowledges and agrees that
it shall have no right hereunder or pursuant to applicable Law to offset any
amounts due or owing (or to become due or owing) following the Effective Time to
the other party under this Agreement against any amounts due or owing by such
other party or any of its Affiliates under any other agreement, contract or
understanding.
ARTICLE VI
HEDGING; FUNDS WITHHELD ACCOUNT
Section 6.01    Hedging.
(a)    The Reinsurer shall be responsible for hedging the index risk and other
risks associated with the Subject Annuities.
(b)    From and after the date hereof, if the Reinsurer intends to acquire any
fully paid derivatives for the purpose of hedging the index risk associated with
the Subject Annuities with a derivatives counterparty (each, a “Hedge
Counterparty”) with respect to which the Reinsurer and the Cedant have not
already entered into a Hedge Assignment Agreement, then the Reinsurer shall
provide the Cedant with a copy of the applicable “ISDA Master Agreement” (as
defined in the Hedge Collateral Assignment Agreement) and, provided that such
ISDA Master Agreement permits the Reinsurer to enter into only derivatives
transactions thereunder that are fully paid by the Reinsurer and such ISDA
Master Agreement includes: (i) a mark-to-market, optional termination clause
providing for each such derivatives transaction to automatically terminate one
(1) Business Day following notice from either Cedant or Reinsurer to the Hedge
Counterparty that the Cedant has elected to recapture all of the Reinsured
Liabilities in accordance with the terms hereunder, (ii) a “fully prepaid
transaction” clause that prohibits the Hedge Counterparty from terminating the
derivatives transactions under such ISDA Master Agreement due to an “Event of
Default” or “Termination Event” with respect to the Reinsurer under the ISDA
Master Agreement (except that, if required by a Hedge Counterparty, the ISDA
Master Agreement may permit (x) termination under Section 5(a)(iii) of the ISDA
Master Agreement with respect to a failure by Reinsurer to return posted
collateral to the Hedge Counterparty and (y) termination under Section 5(b)(i)
of the ISDA Master Agreement with respect to an illegality with respect to the
ISDA Master Agreement or any transaction thereunder), then the parties shall
promptly enter into a hedge collateral assignment agreement, substantially in
the form attached hereto as Exhibit F, together with such changes as are
reasonably required by the applicable Hedge Counterparty thereto and consented
to by the Cedant and the Reinsurer (which consent shall not be unreasonably
withheld, conditioned or delayed) (the “Hedge Collateral Assignment Agreement”),
pursuant to which the Reinsurer shall collaterally assign, for the benefit of
the Cedant, as additional collateral to secure the Reinsured Liabilities, all of
the Reinsurer’s beneficial interest, in to or under the “Hedge Agreements” (as
defined in the Hedge Collateral Assignment Agreement) (any such fully paid
derivatives, the “Reinsurer Hedges”), including posted collateral, any and all
payments, disbursements, distributions, or proceeds therein. The Reinsurer shall
deposit (or cause to be deposited) into the OC Account any such payments,
disbursements, distributions or proceeds (other than posted collateral) payable
in respect of the Reinsurer Hedges. The Reinsurer shall cause each Hedge
Counterparty to deposit any collateral posted by such Hedge Counterparty in
respect of a Reinsurer Hedge into the applicable Hedge Collateral Account.
Section 6.02    Funds Withheld Account.
(a)    From and after the Effective Time, the Cedant shall establish and
maintain on its books and records a funds withheld account, which, from and
after the Closing Date, shall consist of two (2) segregated custody accounts
(collectively, the “Funds Withheld Account”) with The Bank of New York Mellon
(the “Custodian”) (i) which shall (A) be clearly designated as a segregated
funds withheld account on the books and records (and in the information systems)
of the Cedant and (B) be separate and apart from the general and other accounts
of the Cedant (ii) into which the Initial Funds Withheld Assets shall be
deposited or, solely with respect to the Boxed Assets and the Transferred Notes,
allocated on the Closing Date in accordance with Section 3.03(b). The assets
held in or, with respect to the Boxed Assets and the Transferred Notes,
allocated to, the Funds Withheld Account shall be invested in and consist only
of Funds Withheld Permitted Investments and shall be valued, for the purposes of
this Agreement, according to their Statutory Book Value. In accordance with
Cedant SAP, the Cedant elects to cede to the Reinsurer all capital gains and
losses in respect of the Initial Funds Withheld Assets from and after the
Effective Time and any other assets held in or, with respect to the Boxed Assets
and the Transferred Notes, allocated to, the Funds Withheld Account from and
after the Closing Date.
(b)    The Cedant shall retain, maintain, control and own all assets in the
Funds Withheld Account. The assets in the Funds Withheld Account shall be
managed in accordance with the Funds Withheld Investment Guidelines by Apollo
Insurance Solutions Group LP as initial investment manager to provide investment
management services with respect to the assets maintained in or, with respect to
the Boxed Assets and the Transferred Notes, allocated to, the Funds Withheld
Account (the “Investment Manager”) appointed by the Cedant pursuant to an
investment management agreement in the form attached as Exhibit E (the
“Investment Management Agreement”). If the Cedant and the Reinsurer agree to any
amendments, modifications or changes to the Funds Withheld Investment
Guidelines, then the Cedant shall instruct the Investment Manager to comply with
such amendments, modifications or changes in writing in accordance with the
terms of the Investment Management Agreement. The Cedant shall not propose any
additional limitations (including with respect to asset allocations) on the
assets maintained in or, with respect to the Boxed Assets and the Transferred
Notes, allocated to, the Funds Withheld Account without the prior written
consent of the Reinsurer. The Cedant shall not amend, modify or change the terms
of the Investment Management Agreement, including the investment guidelines
attached thereto, or remove or replace the Investment Manager, without the prior
written consent of the Reinsurer; provided that the Cedant may, upon not less
than thirty (30) days’ prior written notice to the Reinsurer upon the occurrence
of a Cause Event, require the Reinsurer to identify a replacement investment
manager that is reasonably satisfactory to the Cedant. For purposes hereof, a
“Cause Event”





--------------------------------------------------------------------------------





shall mean (i) a material violation by the Investment Manager of applicable Law
which has or would reasonably be expected to have a material adverse impact on
the Cedant or the Funds Withheld Account or (ii) the Investment Manager’s fraud,
gross negligence or willful misconduct in performing or failing to perform any
of its obligations under this Agreement. In the event that the Investment
Manager is removed in accordance with the immediately preceding sentence or
resigns, the Cedant shall appoint a replacement investment manager as designated
by the Reinsurer. The replacement investment manager shall accept its
appointment by entering into an investment management agreement in a form
reasonably acceptable to the Cedant and the Reinsurer, and substantially similar
to the Investment Management Agreement.
(c)    The Reinsurer shall bear the administrative costs and expenses related to
the establishment and maintenance of the Funds Withheld Account, including the
fees of the Custodian to the extent relating to the Funds Withheld Account, the
fees of any investment manager appointed pursuant to Section 6.02(b) (including
any sub-investment manager appointed in accordance with the Investment
Management Agreement) and any licensing fees to the extent solely relating to
the management of the assets maintained in the Funds Withheld Account. The
Cedant shall promptly forward to the Reinsurer any invoice it receives relating
to such costs and expenses.
(d)    The Cedant shall have the right to withdraw cash from the Funds Withheld
Account, and such cash so withdrawn shall be utilized and applied by the Cedant
(or any successor by operation of law of the Cedant, including any liquidator,
rehabilitator, receiver or conservator of the Cedant), without diminution
because of any insolvency, rehabilitation, conservatorship or comparable status
on the part of the Cedant or the Reinsurer, only as follows:
(i)    to pay or reimburse the Cedant for any Benefit Payments paid by the
Cedant;
(ii)    to pay any Net Settlement Amounts in accordance with Section 5.04(a);
and
(iii)    to pay any Funds Withheld Account Adjustment to the Reinsurer in
accordance with Section 5.04(b).
Notwithstanding the foregoing, if the amount of cash to be withdrawn from the
Funds Withheld Account in accordance with this Section 6.02(d) is less than the
amount of cash maintained in the Funds Withheld Account as of such date, then
the Cedant shall notify the Reinsurer of such shortfall and the Reinsurer shall,
within two (2) Business Days of its receipt of notice from the Cedant, (A)
deposit additional cash into the Funds Withheld Account at least equal to such
shortfall or (B) pay to the Cedant an amount in cash equal to such shortfall.
Notwithstanding anything to the contrary in this Section 6.02(d), the Cedant
may, subject to and in accordance with Section 5.04(b)(ii), withdraw non-cash
assets from the Funds Withheld Account to pay any Funds Withheld Account
Adjustment to the Reinsurer.
(e)    The Cedant shall promptly return to the Funds Withheld Account any
assets, including investment income and other distributions received on such
assets, withdrawn in excess of the actual amounts required in paragraphs (i)
through (iii) immediately above or any amounts that are subsequently determined
not to be due under such paragraphs (such withdrawals, “Funds Withheld Excess
Withdrawals”). The Cedant shall also pay interest on any Funds Withheld Excess
Withdrawals, calculated at the Interest Rate from and including the date of
withdrawal to but excluding the date on which the Funds Withheld Excess
Withdrawal is returned to the Funds Withheld Account. Any Funds Withheld Excess
Withdrawals, including any investment income and other distributions and
interest in respect thereof, shall at all times be held by the Cedant (or any
successor by operation of law of the Cedant, including any liquidator,
rehabilitator, receiver or conservator of the Cedant) in trust for the benefit
of the Reinsurer and shall at all times be maintained separate and apart from
any assets of the Cedant, for the sole purpose of funding the payments and
reimbursements described in this Section 6.02.
(f)    Determinations of statutory impairments of assets maintained in or, with
respect to the Boxed Assets and the Transferred Notes, allocated to, the Funds
Withheld Account shall be made by the Cedant and shall be (i) based upon the
statutory rules and guidelines and the impairment policy used by the Cedant and
its auditors for purposes of calculating statutory impairments reflected in the
Cedant’s statutory financial statements and (ii) subject to consultation between
the Reinsurer and the Cedant. The Cedant shall promptly notify the Reinsurer in
writing if the Cedant determines that any assets maintained in or, with respect
to the Boxed Assets and the Transferred Notes, allocated to, the Funds Withheld
Account have become impaired for purposes of determining Statutory Book Value.
Such notice shall describe any such assets, the reason for the impairment and
the effect on the Statutory Book Value of such assets. The Cedant shall provide
to the Reinsurer any information relating to the assets maintained in the Funds
Withheld Account reasonably requested by the Reinsurer from time to time to
confirm that statutory impairments have been implemented in accordance with the
terms of this Agreement.
(g)    The performance of the Initial Funds Withheld Assets from the Effective
Time through the Closing Date and, thereafter, the assets maintained in or, with
respect to the Boxed Assets and the Transferred Notes, allocated to, the Funds
Withheld Account, including all investment income paid or accrued, investment
gains or losses, asset hedge gains or losses, defaults and/or statutory
impairments, will inure to the sole benefit or cost of the Reinsurer, and any
such investment income or gains realized will be deposited into the Funds
Withheld Account.
(h)    The Cedant shall promptly forward to the Reinsurer, copies of any
statements or notices received by the Cedant to the extent relating to the Funds
Withheld Account.





--------------------------------------------------------------------------------





ARTICLE VII
ACCESS
Section 7.01    Right of Inspection and Audit. The Cedant shall maintain the
Cedant Books and Records (a) in accordance with any and all applicable Laws and
(b) with a degree of care and diligence similar to that used for its other
businesses for its own account and in accordance with its internal record
retention procedures and policies for its other businesses for its own account.
Not more than once per calendar year, at reasonable times, for a reasonable
duration and with not less than fifteen (15) Business Days’ prior notice to the
Cedant, the Reinsurer or its Representatives, at the Reinsurer’s sole cost and
expense, shall have (i) the right to inspect and audit the Cedant Books and
Records, including as pertains to the payment of Reinsured Liabilities and the
administration of the Subject Annuities and (ii) access to appropriate personnel
of the Cedant; provided, however, that such audit shall not unreasonably
interfere with the business and operations of the Cedant; provided, further,
however, that the Cedant shall not be required to make available to the
Reinsurer or its Representatives any document or information if the Cedant
determines, in its reasonable judgment, that doing so would violate applicable
Law or a contract or obligation of confidentiality owing to a non-Affiliated
Person, jeopardize the protection of an attorney-client, attorney work product
or other similar protection, privilege or immunity, or expose such party to
liability for disclosure of sensitive or personal information, it being
understood that the Cedant shall use commercially reasonable efforts to obtain
waivers or make other arrangements that would enable any such item to be
accessed by the Reinsurer or its Representatives without contravening applicable
Law or obligation, destroying such privilege or exposing the Cedant to such
liability. The Cedant shall use commercially reasonable efforts to respond to
reasonable follow-up requests with respect to such inspection or audit following
the conclusion of such inspection or audit. Without limitation of the foregoing,
to the extent that the Cedant engages any third-party administrator in
connection with the administration of the Subject Annuities, the Cedant shall
provide (and ensure that such third-party administrator provides) the Reinsurer
and its Representatives (x) access to the books, records and personnel of such
third-party administrator to enable the Reinsurer or its Representatives to
audit such third-party administrator and (y) the ability to review and monitor
any activities relating to the conversion of the Subject Annuities and
Administrative Services to any such third-party provider, in each case to the
extent not inconsistent with the Cedant’s audit rights as respects such
third-party administrator.
Section 7.02    Internal Controls. The Cedant shall establish and maintain an
adequate system of internal controls and procedures for financial reporting
relating to the Subject Annuities, including associated documentation, and shall
make such documentation available for examination and inspection by the
Reinsurer or its Representatives. All reports provided by the Cedant pursuant to
Article V shall be prepared in accordance with such system and procedures and
shall be consistent with the Cedant’s books and records.
ARTICLE VIII
ADMINISTRATION
Section 8.01    Administration. From and after the Closing Date, the Cedant
shall provide all required, necessary and appropriate administrative and related
services with respect to the Subject Annuities, including the billing and
collection of any Recoverables and the administration of Benefit Payments
(collectively, the “Administrative Services”). The Cedant agrees to perform the
Administrative Services (a) in all material respects in accordance with the
respective terms of the Subject Annuities, (b) in good faith and with the skill,
diligence and expertise that would reasonably be expected from experienced and
qualified personnel performing such duties in like circumstances, (c) in a
manner consistent in all material respects with the standard of care employed by
the Cedant in the performance of such services for other similar businesses for
its account and (d) in accordance with applicable Law. In consideration for the
administration to be provided by the Cedant, and subject to Section 4.02, the
Reinsurer shall pay the Cedant the Expense Allowance in accordance with the
settlement procedures set forth in to Article V. The Cedant shall not transfer,
assign, delegate or subcontract the performance of any of the Administrative
Services to a third party without the prior written consent of the Reinsurer
(which consent shall not be unreasonably withheld, conditioned or delayed);
provided that the Cedant may transfer, assign, delegate or subcontract the
performance of any of the Administrative Services to (x) any Affiliate or (y) to
any third-party administrator that the Cedant for itself or its Affiliates
transfers, assigns, delegates or subcontracts the provision or furnishing of any
particular administrative or related services for an amount of its other
businesses on its own account that is not de minimis. In the event that the
Cedant transfers, assigns, delegates or subcontracts the provision or furnishing
of all administrative or related services for all of its other businesses on its
own account to a third-party administrator, the Cedant shall also transfer the
administration of the Subject Annuities to such third-party administrator.
Without limiting the foregoing, (i) no transfer, assignment, delegation or
subcontracting of the performance of Administrative Services shall relieve the
Cedant from any of its obligations hereunder, and (ii) the Cedant shall remain
responsible for all obligations or liabilities of such transferee, assignee,
delegee or subcontractor with respect to the performance of the obligations
hereunder as if performed by the Cedant.
Section 8.02    Consultation and Escalation Procedures.
(a)    Each of the Cedant and the Reinsurer shall designate a representative
responsible for the oversight of the Cedant’s (or any third-party
administrator’s or agent’s) performance of the Administrative Services
(collectively, the “First Level Representatives”). The initial First Level
Representatives of each of the parties is set forth on Schedule 8.02(a)(i),
which First Level Representatives may be changed from time to time upon notice
to the other Party pursuant to Section 18.02. If requested by the Reinsurer,
within thirty (30) days following the date of such request, the First Level
Representatives shall convene (in person, telephonically or by such other means
as may allow the First Level Representatives to hear and understand each other)
to discuss the Administrative Services performed by the Cedant (or any
third-party administrator or agent) (the “First Level Consultation and
Escalation Procedure”). To the extent any issue, question or concern is
identified by a First Level Representative of either the Cedant or the Reinsurer
during the First Level Consultation and Escalation Procedure, such First Level
Representative shall work in good faith with its counterpart at the other party
to seek to resolve the applicable issue, question or concern. To the extent that
the First Level Representatives of the Cedant and the Reinsurer are unable to
resolve such issue, question or concern within twenty (20) days of the
commencement of the First Level Consultation and Escalation Procedure, as
specified in the immediately preceding sentence,





--------------------------------------------------------------------------------





either party may, upon delivery of notice to the other party, elevate the issue,
question or concern to a senior manager of each of the Cedant and the Reinsurer,
as applicable, in each case, with responsibility for administration (each, a
“Second Level Representative”). The initial Second Level Representatives of each
of the parties is set forth on Schedule 8.02(a)(ii), which Second Level
Representatives may be changed from time to time upon delivery of notice to the
other Party pursuant to Section 18.02. Such Second Level Representatives shall
confer within ten (10) days of delivery or receipt, as applicable, of a notice
of the type specified in the immediately preceding sentence, or at such other
time as such Second Level Representatives may mutually agree, and shall seek to
resolve such issue, question or concern in an expeditious and equitable manner
(the “Second Level Consultation and Escalation Procedure”). To the extent that
the Second Level Representatives of Cedant and Reinsurer are unable to resolve
such issue, question or concern within ten (10) days of the commencement of the
Second Level Consultation and Escalation Procedure, as specified in the
immediately preceding sentence and such issue, question or concern has resulted
in a pattern and practice of materially deficient performance of the
Administrative Services by the Cedant that has caused or would reasonably be
expected to cause the Reinsurer to sustain economic damages in an aggregate
amount together with economic damages in respect of all issues, questions or
concerns that remain unresolved under this Section 8.02(a) in excess of the
Minimum Threshold Amount, the Reinsurer may withhold the Withheld Expense
Allowance pursuant to Section 4.02.
(b)    If the parties are unable to reach resolution with respect to such
performance of Administrative Services within ten (10) days after the parties
have commenced the Second Level Consultation and Escalation Procedure, then
either party may submit the dispute to a neutral, mutually agreeable third party
that is a current or former officer of a life insurance or life reinsurance
company (other than the parties to this Agreement or their Affiliates) or other
professional with experience in life insurance or reinsurance; provided, that
such professional shall not have performed services for either party or their
respective Affiliates within the previous five (5) years (the “Independent
Expert”). The parties shall instruct the Independent Expert to (i) limit its
review to matters that are the subject of the Second Level Consultation and
Escalation Procedures and not resolved in accordance with Section 8.02(a) and
(ii) make its determination with thirty (30) days after such dispute is
submitted to the Independent Accountant. The decision of such Independent Expert
with respect to any such matters shall be in all cases final and binding on the
parties. The Cedant shall, at its sole cost and expense, as soon as reasonably
practicable following the Independent Expert’s determination thereof, implement
any requirements the Independent Expert determines are necessary in order to
resolve such dispute with respect to such performance of Administrative
Services.
(c)    The fees of such Independent Expert shall be borne equally by the
parties.
(d)    Each party agrees to enter into a customary engagement letter with the
Independent Expert. Each party shall reasonably cooperate with the Independent
Expert and shall provide, upon the request of the Independent Expert, any
non-privileged information and documentation, including any actuaries’ or
accountants’ work papers or internal actuarial or accounting records or
reserving papers, files and models, and make reasonably available to the
Independent Expert applicable personnel; provided, however, that the independent
actuaries or accountants of each party shall not be obligated to make any
working papers available to the Independent Expert unless and until the
Independent Expert has signed a customary confidentiality and hold harmless
agreement relating to such access to working papers in form and substance
reasonably acceptable to such independent actuaries or accountants, as
applicable. Any such information and documentation provided by the parties to
the Independent Expert shall concurrently be provided to the other party to the
extent not already so provided; provided, however, that the independent
actuaries or accountants of each party shall not be obligated to make any
working papers available to the other party unless and until the other party has
signed a customary confidentiality and hold harmless agreement relating to such
access to working papers in form and substance reasonably acceptable to such
independent actuaries or accountants, as applicable. Without limitation of the
foregoing, in connection with the any such dispute relating to any of the
foregoing, each party shall provide, and shall cause its Affiliates to provide,
to the other party, upon the request of such other party, reasonable access to
the Cedant Books and Records or the Reinsurer Books and Records (as applicable)
and all work papers and supporting detail prepared by such party and its
Representatives and advisors in connection with such dispute.
Section 8.03    Claims Settlement.
(a)    The Cedant is responsible for the settlement of claims with respect to
the Reinsured Liabilities in accordance with this Article VIII.
(b)    The Cedant will notify the Reinsurer promptly of its intention to
investigate, contest, compromise or litigate any claim involving a Subject
Annuity (any such claim, a “Contested Claim”). Subject to Section 8.03(c), (i)
the Reinsurer will not participate in the contest, compromise, litigation,
arbitration or defense of any Contested Claim, (ii) the Reinsurer will have no
obligation to the Cedant for reimbursement of expenses related to the contest,
compromise, litigation, arbitration or defense of such Contested Claim and will
not share in any subsequent reduction in liability relating to such Contested
Claim and (iii) the Reinsurer shall discharge its liability with respect to any
Contested Claim by paying to the Cedant the amount of such Contested Claim as
originally presented to the Cedant.
(c)    The Reinsurer may elect to participate with the Cedant in the contest,
compromise, litigation, arbitration or defense of any Contested Claim by
delivering written notice thereof to the Cedant within fifteen (15) Business
Days following the Reinsurer’s receipt of notice of such Contested Claim. If the
Reinsurer so elects to participate with the Cedant in any contest, compromise,
litigation, arbitration or defense of any Contested Claim, (i) the Cedant will
promptly advise the Reinsurer of all significant developments, including notice
of legal or arbitral proceedings (including consumer complaints or Actions by
Governmental Authorities) initiated in connection with such Contested Claim,
(ii)  the Reinsurer will reimburse the Cedant for the reasonable expenses of any
contest, compromise, litigation, arbitration or defense of a Contested Claim,
and will share in the reduction of liability in the same proportion, and (iii)
if the Cedant obtains any recoveries in respect of a Contested Claim paid by it
in accordance with the terms of any Subject Annuity, the Cedant shall promptly
pay to the Reinsurer all such recoveries.





--------------------------------------------------------------------------------





Section 8.04    Governmental Notices and Investigations.
(a)    The Cedant shall provide the Reinsurer, within ten (10) Business Days
after receipt thereof, copies of any written notice or report from any
Governmental Authority with respect to the business reinsured under this
Agreement and a written summary of any oral communication with any Governmental
Authority with respect to the business reinsured under this Agreement, in each
case, if the subject of such notice, report or communication would, or would
reasonably be expected to, adversely affect in any material respect the
Reinsurer’s rights or economic interests in respect of the Subject Annuities.
(b)    To the extent permitted by applicable Law or regulation, the Cedant shall
promptly notify the Reinsurer, in writing, of any and all pending or threatened
in writing investigations, inquiries or examinations of the Cedant related to
the Subject Annuities by any Governmental Authority commencing after the Closing
Date, other than routine State insurance department examinations that do not
relate to the business reinsured pursuant to this Agreement or would not
otherwise reasonably be expected to adversely affect in any material respect the
Subject Annuities or the performance by the Cedant of its obligations under this
Agreement (a “Regulatory Action”). At the Reinsurer’s request, the Cedant shall
provide the Reinsurer with a report of any Regulatory Actions, summarizing the
nature of any such Regulatory Actions, the alleged actions or omissions, if any,
giving rise to such Regulatory Actions and copies of any files or other
documents that the Reinsurer may reasonably request in connection with its
review of such Regulatory Action, other than any such files, documents and other
information that is legally privileged, it being understood that the Cedant
shall use commercially reasonable efforts to obtain waivers or make other
arrangements that would enable any such item to be accessed by the Reinsurer
without impinging on the ability to assert such privilege.
Section 8.05    Litigation. The Cedant shall promptly notify the Reinsurer of
any Action (other than a Regulatory Action) that is material or that constitutes
a class Action, in each case that is initiated or threatened in writing relating
to the Subject Annuities or any Reinsured Liabilities. Upon the request of the
Reinsurer, the Cedant shall promptly furnish to the Reinsurer copies of all
pleadings, motions, memoranda or other information relating to such Action,
other than such pleadings, motions, memoranda or other information that is
legally privileged, it being understood that the Cedant shall use commercially
reasonable efforts to obtain waivers or make other arrangements that would
enable any such item to be accessed by the Reinsurer without impinging on the
ability to assert such privilege.
ARTICLE IX
TRUST ACCOUNT; LETTER OF CREDIT
Section 9.01    Establishment of Trust Account. In accordance with the Trust
Agreement attached hereto as Exhibit A, the Reinsurer, as grantor, has
established a trust account comprising the OC Account and the Hedge Collateral
Accounts (the “Trust Account”) with the Trustee, naming the Cedant as sole
beneficiary thereof. The initial funding of the OC Account shall be effected in
accordance with Section 3.04. Pursuant to the terms of the Trust Agreement, the
assets in the OC Account, including the residual interest therein, shall be held
in trust by the Trustee for the sole and exclusive benefit of the Cedant as
security for the payment of the Reinsurer’s obligations to the Cedant under this
Agreement. Pursuant to the terms of the Security and Control Agreement attached
hereto as Exhibit B, a first priority security interest in the Collateral in
favor of the Cedant shall be granted by the Reinsurer and perfected by the
Cedant. During the term of the Trust Agreement, the Reinsurer shall not, and
shall direct the Trustee not to, grant or cause to be created in favor of any
third person any security interest whatsoever in any of the assets in the OC
Accounts or in the residual interest therein.
Section 9.02    Cedant Withdrawals.
(a)    The Cedant shall have the right to withdraw assets from the OC Account
only in the event of, and assets so withdrawn from the OC Account shall be
utilized and applied by the Cedant (or any successor by operation of law of the
Cedant, including, but not limited to, any liquidator, rehabilitator, receiver
or conservator of the Cedant), without diminution because of any insolvency,
rehabilitation, conservatorship or comparable status on the part of the Cedant
or the Reinsurer only to pay or reimburse the Cedant for, any undisputed amounts
due from the Reinsurer under the terms of this Agreement (including in respect
of undisputed Reinsured Liabilities or undisputed amounts of the Expense
Allowance), which amounts have not been paid by the Reinsurer within ten
(10) Business Days following the applicable date of payment set forth hereunder.
(b)    The Cedant shall return to the OC Account, within five (5) Business Days,
assets withdrawn in excess of all amounts due under this Section 9.02, or assets
that are subsequently determined not to be due. The Cedant shall also pay
interest on such excess, calculated at the Interest Rate from and including the
date of withdrawal to but excluding the date on which such excess is returned to
the OC Account. Any such excess amount, including any investment income and
other distributions and interest in respect thereof, shall at all times be held
by the Cedant (or any successor by operation of law of the Cedant, including any
liquidator, rehabilitator, receiver or conservator of the Cedant) in trust for
the benefit of the Reinsurer and shall at all times be maintained separate and
apart from any assets of the Cedant, for the sole purpose of funding the
payments and reimbursements described in this Section 9.02.
Section 9.03    OC Account Settlements. Within five (5) Business Days following
the delivery of the Required Balance Statement for a Quarterly Accounting
Period:
(a)    if the aggregate Statutory Book Value of the OC Account Permitted
Investments on deposit in the OC Account (as reflected in the Reinsurer
Quarterly Asset Report for such Quarterly Accounting Period) is less than the
Required Trust Balance (as reflected in the Required Balance Statement for such
Quarterly Accounting Period), then the Reinsurer shall deposit OC Account
Permitted Investments in the OC Account with an aggregate Statutory Book Value
at least equal to such shortfall; and





--------------------------------------------------------------------------------





(b)    if the aggregate Statutory Book Value of the OC Account Permitted
Investments on deposit in the OC Account (as reflected in the Reinsurer
Quarterly Asset Report for such Quarterly Accounting Period) is greater than the
Required Trust Balance (as reflected in the Required Balance Statement for such
Quarterly Accounting Period), then the Reinsurer may, in accordance with the
procedures set forth in the Trust Agreement, withdraw assets from the OC Account
with an aggregate Statutory Book Value not greater than the excess determined
pursuant to this Section 9.03(b).
Section 9.04    OC Account Substitutions. In addition to the withdrawal rights
set forth above, the Reinsurer shall be permitted at any time to substitute all
or any part of the assets in the OC Account with other OC Account Permitted
Investments having an aggregate Statutory Book Value equal to or exceeding the
aggregate Statutory Book Value of the substituted assets; provided, however,
that at the time of any such substitution, the Fair Market Value of any OC
Account Permitted Investment being deposited into the OC Account in connection
with any substitution shall be equal to or greater than the Fair Market Value of
the substituted asset.
Section 9.05    Letters of Credit. The Reinsurer shall be permitted to satisfy
all or any portion of its overcollateralization requirement hereunder by
obtaining one or more letters of credit from any LOC Provider for the benefit of
the Cedant in a form reasonably satisfactory to the Cedant (each, a “Letter of
Credit”). Subject to Sections 9.06 and 9.08, all costs, expenses and fees
associated with Letters of Credit shall be borne by the Reinsurer. Cedant shall
not be permitted to draw upon a Letter of Credit except to the extent that both
(i) the Reinsurer fails to pay any amounts due under this Agreement within ten
(10) days following its receipt of written notice of non-payment from the Cedant
and (ii) the sum of (A) the then-current Fair Market Value of the assets held in
the OC Account plus (B) any excess withdrawals from the OC Account in excess of
the amount permitted under this Agreement has been reduced to zero (0). In the
event the Cedant is so permitted to draw upon a Letter of Credit, any such draw
shall be pro rata among all Letters of Credit; provided that if any LOC Provider
fails to fund its pro rata portion of such permitted draw (the “Unfunded LOC
Amount”), the Cedant shall be permitted to draw the Unfunded LOC Amount pro rata
among the Letters of Credit from other LOC Providers.
Section 9.06    Letter of Credit Reductions. Subject to Section 9.08, upon the
request of the Reinsurer, the Cedant shall cooperate with any reasonable request
by the Reinsurer to reduce the face amount of any Letter of Credit, on a
quarterly basis following the delivery of the Required Balance Statement, and
shall promptly take such actions as may be reasonably required by any LOC
Provider, including delivering any certificate, providing any consent or
acknowledgement and returning any then-current Letter of Credit to the
applicable LOC Provider in exchange for a new Letter of Credit reflecting such
reduced amount, to enable such reduction; provided, that if the Cedant does not
take such actions reasonably required by an LOC Provider to enable such
reduction, then the Cedant shall reimburse the Reinsurer for any fees and
commissions payable by the Reinsurer to any LOC Provider with respect to a
Letter of Credit that exceed the amount of fees and commissions that would have
been payable by the Reinsurer to such LOC Provider with respect to such Letter
of Credit if it had been so reduced; provided, further, that the Cedant shall
not be required to take any such actions if, after giving effect to such
reduction, the Statutory Book Value of the assets maintained in the OC Account
would be less than the Required Trust Balance.
Section 9.07    Excess Draws. The Cedant shall promptly return to the applicable
LOC Provider any amounts drawn on a Letter of Credit in excess of the actual
amounts permitted in Section 9.05 or any amounts that are subsequently
determined not to be due under Section 9.05 (“Letter of Credit Excess Draws”);
provided, that the Cedant shall return such Letter of Credit Excess Draws to the
Reinsurer if the Reinsurer notifies the Cedant that the Reinsurer has repaid
such Letter of Credit Excess Draws to such LOC Provider and provides evidence of
such repayment reasonably satisfactory to the Cedant. The Cedant shall also pay
interest on any Letter of Credit Excess Draws together with interest accrued at
the Interest Rate from and including the date of such Letter of Credit Excess
Draw to but excluding the date of return to the Reinsurer. Any amounts drawn on
a Letter of Credit, including any Letter of Credit Excess Draws, shall be held
by the Cedant or any successor in interest of the Cedant in trust for the
benefit of the Reinsurer and shall at all times be maintained separate and apart
from any assets of the Cedant, for the sole purposes described in Section 9.05.
Section 9.08    Additional Letter of Credit Amount.
(a)    The Reinsurer shall obtain, within five (5) Business Days following the
Closing Date, one or more Letters of Credit for the benefit of the Cedant in an
aggregate face amount at least equal to the Additional Letter of Credit Amount
in order to provide collateral in respect of the Reinsurer’s obligations to the
Cedant in respect of the Reinsured Liabilities. Thereafter, the Reinsurer shall
use commercially reasonable efforts to maintain such Letters of Credit in an
aggregate face amount at least equal to the Additional Letter of Credit Amount.
The Cedant shall be permitted to reduce the Additional Letter of Credit Amount
on a quarterly basis by providing the Reinsurer written notice thereof no later
than five (5) Business Days prior to the end of each Quarterly Accounting
Period, which reduction shall be effective as of the first day of the
immediately succeeding Quarterly Accounting Period. In connection with any such
request, the Cedant shall cooperate with the Reinsurer to reduce any Letters of
Credit supporting the Additional Letter of Credit Amount in accordance with
Section 9.06.
(b)    In the event that there has been a reduction to the Additional Letter of
Credit Amount in accordance with Section 9.08(a), the Cedant shall be permitted
to request the Reinsurer to procure one or more Letters of Credit in an
aggregate face amount up to the excess of the Maximum Additional Letter of
Credit Amount over the outstanding Additional Letter of Credit Amount (the
amount of increase so requested, the “Additional LOC Increase Amount”) by
providing the Reinsurer written notice thereof (an “Additional LOC Increase
Request”). Upon receipt of any Additional LOC Increase Request, the Reinsurer
shall use commercially reasonable efforts to obtain as promptly as reasonably
practicable one or more additional Letters of Credit to support the Additional
LOC Increase Amount at a cost acceptable to the Cedant; provided the Reinsurer
shall not enter into any Letter of Credit supporting the Additional LOC Increase
Amount without the prior written consent of the Cedant. For the avoidance of
doubt, in no event shall the Additional Letter of Credit Amount exceed the
Maximum Additional Letter of Credit Amount.





--------------------------------------------------------------------------------





(c)    The Cedant shall reimburse the Reinsurer on a quarterly basis, in
accordance with Section 5.04, for the Cedant’s share of the fees and expenses
payable by the Reinsurer in connection with any Letters of Credit supporting the
Additional Letter of Credit Amount (the “Additional LOC Costs”). The Additional
LOC Costs with respect to any Quarterly Accounting Period shall be an amount
equal to (i) with respect to all Additional Letters of Credit other than those
supporting the Additional LOC Increase Amount, seventy-five (75) basis points of
the Additional Letter of Credit Amount divided by four (4) and (ii) with respect
to the Letters of Credit supporting the Additional LOC Increase Amount, the fees
and expenses payable by the Reinsurer in connection with such Letters of Credit.
ARTICLE X
REINSURANCE CREDIT; TRIGGERING EVENTS
Section 10.01    Credit for Reinsurance. The parties intend that the Cedant be
able to obtain full statutory financial statement credit for the reinsurance
provided by this Agreement throughout the entire term of this Agreement. The
Reinsurer shall promptly notify the Cedant in writing of any event with respect
to the Reinsurer (including any change in the ratings of the Reinsurer) or
change in its Permits that, if continuing as of the end of any financial
statement period, would be reasonably likely to result in the Cedant being
unable to take full statutory financial statement credit in the Cedant
Domiciliary State for the reinsurance provided by this Agreement. The Cedant
shall promptly notify the Reinsurer in writing of the occurrence of any other
event or circumstance that has caused or will cause the Cedant to no longer
receive such credit for reinsurance, which notice shall describe in reasonable
detail the event or development requiring such notice. For purposes hereof, any
event, change or other circumstance that has caused or will cause the Cedant to
no longer receive such credit for reinsurance shall hereinafter be referred to
as a “Reinsurance Credit Event.” Upon the occurrence of any Reinsurance Credit
Event, the Reinsurer, at its own expense, shall, within twenty (20) Business
Days following the occurrence of such event or, if earlier, five (5) Business
Days prior to the end of the calendar quarter during which such event occurs,
take all steps necessary to comply with all applicable Laws so as to permit the
Cedant to obtain full credit for the reinsurance provided by this Agreement in
the Cedant Domiciliary State throughout the entire term of this Agreement to the
extent credit is not otherwise available under applicable Law, including the
posting of letters of credit, establishing a credit for reinsurance trust,
depositing additional assets in the Funds Withheld Account or providing other
acceptable security in accordance with the terms hereof, it being understood
that the Reinsurer shall have the sole discretion to elect among the methods
available to it in order to maintain such credit for reinsurance; provided,
however, that if such event occurs within five (5) Business Days prior to the
end of a calendar quarter, then the Reinsurer shall take such action not later
than the earlier of two (2) Business Days following the occurrence of such event
and the end of such calendar quarter. Without limiting the generality of the
foregoing, if any such event is the result of a downgrade of the Reinsurer’s
ratings, then the Reinsurer shall adjust the amount of security provided
hereunder to the extent necessary to satisfy the aggregate minimum collateral
requirements that are necessary for the Cedant to cure the applicable
Reinsurance Credit Event, which aggregate minimum collateral requirements as of
the date hereof are set forth on Schedule 10.01. The Reinsurer and the Cedant
shall cooperate in good faith to effectuate this provision. Notwithstanding
anything contained in this Section 10.01 to the contrary, in the event that (a)
there is a repeal of or amendment or other modification to the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub.L. 111-203, H.R.
4173) that would authorize a Governmental Authority in any jurisdiction of the
United States where the Cedant is licensed to transact business (other than the
State of New York) to apply the applicable rules for credit for reinsurance in
such jurisdiction to the Cedant and (b) the Cedant reasonably determines
following consultation with the Reinsurer that it is obligated under applicable
Law to comply with such rules in order to receive statutory financial statement
credit in any such jurisdiction, then the Reinsurer shall take all steps
necessary to enable the Cedant to obtain full statutory financial statement
credit for the reinsurance provided by this Agreement in any such jurisdiction
in addition to, and to the same extent as, the Cedant Domiciliary State.
Section 10.02    Triggering Event. For purposes of the Agreement, “Triggering
Event” means each of the following:
(a)    an Insolvency Event of the Reinsurer;
(b)    the earlier to occur of (i) the Reinsurer’s ECR Ratio as set forth in the
report delivered pursuant to Section 5.01(c) is less than one hundred and
thirty-five percent (135%) as of the end of any Solvency Ratio Reporting Period
(an “ECR Triggering Event”) and such ECR Triggering Event is continuing at the
end of the next succeeding calendar quarter or (ii) the Reinsurer’s RBC Ratio as
set forth in the report delivered pursuant to Section 5.01(c) is less than two
hundred and fifty percent (250%) as of the end of any Solvency Ratio Reporting
Period (an “RBC Triggering Event”) and such RBC Triggering Event is continuing
at the end of the next succeeding calendar quarter;
(c)    a Reinsurance Credit Event occurs and is continuing (i) for more than
twenty (20) Business Days following the occurrence of such Reinsurance Credit
Event or, if earlier, (ii) (A) subject to clause (B), five (5) Business Days
prior to the end of the calendar quarter during which such Reinsurance Credit
Event occurred or (B) in the event that the Reinsurance Credit Event occurs
within the five (5) Business Days prior to the end of the calendar quarter
during which such Reinsurance Credit Event occurred, the earlier of (x) two (2)
Business Days following the occurrence of such Reinsurance Credit Event and (y)
the end of such calendar quarter;
(d)    the Reinsurer fails to fund the OC Account for any material undisputed
amounts required to be deposited therein by the Reinsurer in accordance with the
terms of this Agreement or the Trust Agreement or to pay the Cedant any material
undisputed amount due under this Agreement or the Trust Agreement and such
failure continues for thirty (30) days after written notice thereof from the
Cedant;
(e)    the Reinsurer’s breach of its covenants and obligations under Section
10.06; and
(f)    any Comparable Triggering Event.
Section 10.03    Notice of Triggering Event; Required Trust Balance Top Up.





--------------------------------------------------------------------------------





(a)    The Reinsurer shall provide notice to the Cedant promptly and in
reasonable detail upon becoming aware of any Triggering Event.
(b)    Within five (5) Business Days following the occurrence of a Triggering
Event, if the aggregate Statutory Book Value of the OC Account Permitted
Investments on deposit in the OC Account as of the date of such Triggering Event
is less than the Required Trust Balance then in effect as a result of such
Triggering Event, then the Reinsurer shall deposit OC Account Permitted
Investments in the OC Account with an aggregate Statutory Book Value at least
equal to such shortfall.
Section 10.04    Cure of Triggering Event. A Triggering Event shall cease to be
continuing upon such time as such Triggering Event is cured by the Reinsurer as
set forth in this Section 10.04. Upon any such cure by the Reinsurer, the Cedant
shall deliver promptly deliver to the Trustee a “Triggering Event Cure
Certification” (as defined in the Trust Agreement). Following the occurrence of
a Triggering Event, such Triggering Event shall be deemed cured, as applicable,
upon the occurrence of the following, as applicable:
(a)    with respect to the Triggering Event set forth in Section 10.02(b), both
(i) the Reinsurer’s ECR Ratio being one hundred and thirty-five percent (135%)
or higher and (ii) the Reinsurer’s RBC Ratio being two hundred and fifty percent
(250%) or higher, for two (2) consecutive calendar quarters, as determined and
reported pursuant to Section 10.05;
(b)    with respect to the Triggering Event set forth in Section 10.02(c), the
Cedant is able to obtain full statutory financial statement credit for the
reinsurance provided by this Agreement as contemplated by Section 10.01;
(c)    with respect to the Triggering Event set forth in Section 10.02(d), the
Reinsurer’s funding, in full, of the OC Account in accordance with the
requirements hereof and of the Trust Agreement and paying, in full, all material
undisputed amounts due under this Agreement and the Trust Agreement. In the
event that the Reinsurer has cured the Triggering Event set forth in
Section 10.02(d) in accordance with this Section 10.04(c), the Cedant shall
deliver the Notice of Cessation of Exclusive Control to the Securities
Intermediary pursuant to the terms of the Security and Control Agreement.
Section 10.05    ECR Ratio; RBC Ratio.
(a)    As used in this Agreement, (i) the term “ECR Ratio” means the Reinsurer’s
available statutory economic capital and surplus as a percentage of its enhanced
capital requirement under the Bermuda Insurance Act or the equivalent measure at
the applicable date of determination as determined under the applicable Law of
the Reinsurer’s jurisdiction of domicile then in effect and using the
Reinsurer’s existing methodologies in respect of the calculation thereof and
(ii) the term “RBC Ratio” means the Reinsurer’s company action level risk based
capital ratio or the equivalent measure at the applicable date of determination,
as determined using the Reinsurer’s methodologies used to calculate the
Reinsurer’s RBC Ratio as publicly disclosed by Athene Holding Ltd. in its annual
Form 10-K for the immediately preceding calendar year.
(b)    Within sixty (60) days following the end of each calendar quarter (each,
a “Solvency Ratio Reporting Period”), the Reinsurer shall provide the Cedant
with (i) an estimate of the Reinsurer’s ECR Ratio and (ii) an estimate of the
Reinsurer’s RBC Ratio, each together with reasonable supporting detail in
respect of such calculations, and make officers of the Reinsurer available for
discussions with the Cedant with respect to such calculations.
(c)    In the event that, following the date hereof, there is a change in Law
relating to the factors, formulae and framework used to calculate ECR Ratios or
RBC Ratios from those in effect at the Effective Time, the parties will work
together in good faith to adjust the ECR Ratios or RBC Ratios, as applicable,
reflected in the Triggering Event set forth in Section 10.02(b) and Recapture
Events set forth in Section 13.04(a) to ensure that they are reasonably
equivalent to those in effect as of the Effective Time, including in respect of
the buffer between such ratios and regulatory requirements.
Section 10.06    Comparable Triggering Events.
(a)    In the event that the Reinsurer consummates a reinsurance transaction
with a third party that is reasonably comparable to the transactions
contemplated by this Agreement (a “Comparable Transaction”) in which it agrees
to a collateral or recapture triggering event related to its financial strength
or claims-paying ability rating assigned to the Reinsurer by a nationally
recognized statistical ratings organization (a “Comparable Triggering Event”),
such Comparable Triggering Event shall automatically be deemed to be included in
this Agreement, as set forth in Section 10.02(f) and Section 13.04(g), as
applicable, without any action by the parties hereto required. The Reinsurer
shall promptly notify the Cedant in the event that it consummates a Comparable
Transaction that includes a Comparable Triggering Event.
(b)    Within ten (10) Business Days following the end of each calendar quarter,
the Reinsurer shall deliver to the Cedant a certification duly executed by a
senior officer of the Reinsurer certifying, as of the applicable quarter-end, as
to whether a Comparable Triggering Event exists.





--------------------------------------------------------------------------------





ARTICLE XI
ERRORS AND OMISSIONS
Section 11.01    OversightsSection 11.01    Oversights2. Inadvertent delays,
oversights, errors or omissions made in connection with this Agreement or any
transaction hereunder shall not relieve either party from any liability which
would have attached had such delay, error or omission not occurred. The parties
shall nevertheless cooperate in good faith to rectify any such delay, oversight,
error or omission as soon as practicable after discovery. Subject to the
foregoing, if the failure of either party to comply with any provision of this
Agreement is unintentional or the result of a misunderstanding or oversight, the
parties shall cause such failure to be promptly rectified such that both parties
shall be restored as closely as possible to the positions that they would have
occupied had such error or oversight not occurred. Nothing in this Section 11.01
shall reduce the obligation of the Reinsurer with respect to any Reinsurer
Extra-Contractual Obligations or the Cedant with respect to any Cedant
Extra-Contractual Obligations.
ARTICLE XII
INSOLVENCY
Section 12.01    Insolvency of Cedant.
(a)    In the event of the insolvency of the Cedant, all reinsurance made,
ceded, renewed or otherwise becoming effective under this Agreement shall be
payable by the Reinsurer to the Cedant, its liquidator, receiver or statutory
successor on the basis of the liability of the Cedant under the Subject
Annuities reinsured hereunder without diminution because of any insolvency,
rehabilitation, conservatorship or comparable status of the Cedant, except to
the extent this Agreement specifically provides for another payee of such
reinsurance in the event of an insolvency of the Cedant.
(b)    It is agreed and understood, however, that in the event of the insolvency
of the Cedant, the liquidator, receiver or statutory successor of the Cedant
shall give written notice of the pendency of a claim against the Cedant in
connection with the Subject Annuities within a reasonable period of time after
such claim is filed in the Insolvency Proceedings and that, during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that it may deem available to the Cedant or its liquidator,
receiver or statutory successor. It is further understood that the expense thus
incurred by the Reinsurer shall be chargeable, subject to court approval,
against the Cedant as part of the expenses of liquidation to the extent of a
proportionate share of the benefit which may accrue to the Cedant solely as a
result of the defense undertaken by the Reinsurer.
Section 12.02    Insolvency of Reinsurer. In the event of the insolvency of the
Reinsurer, all amounts due but not paid to the Reinsurer by the Cedant on such
date under this Agreement, regardless of the date on which they became due, and
all amounts which become due to the Reinsurer by the Cedant after that date
under this Agreement may be retained by the Cedant and set off against the
amounts due by the Reinsurer under this Agreement, whether they were due before
the insolvency or became due after. The balance only, if any, shall be payable
by the Cedant to the Reinsurer at the expiry of all liability under this
Agreement.
ARTICLE XIII
DURATION AND TERMINATION
Section 13.01    Duration. This Agreement shall commence at the Effective Time
and continue in force until the termination date (the “Termination Date”), which
shall occur at such time as (a) the Cedant’s liability with respect to all
Subject Annuities reinsured hereunder is terminated and the Cedant has received
payments which discharge such liability in full in accordance with the
provisions of this Agreement, (b) this Agreement is terminated by the mutual
written consent of the Reinsurer and the Cedant, (c) the Recapture Closing Date
occurs or (d) the Reinsurer terminates this Agreement pursuant to Section 13.06.
Neither party shall be permitted to recapture, or cause a recapture of, the
Reinsured Liabilities except in accordance with Section 13.03 and Section 13.06.
Section 13.02    Survival. Notwithstanding the other provisions of this
Article XIII, the terms and conditions of this Article XIII, Article XVII and
Article XVIII (and Article I to the extent relating thereto) shall remain in
full force and effect after the termination of this Agreement.
Section 13.03    Recapture.
(a)    Following the occurrence of a Recapture Event, as described in Section
13.04, the Cedant shall have the unilateral right, exercisable in its sole
discretion, to recapture all of the Reinsured Liabilities ceded hereunder by
providing the Reinsurer with written notice of its intent to effect such
recapture (the “Recapture Notice”). In no event shall the Cedant recapture,
pursuant to this Section 13.03, any proportion of the Reinsured Liabilities that
is less than all of the Reinsured Liabilities reinsured hereunder.
(b)    Any recapture pursuant to Section 13.03(a) shall be effective as of the
Recapture Effective Time and completed on the date provided for in the Recapture
Notice (the “Recapture Closing Date”); provided that the Recapture Closing Date
is at least five (5) Business Days following the delivery of such Recapture
Notice, but in no event later than thirty (30) Business Days following the
delivery of the Recapture Notice.





--------------------------------------------------------------------------------





(c)    The Cedant’s rights to recapture the Reinsured Liabilities ceded
hereunder are in addition to any other right or remedy provided under this
Agreement, or now or hereafter existing at law, and the failure to exercise any
recapture rights shall not be deemed as a waiver or relinquishment by the Cedant
of any of its other rights or remedies.
Section 13.04    Recapture Event. For purposes of this Agreement, “Recapture
Event” means each of the following:
(a)    the earlier to occur of (i) the Reinsurer’s ECR Ratio is less than one
hundred and twenty percent (120%) as of the end of any Solvency Ratio Reporting
Period (an “ECR Recapture Event”) and such ECR Recapture Event is continuing at
the end of the next succeeding calendar quarter or (ii) the Reinsurer’s RBC
Ratio as set forth in the report delivered pursuant to Section 5.01(c) is less
than two hundred percent (200%) as of the end of any Solvency Ratio Reporting
Period (an “RBC Recapture Event”) and such RBC Recapture Event is continuing at
the end of the next succeeding calendar quarter;
(b)    a Reinsurance Credit Event occurs and is continuing (i) for more than
twenty (20) Business Days following the occurrence of such Reinsurance Credit
Event or (ii) (A) subject to clause (B), five (5) Business Days prior to the end
of the calendar quarter during which such Reinsurance Credit Event occurred or
(B) in the event that the Reinsurance Credit Event occurs within the five (5)
Business Days prior to the end of the calendar quarter during which such
Reinsurance Credit Event occurred, the earlier of (x) two (2) Business Days
following the occurrence of such Reinsurance Credit Event and (y) the end of
such calendar quarter;
(c)    the Reinsurer fails to fund the OC Account for any material undisputed
amounts required to be deposited therein by the Reinsurer in accordance with the
terms of this Agreement or the Trust Agreement or to pay the Cedant any material
undisputed amount due under this Agreement or the Trust Agreement and such
failure continues for thirty (30) days after written notice thereof from the
Cedant;
(d)    the Cedant is required (or will with the passage of time be required) to
make a material payment of a base erosion minimum tax amount (as defined under
Section 59A(b) of the Code) (a “BEAT Event”) unless (i) such BEAT Event is cured
in accordance with Section 15.02(f) within forty-five (45) days of the provision
of the notice described in Section 15.02(e) (or for any cure that is effected by
transferring an investment managed by a third party for which a transfer within
such time period is not permitted, on or prior to the end of the calendar
quarter ending after the provision of such notice) or (ii) in the case of (A) a
Reinsurer BEAT Event or (B) a BEAT Event that is not a Reinsurer BEAT Event and
in respect of which the Reinsurer has breached its obligations set forth in
Section 15.02(f), the Reinsurer agrees to indemnify the Cedant for any
additional Tax under Section 59A(a) of the Code by reason of the Reinsurer being
treated as a Related Party with respect to the Cedant;
(e)    an Insolvency Event with respect to the Reinsurer;
(f)    the Reinsurer’s breach of its covenants and obligations under Section
10.06; and
(g)    any Comparable Triggering Event.
Section 13.05    Notice of Recapture Event. The Reinsurer shall provide notice
to the Cedant promptly and in reasonable detail upon becoming aware of any
Recapture Event.
Section 13.06    Reinsurer Termination. Upon the occurrence of a Reinsurer
Termination Event, the Reinsurer shall have the right (but not the obligation)
to terminate this Agreement in its entirety, in which case the Cedant shall
recapture all of the Reinsured Liabilities ceded hereunder, by providing the
Cedant with written notice of its intent to effect such a termination and
recapture (the “Reinsurer Termination Notice”). Any such termination shall be
effective as of the Recapture Effective Time and completed on the date provided
for in the Reinsurer Termination Notice; provided, that the Recapture Closing
Date is at least five (5) Business Days following the delivery of such Recapture
Notice, but in no event later than thirty (30) Business Days following the
delivery of the Recapture Notice.
Section 13.07    Termination Fee. In the event that the Agreement is terminated
by the Cedant, and the Reinsured Liabilities are recaptured in full as a result
of (a) a Recapture Event that is a Reinsurer BEAT Event or (b) a Recapture Event
that is not (i) a BEAT Event or (ii) a Reinsurance Credit Event resulting from
any redomestication of the Cedant to another state prior to the date the
Reinsurer is certified by the applicable Governmental Authority as a “certified
reinsurer” in such state, then the Reinsurer shall pay to the Cedant, on the
Recapture Closing Date, an amount as liquidated damages equal to the product of
the Ceding Commission multiplied by a fraction, the numerator of which is (i)
twenty (20) minus (ii) the full number of years that have elapsed from the
Effective Time to the Recapture Effective Time and the denominator of which is
twenty (20), provided that, in the event that the Agreement is terminated by the
Cedant, and the Reinsured Liabilities are recaptured in full as a result of a
BEAT Event that is not a Reinsurer BEAT Event and in respect of which the
Reinsurer has breached its obligations set forth in Section 15.02(f), Reinsurer
shall pay to the Cedant an amount as liquidated damages equal to 20% of such
product.  





--------------------------------------------------------------------------------





ARTICLE XIV
TERMINAL ACCOUNTING AND SETTLEMENT
Section 14.01    Terminal Accounting.
(a)    At least five (5) Business Days prior to the anticipated Recapture
Closing Date, the Cedant shall deliver to the Reinsurer (i) a statement (such
statement, the “Estimated Recapture Payment Statement”) prepared in accordance
with Cedant SAP and in the same form as the pro forma recapture report in
respect of the Reinsured Liabilities ceded hereunder set forth on
Schedule 14.01(a) (the “Pro Forma Recapture Report”) setting forth the Cedant’s
estimate of the Recapture Payment Amount (as calculated in part based upon the
most recent Cedant Quarterly Report delivered pursuant to Article V) as of the
Recapture Effective Time (the “Estimated Recapture Payment”), (ii) a report
(such report, the “Estimated Recapture Asset Report”) prepared in accordance
with Cedant SAP, setting forth the Statutory Book Value of the assets in the
Funds Withheld Account (as calculated based in part upon the most recent Cedant
Quarterly Report delivered pursuant to Article V) and (iii) a Cedant Quarterly
Report setting forth the information required to be reported therein as of the
Recapture Effective Time.
(b)    On the Recapture Closing Date, (i) the Net Settlement Amount and the
Funds Withheld Account Adjustment set forth in the Estimated Recapture Payment
Statement will be paid in accordance with Sections 5.04(a) and (b),
respectively, and (ii) after giving effect to the payment of such Net Settlement
Amount and Funds Withheld Account Adjustment, an amount equal to the Estimated
Recapture Payment shall be due from the Reinsurer to the Cedant. The Cedant
shall withdraw from the Funds Withheld Account assets with an estimated
aggregate Statutory Book Value equal to the Estimated Recapture Payment. If the
aggregate estimated Statutory Book Value assets in the Funds Withheld Account as
of the Recapture Effective Time is less than the Estimated Recapture Payment,
then the Reinsurer shall transfer to the Cedant cash or other Funds Withheld
Permitted Investments with a Fair Market Value equal to such shortfall on the
Recapture Closing Date. If the aggregate estimated Statutory Book Value assets
in the Funds Withheld Account as of the Recapture Effective Time is greater than
the Estimated Recapture Payment, then the Cedant shall transfer to the Reinsurer
cash or other Funds Withheld Account assets with a Statutory Book Value equal to
such excess, which shall be withdrawn by the Cedant and transferred to the
Reinsurer on the Recapture Closing Date; provided, that the Reinsurer shall
select such assets to be so withdrawn (A) if such recapture is a result of (1) a
BEAT Event that is not a Reinsurer BEAT Event or (2) a Reinsurance Credit Event
resulting from any redomestication of the Cedant to another state prior to the
date the Reinsurer is certified by the applicable Governmental Authority as a
“certified reinsurer” in such state or (B) if such recapture is a result of a
termination of this Agreement by the Reinsurer as a result of a Reinsurer
Termination Event. Following the settlement between the parties of the Estimated
Recapture Payment, (x) all assets in the Funds Withheld Account shall continue
to be retained by the Cedant, and the Funds Withheld Account shall be
terminated, (y) all assets in the OC Account shall be released to the Reinsurer,
and the OC Account shall be terminated and (z) the Cedant shall return all
Letters of Credit to the applicable LOC Provider.
(c)    The payments contemplated by Section 14.01(b) shall be subject to
adjustment after the Recapture Closing Date in accordance with Section 14.02.
Section 14.02    Proposed Recapture Payment Statement. Within sixty (60) days
following the Recapture Closing Date, the Cedant shall prepare and deliver to
the Reinsurer (a) statements, in the form of the Settlement Statement and the
Funds Withheld Account Adjustment Statement, setting forth a calculation of the
Net Settlement Amount and the Funds Withheld Account Adjustment as of the
Recapture Effective Time (the “Proposed Terminal Settlement Statement”), (b) in
accordance with Cedant SAP and in the same form as the Pro Forma Recapture
Report, a statement setting forth a calculation of the Recapture Payment Amount
as of the Recapture Effective Time, determined after giving event to the payment
of the Net Settlement Amount and the Funds Withheld Account Adjustment set forth
in the Proposed Terminal Settlement Statement, (the “Proposed Recapture Payment
Statement”), (c) a calculation of the aggregate Statutory Book Value of the
assets withdrawn and retained by the Cedant from the Funds Withheld Account
pursuant to Section 14.01(b) on the Recapture Closing Date (the “Proposed
Recapture Asset Report”) and (d) a calculation of the aggregate Fair Market
Value of the assets transferred by the Reinsurer to the Cedant pursuant to
Section 14.01(b) on the Recapture Closing Date (the “Proposed Reinsurer Asset
Report”).
Section 14.03    Changes to Proposed Recapture Payment Statement.
(a)    Following receipt of the Proposed Recapture Payment Statement, the
Proposed Recapture Asset Report and Proposed Reinsurer Asset Report, the
Reinsurer shall have sixty (60) days (the “Recapture Review Period”) to review
such Proposed Terminal Settlement Statement, Proposed Recapture Payment
Statement, Proposed Recapture Asset Report and Proposed Reinsurer Asset Report.
In connection with the review of the Proposed Terminal Settlement Statement,
Proposed Recapture Payment Statement, Proposed Recapture Asset Report and
Proposed Reinsurer Asset Report, the Cedant shall provide, and shall cause its
Affiliates to provide, the Reinsurer and its Representatives, upon the request
of the Reinsurer, reasonable access to the Cedant Books and Records and all work
papers and supporting detail prepared by the Cedant and its Representatives and
advisors in connection with the preparation of the Proposed Terminal Settlement
Statement, Proposed Recapture Payment Statement, Proposed Recapture Asset Report
and the Proposed Reinsurer Asset Report and make reasonably available to the
Reinsurer and its Representatives personnel of the Cedant and its Affiliates
that have been involved in the preparation of the Proposed Terminal Settlement
Statement, Proposed Recapture Payment Statement, Proposed Recapture Asset Report
or the Proposed Reinsurer Asset Report. If the Reinsurer has accepted the
Proposed Terminal Settlement Statement, Proposed Recapture Payment Statement,
Proposed Recapture Asset Report and Proposed Reinsurer Asset Report in writing
or has not given written notice to the Cedant setting forth any objection to the
Proposed Terminal Settlement Statement, Proposed Recapture Payment Statement,
Proposed Recapture Asset Report or Proposed Reinsurer Asset Report (a “Statement
of Objection”) prior to the expiration of the Recapture Review Period, then the
Proposed Terminal Settlement Statement, Proposed Recapture Payment Statement,
Proposed Recapture Asset Report and Proposed Reinsurer Asset Report shall be
final and binding upon the parties. If the Reinsurer delivers a Statement of
Objection to the Proposed Terminal Settlement Statement, the Proposed





--------------------------------------------------------------------------------





Recapture Payment Statement, the Proposed Recapture Asset Report or the Proposed
Reinsurer Asset Report prior to the expiration of the Recapture Review Period,
then the parties shall attempt to amicably resolve any such objection within
thirty (30) days following receipt by the Cedant of the Statement of Objection.
(b)    If any such objections are resolved in writing by the parties, then such
resolutions shall be final and binding upon the parties and shall be
incorporated into the Final Terminal Settlement Statement, Final Recapture
Payment Statement, Final Recapture Asset Report or Final Reinsurer Asset Report,
as applicable. If any such objections are not resolved in writing within thirty
(30) days following receipt by the Reinsurer of the Proposed Recapture Payment
Statement, the Proposed Recapture Asset Report and the Proposed Reinsurer Asset
Report, then the parties shall submit any such objections which remain
unresolved to the Independent Accountant.
(c)    Within ten (10) Business Days of the appointment of the Independent
Accountant, the Cedant shall provide the Independent Accountant with a copy of
the Proposed Terminal Settlement Statement, Proposed Recapture Payment
Statement, Proposed Recapture Asset Report or Proposed Reinsurer Asset Report,
as applicable (in each case as modified by any adjustments agreed to in writing
by the parties pursuant to Section 14.03(b)), and the Reinsurer and the Cedant
shall each prepare and deliver to the Independent Accountant a written report of
such line item or items remaining in dispute, which report shall set forth the
specific dollar amount proposed by such party for each such item or items and a
detailed explanation of the basis and rationale for such party’s positions.
(d)    The Independent Accountant shall thereafter finally determine the manner
in which such disputed item or items shall be treated in the Final Terminal
Settlement Statement, Final Recapture Payment Statement, Final Recapture Asset
Report or Proposed Reinsurer Asset Report, as applicable, and issue a written
award including a reasonably detailed accounting of any required change to the
Proposed Terminal Settlement Statement, Proposed Recapture Payment Statement,
Proposed Recapture Asset Report or Proposed Reinsurer Asset Report, as
applicable. In making its determination, the Independent Accountant shall
(i) consider only those items that are (A) identified in the Statement of
Objection as in dispute and (B) were not resolved in writing by the Reinsurer
and the Cedant, (ii) base its determination solely on such reports submitted by
the Reinsurer and the Cedant and Cedant SAP and not on the basis of an
independent review, (iii) not assign a value to any item greater than the
greatest value for such item claimed by either the Reinsurer in the Statement of
Objection or the Cedant in the Proposed Terminal Settlement Statement, Proposed
Recapture Payment Statement, Proposed Recapture Asset Report or Proposed
Reinsurer Asset Report, as applicable, or less than the smallest value for such
item claimed by either the Reinsurer in the Statement of Objection or the Cedant
in the Proposed Terminal Settlement Statement, Proposed Recapture Payment
Statement, Proposed Recapture Asset Report or Proposed Reinsurer Asset Report,
as applicable, and (iv) barring exceptional circumstances, make its
determination within thirty (30) days of its appointment; provided that the
failure of the Independent Accountant to make its determination in such thirty
(30) day period shall not be grounds to defend against or object to the
enforcement of such determination.
(e)    Each of the Reinsurer and the Cedant agree to enter into a customary
engagement letter with the Independent Accountant. The Reinsurer and the Cedant
shall reasonably cooperate with the Independent Accountant and shall provide,
upon the request of the Independent Accountant, any non-privileged information
and documentation, including any actuaries’ or accountants’ work papers or
internal reserving papers, files and models, and make reasonably available to
the Independent Accountant personnel of the Cedant and its Affiliates, on the
one hand, and the Reinsurer and its Affiliates, on the other hand, in each case
that have been involved in the preparation of the Proposed Terminal Settlement
Statement, the Proposed Recapture Payment Statement, the Proposed Recapture
Asset Report, the Proposed Reinsurer Asset Report or the Statement of Objection,
as applicable; provided, however, that the independent actuaries or accountants
of the Reinsurer or the Cedant shall not be obligated to make any working papers
available to the Independent Accountant unless and until the Independent
Accountant has signed a customary confidentiality and hold harmless agreement
relating to such access to working papers in form and substance reasonably
acceptable to such independent actuaries or accountants, as applicable. Any such
information and documentation provided by the Reinsurer or the Cedant to the
Independent Accountant shall concurrently be provided to the other party to the
extent not already so provided; provided, however, that the independent
actuaries or accountants of the Reinsurer or the Cedant shall not be obligated
to make any working papers available to the other party unless and until the
other party has signed a customary confidentiality and hold harmless agreement
relating to such access to working papers in form and substance reasonably
acceptable to such independent actuaries or accountants, as applicable. Neither
party shall disclose to the Independent Accountant, and the Independent
Accountant shall not consider for any purpose, any settlement discussions or
settlement offer made by either party with respect to any objection under this
Section 14.03 unless otherwise agreed in writing by both parties.
(f)    The determination by the Independent Accountant shall be final and
binding upon the parties and shall be deemed the Final Terminal Settlement
Statement, the Final Recapture Payment Statement, the Final Recapture Asset
Report or the Final Reinsurer Asset Report, as applicable; provided, however,
that within three (3) Business Days after the transmittal of the Independent
Accountant’s award, either party may request in writing to the Independent
Accountant, with a copy thereof provided to the other party in accordance with
Section 18.02, with such request solely limited to the Independent Accountant
correcting any clerical, typographical or arithmetic errors in such award. The
other party shall have three (3) Business Days to respond to the Independent
Accountant in writing to such request, with a copy thereof provided to the other
party in accordance with Section 18.02. The Independent Accountant shall dispose
of such request, if no response was received during such three (3) Business Day
period from the other party, within five (5) Business Days after receiving such
request or, if such a response was received during such period, within three
(3) Business Days of its receipt of such a response. The determinations by the
Independent Accountant shall be an expert determination under Michigan Law
governing expert determination and appraisal proceedings. Either party hereto
may petition any court identified in Section 18.08 to reduce such decision to
judgment. One-half of all fees, costs and expenses of retaining the Independent
Accountant shall be borne by the Reinsurer and one-half of such fees, costs and
expenses of retaining the Independent Accountant shall be borne by the Cedant.
For the avoidance of doubt, the Independent Accountant shall act as an expert,
not as an arbitrator, and neither the determination of the Independent
Accountant, nor this agreement to submit to the determination of the Independent
Accountant, shall be subject to or governed by the Federal Arbitration Act,
9 U.S.C. § 1 et seq., or any state arbitration Law or regime.





--------------------------------------------------------------------------------





(g)    The “Recapture Payment Adjustment” shall be an amount equal to (i) plus
(ii) plus (iii), where the values for (i), (ii) and (iii) shall be determined as
follows:
(i)    the Final Recapture Payment Amount minus Estimated Recapture Payment
Amount;
(ii)    the Statutory Book Value of the Funds Withheld Account assets withdrawn
from the Funds Withheld Account by the Cedant in accordance with Section
14.01(b) as set forth in the Estimated Recapture Asset Report minus the
Statutory Book Value of the Funds Withheld Account assets withdrawn from the
Funds Withheld Account by Cedant in accordance with Section 14.01(b) as set
forth in the Final Recapture Asset Report; and
(iii)    the Fair Market Value set forth in the Proposed Reinsurer Asset Report
minus the Fair Market Value set forth in the Final Reinsurer Asset Report.
(h)    No later than five (5) Business Days after the determination of the
Recapture Payment Adjustment pursuant to this Section 14.03, (i) if the
Recapture Payment Adjustment is positive, then the Reinsurer shall transfer cash
in an amount equal to such positive amount plus interest on such amount accrued
at the Interest Rate from the Recapture Closing Date to the date of payment and
(ii) if the Recapture Payment Adjustment is negative, then the Cedant shall
transfer cash in an amount equal to the absolute value of such negative amount
plus interest on such amount accrued at the Interest Rate on such amount from
the Recapture Closing Date to the date of payment.
(i)    All cash required to be transferred pursuant to this Article XIV shall be
transferred by wire transfer of immediately available funds.
ARTICLE XV
TAX
Section 15.01    Excise and Withholding Tax.
(a)    The Cedant and the Reinsurer agree that any excise Tax, including under
section 4371 of the Code or withholding Tax, including under sections 1441 or
1471 of the Code that, in each case, is required by Law (or in respect of which
the Cedant receives notice that such Tax has been assessed) in respect of any
amount paid to or accrued by the Reinsurer under this Agreement shall be
deducted or withheld from the applicable payment (or settled in accordance with
Article V), and any such amount shall be treated for all purposes of this
Agreement as having been paid to the Reinsurer. The Reinsurer shall indemnify
the Cedant for any excise or withholding Taxes assessed in respect of amounts
paid to or accrued by the Reinsurer under this Agreement, including interest and
penalties imposed in connection with such Taxes, but excluding any interest and
penalties imposed that are attributable to the Cedant’s failure to pay when due
any such Taxes that it has deducted or withheld from the Reinsurer. Any refunds
of such amounts shall be for the Reinsurer’s account. Cedant shall use
commercially reasonable efforts to obtain any such refunds, provided that the
Reinsurer shall reimburse Cedant for any out-of-pocket expenses incurred by the
Cedant in seeking such refunds and provide Cedant with such information and
cooperation as the Cedant reasonably requests in connection therewith.
(b)    The Reinsurer has, on or before the date of this Agreement, delivered to
the Cedant (i) a correct, complete and executed W-8BEN-E establishing exemption
from withholding under Section 1471 of the Code and certifying that the
Reinsurer is a resident of the United Kingdom within the meaning of the income
tax treaty between the United States and the United Kingdom (the “Tax Treaty”)
and meets the limitation on benefits requirements of the Tax Treaty as of the
date hereof, and (ii) a copy of the closing agreement entered into between the
Reinsurer and the U.S. Internal Revenue Service (the “IRS”) pursuant to IRS
Revenue Procedure 2003-78, as amended by IRS Revenue Procedure 2015-46 (the
“Closing Agreement”), which Closing Agreement the Cedant is permitted to rely
upon for purposes of section 3 of IRS Revenue Procedure 2003-78. The Reinsurer
represents that, as of the date of this Agreement, the Reinsurer is eligible for
exemption from excise tax imposed under section 4371 of the Code pursuant to the
Tax Treaty with respect to payments of premium pursuant to this Agreement. The
Reinsurer shall provide or otherwise make available updated tax forms and
documentation, upon the Cedant’s reasonable request. In the event that the
Reinsurer determines that it fails to qualify for exemption from excise tax
pursuant to the Tax Treaty and the Closing Agreement, Reinsurer shall promptly
notify Cedant in writing.
(c)    The Cedant acknowledges and agrees that, assuming the Reinsurer delivers
the certifications and copy of the Closing Agreement and based on Reinsurer’s
representation in Section 15.01(b), the payments contemplated by this Agreement
are not subject to any excise or withholding tax as of the date hereof. If the
Cedant determines that a deduction or withholding for any Tax is required under
Law, (i) the Cedant shall promptly notify the Reinsurer of such determination,
(ii) the Cedant and the Reinsurer shall discuss in good faith whether any such
excise or withholding Tax is legally required to be withheld or deducted, (iii)
in the event a deduction or withholding is legally required, the Cedant and the
Reinsurer shall negotiate in good faith to determine mutually acceptable changes
to the terms of this Agreement (and any related transaction agreements), the
structure of the reinsurance contemplated by this Agreement, the identity of the
Reinsurer under this Agreement or any other commercially reasonable changes
within the control of the parties, in each case, that reduce or eliminate the
amount of such excise or withholding Tax required to be so withheld, provided
that in all cases the Cedant shall be entitled to withhold and pay any excise or
withholding Tax to the extent required by applicable Law.





--------------------------------------------------------------------------------





Section 15.02    Base Erosion and Anti-Abuse Tax.
(a)    For purposes of this Section 15.02, “Control” as used in the defined term
“Affiliate” shall be presumed to exist only if any Person, directly or
indirectly, owns, controls, holds the power to vote or holds proxies
representing fifty percent (50%) or more of the voting securities of any other
Person.
(b)    The Reinsurer represents that, as of the date hereof, to its knowledge,
the Reinsurer, AGM and their Affiliates do not own any stock or other equity
interests in Brooke Holdco, either directly or by attribution under Section
59A(g)(3) of the Code (but in making such determination under Section 59A(g)(3)
of the Code, ignoring all attribution under Section 318 of the Code, other than
Section 318(a)(2)).
(c)    Each of the Reinsurer and the Cedant represents that, as of the date
hereof, to its knowledge, the Reinsurer is not a “related person” within the
meaning of Section 59A(g)(1) of the Code with respect to the Cedant.
(d)    For so long as this Agreement is in effect, the Reinsurer shall not, and
shall not permit its Affiliates, or permit any of AGM or its Affiliates when
acting on behalf of Reinsurer or its Affiliates, to: (A) acquire additional
shares of stock or other equity interests in Brooke Holdco, Prudential or the
registered issuer in any IPO involving Brooke Holdco, that when taken together
with the shares of Brooke Holdco acquired pursuant to the Investment Agreement,
would cause the Reinsurer or its Affiliates to own (directly or by attribution
under Section 59A(g)(3) of the Code), in the aggregate, stock or other equity
interests possessing 24% or more of the voting power or the value of Brooke
Holdco or (B) other than the transactions contemplated by the Investment
Agreement, make any investment, or enter into any transaction, (including
transactions entered into and investments made pursuant to the Investment
Management Agreement) if at the time the Reinsurer, AGM or their Affiliates
become bound to make such investment or enter into such transaction, the
Reinsurer, AGM or such Affiliate has actual knowledge that such investment or
transaction would cause the Reinsurer to be treated as a Related Party with
respect to the Cedant, including, in the case of investments in an entity
managed by AGM or its Affiliates, actual knowledge after reasonable review of
information actually within the possession of Reinsurer or AGM regarding such
potential investment.
(e)    In the event that the Cedant or the Reinsurer reasonably believes the
Reinsurer is, or is reasonably likely to be treated as, a Related Party with
respect to the Cedant that would require the Cedant (or with the passage of time
will require the Cedant) to make a material payment of a base erosion minimum
tax amount (as defined under Section 59A(b) of the Code) in respect of the
transaction contemplated by this Agreement, the Cedant or its Affiliates, or the
Reinsurer or its Affiliates, as applicable, shall promptly provide the other
party notice of such conclusion and the basis therefor.
(f)    Following receipt of the notice provided by a party in Section 15.02(e),
the Reinsurer and the Cedant shall (i) work together in good faith to determine
(A) whether the Reinsurer is a Related Party with respect to the Cedant, and (B)
whether the structure or ownership interests or investments of the Reinsurer,
the Cedant or their Affiliates can be altered or the reinsurance arrangements
can be restructured or any other action can be taken that could reasonably be
expected to reduce the amount of the base erosion minimum tax amount imposed on
the Cedant under Section 59A of the Code to an immaterial amount or cause the
Reinsurer not to be treated as a Related Party with respect to the Cedant, and
(ii) (A) use, (B) cause each of its Affiliates to use, and (C) in the case of
Reinsurer, cause AGM and its Affiliates to use, commercially reasonable efforts
to carry out mitigation steps identified in sub-clause (B) of clause (i) hereof
as being reasonably likely to reduce the amount of the base erosion minimum tax
amount imposed on the Cedant under Section 59A of the Code to an immaterial
amount or cause the Reinsurer not to be treated as a Related Party with respect
to the Cedant.
(g)    The failure to take any action required pursuant to this Section 15.02
shall not constitute a default or acceleration of any obligations of the other
party under this Agreement, and the sole remedy of the Cedant or the Reinsurer
in respect of this Section 15.02 shall be the exercise of the recapture rights
relating to the Recapture Event described in Section 13.04(d) and the payment of
liquidated damages described in Section 13.07 unless Reinsurer elects to provide
indemnification pursuant to Section 13.04(d).
Section 15.03    Funds Withheld Investments. Within six (6) months following the
end of each tax year, the Cedant shall prepare a calculation of the net capital
gain or loss with respect to the assets held in or, with respect to the Boxed
Assets and the Transferred Notes, allocated to, the Funds Withheld Account for
U.S. federal income tax purposes (any such net capital loss, the “Funds Withheld
Loss”). The Reinsurer shall provide any information reasonably requested by the
Cedant in connection with calculating the Funds Withheld Loss. The Cedant shall
provide the Reinsurer with the details of such calculation and any supporting
work papers reasonably requested by the Reinsurer, and the parties shall
cooperate in good faith to resolve any disagreements. If the Funds Withheld Loss
for any tax year, reduced by (i) the amount of consolidated net capital gain
(within the meaning of Section 1.1502-22(a) of the Treasury Regulations) of the
affiliated group filing consolidated federal income tax returns of which the
Cedant is a member (calculated without regard to items of capital gain or loss
attributable to assets held in or, with respect to the Boxed Assets and the
Transferred Notes, allocated to, the Funds Withheld Account, and including only
those items of capital gain which are eligible to be offset by items of capital
loss attributable to the assets in or, with respect to the Boxed Assets and the
Transferred Notes, allocated to, the Funds Withheld Account for such year), and
(ii) prior year capital gains of such affiliated group against which any
consolidated net capital loss carryback that includes items comprising the Funds
Withheld Loss can be offset pursuant to applicable law, provided that items
described in clauses (i) and (ii) shall be taken into account only to the extent
such items are available for offset, taking into account all other items of
income, gain, loss or deduction of such affiliated group, determined on a “with
and without basis,” (an “Excess Capital Loss”) is greater than $25 million, then
the Reinsurer shall make an additional payment to the Cedant in an amount equal
to the Excess Loss Payment. Any Excess Loss Payment will be amortized by annual
offsetting payments by the Cedant to the Reinsurer in equal installments for the
five (5) succeeding tax years. All Excess Loss Payments and related amortization
payments will be included in the relevant Net Settlement Amounts following each
determination. The Reinsurer and the Cedant will discuss in good faith the tax
profile of current and proposed investments





--------------------------------------------------------------------------------





held in or allocated to or to be held in or allocated to the Funds Withheld
Account and potential dispositions thereof on a quarterly basis. The Cedant will
provide the Reinsurer with tax basis and other information reasonably requested
by the Reinsurer in connection with such discussions.
ARTICLE XVI
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 16.01    Representations and Warranties of the Cedant. The Cedant hereby
represents and warrants to the Reinsurer, as of the Effective Time and as of the
Closing Date, as follows:
(a)    Organization and Qualification. The Cedant (i) is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Michigan, (ii) is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction where the character of its owned,
operated or leased properties or the nature of its activities makes such
qualification necessary and (iii) has the requisite corporate power and
authority to operate its business as now conducted, except where the failures to
be so qualified, individually or in the aggregate, would not reasonably be
expected to have, a material adverse effect on the Cedant’s ability to perform
its obligations under this Agreement.
(b)    Authorization. The Cedant has all requisite corporate or other power to
enter into, consummate the transactions contemplated by, and carry out its
obligations under, this Agreement. The execution and delivery by the Cedant of
this Agreement, the Trust Agreement and the Security and Control Agreement and
the consummation by the Cedant of the transactions contemplated by, and the
performance by the Cedant of its obligations under, this Agreement, the Trust
Agreement and the Security and Control Agreement has been duly authorized by all
requisite corporate action on the part of the Cedant. Each of this Agreement,
the Trust Agreement and the Security and Control Agreement has been duly
executed and delivered by the Cedant, and this Agreement, the Trust Agreement
and the Security and Control Agreement (assuming due authorization, execution
and delivery by the Reinsurer) constitute the legal, valid and binding
obligations of the Cedant, enforceable against it in accordance with its terms,
subject to the effect of any applicable bankruptcy, reorganization, insolvency,
moratorium, rehabilitation, liquidation, fraudulent conveyance or similar Laws
relating to or affecting creditors’ rights generally and subject, as to
enforceability, to the effect of general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
(c)    No Conflict. Except as may result from any facts or circumstances solely
relating to the Reinsurer or its Affiliates (as opposed to any third party), the
execution, delivery and performance by the Cedant of, and the consummation by it
of the transactions contemplated by, this Agreement does not (i) violate or
conflict with the organizational documents of the Cedant, (ii) violate or
conflict with any Law applicable to the Cedant or by which it or any of its
properties or assets is bound or subject, or (iii) result in any breach of, or
constitute a default (or event which, with the giving of notice or lapse of
time, or both, would become a default) under, or give to any Person any rights
of termination, acceleration, impairment, alteration or cancellation of, or
result in the creation of any lien on any of the assets, rights or properties of
the Cedant pursuant to, or result in any acceleration of remedies, penalties or
material increase or decrease in an amount payable or an obligation or benefit
under, any material note, bond, mortgage, indenture or contract to which the
Cedant is a party or by which any of such assets or properties is bound, or
subject, except, in the case of clauses (ii) or (iii), any such conflicts,
violations, breaches, defaults, rights or liens that, individually or in the
aggregate, do not have, and would not reasonably be expected to have, a material
adverse effect on the Cedant’s ability to perform its obligations under this
Agreement.
(d)    Consents and Approvals. Except as may result from any facts or
circumstances solely relating to the Reinsurer or its Affiliates (as opposed to
any third party), the execution and delivery by the Cedant of this Agreement,
and the performance by the Cedant of, and the consummation by the Cedant of the
transactions contemplated by, this Agreement does not require any governmental
approval to be obtained or made by the Cedant, except for such governmental
approvals, the failure of which to be obtained or made has not had, and would
not reasonably be expected to have, a material adverse effect on the Cedant’s
ability to perform its obligations under this Agreement.
(e)    Governmental Licenses. The Cedant owns, holds or possesses all
governmental approvals, qualifications, registrations, consents, licenses,
permits, certificates or authorizations that are necessary for it to conduct its
business and to own or use its assets and properties, as such business, assets
and properties are conducted, owned and used on the date hereof (collectively,
the “Permits”) except where the failure to hold such Permit, individually or in
the aggregate, would not reasonably be expected to adversely affect in any
material respect the Subject Annuities or the Cedant’s ability to perform its
obligations under this Agreement. Except as would not be reasonably expected to
adversely affect in any material respect the Subject Annuities or the Cedant’s
ability to perform its obligations under this Agreement (i) all of the Cedant’s
Permits that are material to the conduct of the Cedant’s business are valid and
in full force and effect, (ii) the Cedant is not in default or violation, in any
material respect, of any of its Permits and (iii) the Cedant is not the subject
of any pending or, to the knowledge of the Cedant, threatened Action that seeks
the revocation, suspension, limitation, termination, modification, cancellation,
impairment or non-renewal of any of its Permits. None of the Cedant’s material
Permits will be subject to revocation, suspension, limitation, termination,
modification, cancellation, impairment or non-renewal as a result of the
consummation of the transactions contemplated hereby.
(f)    Actuarial Analysis. The Cedant has delivered to the Reinsurer a complete
and correct copy of the Actuarial Analysis. As of the date hereof Milliman has
not furnished to the Cedant or any of its Affiliates any other addenda,
supplements or modifications to the Actuarial Analysis. As of the date hereof,
Milliman has not notified the Cedant or any of its Affiliates that the Actuarial
Analysis is inaccurate in any material respect. The factual information and data
provided by the Cedant and its Affiliates in writing to Milliman in connection
with the preparation of the Actuarial Analysis, including the actuarial analysis
that is described in Schedule 16.01(f), and the seriatim data, sensitivity runs,
memoranda, in each case to the extent related to the Subject Annuities, to the
knowledge of the Cedant (i) was derived from the books and records of the
Cedant, (ii) was generated from the same underlying sources and systems that
were utilized by the Cedant and its





--------------------------------------------------------------------------------





applicable Affiliates to prepare the SAP Financial Statements to the extent
applicable, (iii) was based upon an accurate inventory of in force Subject
Annuities that, at the time of preparation, was complete and correct in all
material respects and (iv) was accurate in all material respects as of the date
so provided. Notwithstanding the foregoing, the Cedant does not guarantee the
projected results included in the Actuarial Analysis, or make any representation
or warranty in this Section 16.01(f) or in any other provision of this Agreement
(other than, solely with respect to (A) below, Section 16.01(k)) (A) with
respect to any assumption in the Actuarial Analysis (including as to future
mortality, policyholder behavior, expense, investment experience and other
actuarial factors with respect to the Subject Annuities or its associated
Reinsured Liabilities or assets) or (B) to the effect that the projected profits
set forth in the Actuarial Analysis will be realized.
(g)    Factual Information Relating to the Subject Annuities.
(i)    The information that was supplied by or on behalf of the Cedant to the
Reinsurer or any of its Representatives that is described in Schedule
16.01(g)(i) (such information, the “Factual Information”), as of the date
supplied (or if later corrected or supplemented prior to the Closing Date, as of
the date corrected or supplemented), taken as a whole, did not contain or
reflect any material inaccuracies or omissions in factual data concerning the
Subject Annuities or the Reinsured Liabilities.
(ii)    The calculations and methodologies contained in the pdf file located at
5.8.1.2 of the Data Room were used by the Cedant for purposes of calculating its
Standard and Poor’s rating agency capital levels as of December 31, 2019.
(h)    Solvency. Immediately after giving effect to this Agreement, no
Insolvency Event will have occurred with respect to the Cedant.
(i)    Accuracy of Books and Records. The Cedant Books and Records (i) have been
maintained in all material respects in accordance with applicable Law, sound
business practices and with a degree of care and diligence similar to that used
for the Cedant’s other businesses for its own account and in accordance with its
internal record retention procedures and policies for its other business and
(ii) are in material compliance with any and all record keeping maintenance
requirements in all applicable Subject Annuities.
(j)    Financial Statements. The Cedant has provided to the Reinsurer true,
complete and correct copies of (i) the annual statement and audited Cedant SAP
financial statements, including the related footnotes, as of and for the year
ended December 31, 2019 (the “Annual SAP Financial Statements”) and (ii) the
quarterly statement as of and for the calendar quarter ended March 31, 2020
(together with the Annual SAP Financial Statements, “SAP Financial Statements”)
of the Cedant. The SAP Financial Statements (A) have been prepared in all
material respects in accordance with Cedant SAP applied consistently throughout
the periods involved (except as described in the notes thereto), and (B) present
fairly, in all material respects, the statutory financial position and results
of operations of the Cedant as of their respective dates and for the respective
periods covered thereby in accordance with Cedant SAP, subject in the case of
the quarterly financial statements referred to above, normal year-end
adjustments that are not material, individually or in the aggregate. No material
deficiency has been asserted by any Governmental Authority with respect to any
of the SAP Financial Statements.
(k)    Reserves.
(i)    The Reserves reflected in the SAP Financial Statements and the reserves
reflected in the calculation of the Initial Premium (A) were determined in all
material respects in accordance with generally accepted actuarial standards
consistently applied (except as otherwise noted in the SAP Financial Statements)
and were fairly stated in accordance with sound actuarial provisions in effect
as of the date of such SAP Financial Statements, (B) were based on actuarial
assumptions that produced reserves at least as great as those called for in any
contract provision as to reserve basis and method, and are in accordance with
all other contract provisions and (C) satisfied the requirements of applicable
Law and Cedant SAP in all material respects, except as otherwise noted in such
SAP Financial Statements and notes thereto included in such SAP Financial
Statements.
(ii)    The reserves reflected in the calculation of the Initial Premium were
determined in a manner consistent with the Cedant’s historical practices
utilizing reserving methods and assumptions for applying Cedant SAP which are
consistent with the reserving methods and assumptions utilized by the Cedant to
prepare the Reference File.
(l)    Compliance with Laws. All of the Subject Annuities have been issued in
compliance in all material respects with all applicable Laws. All policy forms,
riders, amendments and endorsements on which any Subject Annuity has been issued
have, and all marketing materials, brochures, illustrations and certificates
used in connection with the sale and issuance of the Subject Annuities have, to
the extent required by applicable Law, been filed with and approved by all
applicable Governmental Authorities and otherwise comply in all material
respects with all applicable Laws.
(m)    Insurance Regulatory Matters. The Cedant has made available to the
Reinsurer complete and correct (i) copies of all material reports and
registrations (including registrations as a member of an insurance holding
company system and risk based capital reports) and any supplements or amendments
thereto filed since January 1, 2018 by the Cedant with respect to the Subject
Annuities with applicable Governmental Authorities, (ii) copies of all financial
examination and market conduct examination reports of all applicable
Governmental Authorities with respect to the Subject Annuities issued since
January 1, 2018 and (iii) copies of all other material correspondence, orders,
inquiries and other materials relating to the Subject Annuities received from or
delivered to any insurance regulator, including those relating to the Cedant’s
accounting, actuarial, reporting and claims-handling practices, since January 1,
2018, or that are in effect as of the date hereof. The Cedant is not, as of the
date hereof, subject to any pending financial or market conduct examination by
any applicable Governmental





--------------------------------------------------------------------------------





Authorities with respect to the Subject Annuities. The Cedant has made available
to the Reinsurer complete and correct copies of all material policy forms in
respect of the Subject Annuities.
(n)    Litigation. There are no Actions relating to the Subject Annuities (other
than Actions relating to the Subject Annuities that involve ordinary course
claims under the applicable Subject Annuity) pending or, to the knowledge of the
Cedant, threatened in writing against the Cedant that (i) would reasonably be
expected to adversely affect in any material respect the Subject Annuities or
the ability of the Cedant to perform its obligations under this Agreement or
(ii) constitute a class Action, whether or not a class has been certified. There
are no Actions pending or, to the knowledge of the Cedant, threatened against
the Cedant or any of its Affiliates that question the validity of, or seek
injunctive relief with respect to, this Agreement or the right of the Cedant to
enter into this Agreement.
(o)    Investment Assets.
(i)    The Cedant has valid title to all of the Initial Funds Withheld Assets,
free and clear of any liens, pledges or other encumbrances.
(ii)    The Cedant has made available to the Reinsurer accurate and complete
copies of all of documents, agreements and instruments (and all modifications
and amendments thereto) evidencing, securing, executed and/or delivered in
connection with the CMLs, including, without limitation, title insurance
policies and surveys. The Cedant has made available to the Reinsurer accurate
and complete copies of the loan servicing agreements with respect to the CMLs
with respect to the servicing of each CML (the “Servicing Agreements”).
(iii)    Neither the Cedant nor any of its Affiliates has received written
notice that any of the CMLs is in default in any payment of principal,
distributions, interest, dividends or any other material payment or performance
obligation thereunder. To the knowledge of the Cedant, there is no default
under, or any breach of, any representations, agreements or covenants in respect
of, or under any contractual arrangement relating to, any of the CMLs or under
any of the Servicing Agreements, and the Cedant has not waived any material
default in respect of or under any contractual arrangement relating to the CMLs
or under any of the Servicing Agreements.
(iv)    There are no material outstanding commitments, options, put agreements
or other arrangements relating to the CMLs to which the Cedant may be subject
upon or after the Closing Date.
(v)    None of the CMLs are subject to any restructuring, work-out or
forbearance arrangement (including, without limitation, any deferral or waiver
of scheduled payments), and the Cedant has not requested from any counterparty
or borrower thereunder (and no counterparty or borrower has requested) any
restructuring, work-out or forbearance arrangement with respect thereto
(including, without limitation, any deferral or waiver of scheduled payments).
(p)    Tax Treatment of Subject Annuities. The Tax treatment of each Subject
Annuity is not, and since the time of issuance or subsequent modification has
not been, less favorable to the purchaser, policyholder or intended
beneficiaries thereof, than the Tax treatment under the Code either that was
purported to apply in written materials provided by the issuer of such Subject
Annuity, in each case at the time of its issuance (or any subsequent
modification of such Subject Annuity) or for which such Subject Annuity was
designed to qualify at the time of issuance (or subsequent modification), in
each case except where the failure to have such Tax treatment, individually or
in the aggregate, is not, and would not reasonably be expected to be, material
to the issuer of any such Subject Annuity. Neither the Cedant or any of its
Affiliates has entered into any agreement or is involved in any discussions or
negotiations with any Tax Authority regarding the failure of any Subject
Annuities to meet the requirements of the Product Tax Rules. Neither the Cedant
or any of its Affiliates is a party to, or has received written notice of, any
federal, state, local or foreign audits or other administrative or judicial
actions with regard to the Tax treatment of any Subject Annuities or of any
claims by the purchasers, holders or intended beneficiaries of the Subject
Annuities regarding the Tax treatment of (i) the Subject Annuities or (ii) any
plan or arrangement in connection with which such Subject Annuities were
purchased or have been administered.
(q)    NO OTHER REPRESENTATIONS OR WARRANTIES. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS SECTION 16.01, NEITHER THE CEDANT NOR ANY OTHER
PERSON MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH
RESPECT TO THE CEDANT, THE SUBJECT ANNUITIES, THE REINSURED LIABILITIES OR THE
ASSETS AND PROPERTIES OF THE CEDANT, AND THE CEDANT DISCLAIMS ANY OTHER
REPRESENTATIONS, WARRANTIES, FORECASTS, PROJECTIONS, STATEMENTS OR INFORMATION,
WHETHER MADE BY THE CEDANT OR ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS,
EMPLOYEES, PRODUCERS OR REPRESENTATIVES. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE XVI, NO REPRESENTATION
OR WARRANTY HAS BEEN OR IS BEING MADE WITH RESPECT TO ANY PROJECTIONS,
FORECASTS, BUSINESS PLANS, ESTIMATES OR BUDGETS DELIVERED OR MADE AVAILABLE TO
THE REINSURER OR ANY OTHER PERSON.





--------------------------------------------------------------------------------





Section 16.02    Covenants of the Cedant.
(a)    Statutory Accounting Principles. The Cedant shall prepare its financial
statements as required by, and in accordance with, Cedant SAP.
(b)    Existence; Conduct of Business. The Cedant shall do or cause to be done
all things reasonably necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, Permits, privileges and franchises
material to the conduct of its business, in each case to the extent related to
the Subject Annuities. The Cedant shall not undertake or consummate any
transaction involving an insurance division or insurance business transfer if
such insurance division or insurance business transfer would have the effect of
(i) transferring or otherwise isolating the Subject Annuities into any Person
(including the Cedant) that does not also contain a material portion of other
business written or assumed by the Cedant or (ii) transferring some, but not
all, of the Subject Annuities to any Person, in each case, without the prior
written consent of the Reinsurer (which consent shall not be unreasonably
withheld, conditioned or delayed).
(c)    Compliance with Law. The Cedant shall comply with all Laws of,
governmental orders of, or Permits issued by, any Governmental Authority
applicable to the Cedant or by which it or its properties or assets is bound or
subject, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to adversely affect in any material respect the
Subject Annuities or the Cedant’s ability to perform its obligations under this
Agreement.
(d)    Restriction on Liens. The Cedant shall not create, incur, assume or
suffer to exist any liens on the assets in the Funds Withheld Account (whether
owned on the date of this Agreement or hereafter acquired), or on any interest
therein or the proceeds thereof.
(e)    Redomestication. The Cedant shall not redomesticate from the State of
Michigan to a state where the Reinsurer is not certified as a “certified
reinsurer” without providing at least seventy-five (75) days’ prior notice of
its intent to so redomesticate to the Reinsurer.
(f)    Note Splitting. For any notes or other certificated assets comprising the
Initial Funds Withheld Assets (“Notes”) with respect to which the Cedant’s
entire position will not be transferred into the Funds Withheld Account, the
Cedant shall within a commercially reasonable timeframe after the Closing Date
(which shall not exceed 90 days following the date hereof), (i) execute and
deliver all documents or instruments as is necessary to effect the split,
issuance and re-registration of any Notes in the name of the Cedant’s nominee
(or in the name of the Cedant if registering in the name of the nominee is not
commercially reasonable) and in the amount which is set forth on Schedule
16.02(f) (the “Transferred Notes”), and (ii) deliver such Transferred Notes to
the custodian of the Funds Withheld Account on behalf of the Funds Withheld
Account. The Transferred Notes will not be transferred into the Funds Withheld
Account on the Closing Date and instead will be allocated to the Funds Withheld
Account on the books and records of the Cedant as of the Closing Date. The
Cedant agrees to (i) notify and forward to the Reinsurer (or the Investment
Manager on behalf of the Reinsurer) all interest or principal payments,
amendments, notices, corporate actions and other matters respecting the
Transferred Notes promptly upon receipt by the Cedant and (ii) prior to such
split, reissuance and re-registration, follow all instructions of the Reinsurer
(or the Investment Manager on behalf of the Reinsurer) with respect to
investment management-related activities in respect of such Transferred Notes,
including with respect to any voting, sale or reporting thereof. The Cedant
shall further cooperate with the Reinsurer (or the Investment Manager on behalf
of the Reinsurer) to the extent reasonably necessary in connection with any
matters respecting the Transferred Notes.
(g)    Boxed Assets. With respect to the assets set forth on Schedule 16.02(g)
(the “Boxed Assets”), which will not be transferred into the Funds Withheld
Account at the Closing Date and instead will be allocated to the Funds Withheld
Account on the books and records of the Cedant as of the Closing Date, the
Cedant shall follow all instructions of the Reinsurer (or the Investment Manager
on behalf of the Reinsurer) with respect to investment management-related
activities and decisions in respect of such Boxed Assets, including (i)
executing and delivering all documents or instruments as is necessary to effect
the liquidation or unwind of such Boxed Assets and (ii) delivering any proceeds
from the liquidation or unwind of such Boxed Assets to the custodian of the
Funds Withheld Account on behalf of the Funds Withheld Account. Any such
instructions shall be provided by Instant Bloomberg message or any other
mutually acceptable method of providing instructions. The Reinsurer (or the
Investment Manager on behalf of the Reinsurer) shall use commercially reasonable
efforts to liquidate and unwind the Boxed Assets no later than June 30, 2020;
provided that the Reinsurer (or the Investment Manager on behalf of the
Reinsurer) shall provide instructions such that the liquidation is completed no
later than July 15, 2020. Prior to such liquidation and unwind, the Cedant
agrees to forward to the custodian of the Funds Withheld Account on behalf of
the Funds Withheld Account all payments, posted collateral, disbursements,
distributions, or proceeds in respect of the Boxed Assets promptly upon receipt
by the Cedant or any of its custodians. The Cedant shall use commercially
reasonable efforts, at the direction of the Reinsurer (or the Investment Manager
on behalf of the Reinsurer), to liquidate and unwind each treasury security
comprising the Boxed Assets and the related derivatives transaction
concurrently. The Cedant shall further cooperate with the Reinsurer (or the
Investment Manager on behalf of the Reinsurer) to the extent reasonably
necessary in connection with any matters respecting the Boxed Assets. For the
avoidance of doubt, the interest maintenance reserve, consisting of after-tax
unamortized deferred gains and losses, created as a result of the liquidation
and unwind of the Boxed Assets shall be determined on a net basis taking into
account the difference between the aggregate net after-tax proceeds received by
the Cedant or any of its custodians from the liquidation and unwind of each
treasury security and related derivatives transaction comprising the Boxed
Assets and the aggregate Statutory Book Value of such treasury security and
related derivatives transaction as of the date of such liquidation and unwind.
(h)    Additional Documentation. The Cedant shall deliver to the Reinsurer or
the Investment Manager the documentation described on Schedule 16.02(h) relating
to the Initial Funds Withheld Assets within the timeframes specified therein to
the extent that such documentation is in the possession of, or otherwise
available to, the Cedant and its Affiliates.





--------------------------------------------------------------------------------





Section 16.03    Representations and Warranties of the Reinsurer. The Reinsurer
hereby represents and warrants to the Cedant, as of the Effective Time and as of
the Closing Date, as follows:
(a)    Organization and Qualification. The Reinsurer (i) is a Bermuda exempted
company duly incorporated, validly existing and in good standing under the Laws
of Bermuda, (ii) is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction where the character of its owned,
operated or leased properties or the nature of its activities makes such
qualification necessary and (iii) has the requisite corporate or other power and
authority to operate its business as now conducted, except where the failures to
be so qualified, individually or in the aggregate, would not reasonably be
expected to have, a material adverse effect on the Reinsurer’s ability to
perform its obligations under this Agreement.
(b)    Authorization. The Reinsurer has all requisite corporate or other power
to enter into, consummate the transactions contemplated by, and carry out its
obligations under, this Agreement. The execution and delivery by the Reinsurer
of this Agreement, the Trust Agreement and the Security and Control Agreement
and the consummation by the Reinsurer of the transactions contemplated by, and
the performance by the Reinsurer of its obligations under, this Agreement, the
Trust Agreement and the Security and Control Agreement has been duly authorized
by all requisite corporate or other action on the part of the Reinsurer. Each of
this Agreement, the Trust Agreement and the Security and Control Agreement has
been duly executed and delivered by the Reinsurer, and this Agreement, the Trust
Agreement and the Security and Control Agreement (assuming due authorization,
execution and delivery by the Cedant) constitute the legal, valid and binding
obligations of the Reinsurer, enforceable against it in accordance with its
terms, subject to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium, rehabilitation, liquidation, fraudulent conveyance or
similar Laws relating to or affecting creditors’ rights generally and subject,
as to enforceability, to the effect of general equitable principles (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
(c)    No Conflict. Except as may result from any facts or circumstances solely
relating to the Cedant or its Affiliates (as opposed to any third party), the
execution, delivery and performance by the Reinsurer of, and the consummation by
it of the transactions contemplated by, this Agreement does not (i) violate or
conflict with the organizational documents of the Reinsurer, (ii) violate or
conflict with any Law applicable to the Reinsurer or by which it or any of its
properties or assets is bound or subject or (iii) result in any breach of, or
constitute a default (or event which, with the giving of notice or lapse of
time, or both, would become a default) under, or give to any Person any rights
of termination, acceleration, impairment, alteration or cancellation of, or
result in the creation of any lien on any of the assets, rights or properties of
the Reinsurer pursuant to, or result in any acceleration of remedies, penalties
or material increase or decrease in an amount payable or an obligation or
benefit under, any material note, bond, mortgage, indenture or contract to which
the Reinsurer or any of its subsidiaries is a party or by which any of such
assets or properties is bound or subject, except, in the case of clauses (ii)
or (iii), any such conflicts, violations, breaches, defaults, rights or liens
that, individually or in the aggregate, do not have, and would not reasonably be
expected to have, a material adverse effect on the Reinsurer’s ability to
perform its obligations under this Agreement .
(d)    Consents and Approvals. Except as may result from any facts or
circumstances solely relating to the Cedant or its Affiliates (as opposed to any
third party), the execution and delivery by the Reinsurer of this Agreement, and
the performance by the Reinsurer of, and the consummation by the Reinsurer of
the transactions contemplated by, this Agreement does not require any
governmental approval to be obtained or made by the Reinsurer, except for such
governmental approvals, the failure of which to be obtained or made has not had,
and would not reasonably be expected to have, a material adverse effect on the
Reinsurer’s ability to perform its obligations under this Agreement.
(e)    Governmental Licenses. The Reinsurer owns, holds or possesses all Permits
that are necessary for it to conduct its business and to own or use its assets
and properties, as such business, assets and properties are conducted, owned and
used on the date hereof and to execute and deliver, and perform its obligations
under, this Agreement, except where the failure to hold such Permit,
individually or in the aggregate, has not had and would not reasonably be
expected to adversely affect in any material respect the ability of the
Reinsurer to perform its obligations under this Agreement. Except as would not
be reasonably expected to adversely affect in any material respect the
Reinsurer’s ability to perform its obligations under this Agreement (i) all of
the Reinsurer’s Permits that are material to the conduct of the Reinsurer’s
business are valid and in full force and effect, (ii) the Reinsurer is not in
default or violation, in any material respect, of any of its Permits and (iii)
the Reinsurer is not the subject of any pending or, to the knowledge of the
Reinsurer, threatened Action that seeks the revocation, suspension, limitation,
termination, modification, cancellation, impairment or non-renewal of any of its
Permits. None of the Reinsurer’s Permits will be subject to revocation,
suspension, limitation, termination, modification, cancellation, impairment or
non-renewal as a result of the consummation of the transactions contemplated
hereby.
(f)    Solvency. Immediately after giving effect to this Agreement, no
Insolvency Event will have occurred with respect to the Reinsurer.
(g)    Accuracy of Books and Records. The Reinsurer Books and Records have been
maintained in all material respects in accordance with applicable Law and sound
business practices.
(h)    Financial Statements. The Reinsurer has provided to the Cedant true,
complete and correct copies of (i) the annual statement and audited Reinsurer
SAP financial statements, including the related footnotes, as of and for the
year ended December 31, 2019 (the “Annual Reinsurer Financial Statements”) and
(ii) the unaudited quarterly statements as of and for the calendar quarter ended
March 31, 2020 (together with the Annual Reinsurer Financial Statements,
“Reinsurer Financial Statements”) of the Cedant. The Reinsurer Financial
Statements (A) have been prepared in all material respects in accordance with
Reinsurer SAP applied consistently throughout the periods involved (except as
described in the notes thereto), and (B) present fairly, in all material
respects, the statutory financial position and results of operations of the





--------------------------------------------------------------------------------





Reinsurer as of their respective dates and for the respective periods covered
thereby in accordance with Reinsurer SAP, subject in the case of the quarterly
financial statements referred to above, normal year-end adjustments that are not
material, individually or in the aggregate. No material deficiency has been
asserted by any Governmental Authority with respect to any of the Reinsurer
Financial Statements.
(i)    Certified Reinsurer. As of the date hereof, the Reinsurer has been
certified by the Michigan Department of Insurance and Financial Services as a
“certified reinsurer” in the State of Michigan pursuant to Mich. Admin. Code R
500.1131.
Section 16.04    Covenants of the Reinsurer.
(a)    Statutory Accounting Principles. The Reinsurer will prepare its financial
statements as required by, and in accordance with, Reinsurer SAP.
(b)    Existence; Conduct of Business. The Reinsurer will do or cause to be done
all things reasonably necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, Permits, privileges and franchises
material to the conduct of its business.
(c)    Compliance with Law. The Reinsurer will comply with all Laws of, or
Permits issued by, any Governmental Authority applicable to the Reinsurer or by
which it or its properties or assets is bound or subject, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to adversely affect in any material respect the Reinsurer’s ability to
perform its obligations under this Agreement.
(d)    Governmental Notices. The Reinsurer shall provide the Cedant, within five
(5) Business Days after receipt thereof, copies of any written notice or report
from any Governmental Authority with respect to the business reinsured under
this Agreement and a written summary of any material oral communication with any
Governmental Authority with respect to the business reinsured under this
Agreement.
(e)    Certified Reinsurer. The Reinsurer will do or cause to be done all things
reasonably necessary to maintain its status as a “certified reinsurer” in the
State of Michigan pursuant to Mich. Admin. Code R 500.1131. In the event that
the Cedant notifies the Reinsurer of its intent to redomesticate from the State
of Michigan to a state where the Reinsurer is not certified as a “certified
reinsurer” (the “New Domiciliary State”), the Reinsurer shall use commercially
reasonable efforts to become certified as a “certified reinsurer” in the New
Domiciliary State and to otherwise cooperate with the Cedant in connection with
any such proposed redomestication.
ARTICLE XVII
SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES
Section 17.01    Survival. The representations, warranties, covenants and
agreements of the parties hereto contained in or made pursuant to this Agreement
shall survive in full force and effect until the date that is eighteen (18)
months after the Closing Date, at which time they shall terminate (and no claims
shall be made for indemnification under Section 17.02 or Section 17.03
thereafter); provided, however, that (a) the representations and warranties set
forth in Section 16.01(a), 16.01(b), 16.01(c), 16.01(o)(i), 16.03(a), 16.03(b)
and 16.03(c) shall survive indefinitely and (b) the covenants and agreements
that by their terms apply or are to be performed in whole or in part after the
Closing Date shall survive for the period provided in such covenants and
agreements, if any, or until fully performed.
Section 17.02    Indemnification by the Cedant.
(a)    After the Closing Date and subject to this Article XVII, the Cedant shall
indemnify, defend and hold harmless the Reinsurer Indemnitees against, and
reimburse the Reinsurer Indemnitees for, all Losses that the Reinsurer
Indemnitees may at any time suffer or incur, or become subject to as a result of
or in connection with the breach or inaccuracy of any representation or warranty
set forth in Section 16.01.
(b)    Notwithstanding anything to the contrary contained herein, the Cedant
shall not be required to indemnify, defend or hold harmless the Reinsurer
Indemnitees against, or reimburse the Reinsurer Indemnitees for, any Losses
pursuant to Section 17.02(a): (i) with respect to any claim (or series of
related claims arising from similar underlying facts, events or circumstances)
unless such claim (or series of related claims) involves Losses in excess of
$25,000 (nor shall any such claim or series of related claims that does not meet
such $25,000 threshold be applied to or considered for purposes of calculating
the aggregate amount of the Reinsurer Indemnitees’ Losses for which the Cedant
has responsibility under clause (ii) of Section 17.02(b) below); (ii) until the
aggregate amount of the Reinsurer Indemnitees’ Losses under Section 17.02(a)
exceeds $25,000,000, after which the Cedant shall be obligated for all the
Reinsurer Indemnitee’s Losses under Section 17.02(a) that are in excess of
$25,000,000, but only if such excess Losses arise with respect to any claim (or
series of related claims) that involves Losses in excess of $25,000; and
(iii) in a cumulative aggregate amount exceeding $175,000,000. For purposes of
determining whether the threshold set forth in clause (iii) of this
Section 17.02(b) has been met or exceeded, any amount paid by the Cedant or any
of its Affiliates for Losses pursuant to Section 17.02(a) shall be taken into
account. For the avoidance of doubt, (A) the limitations set forth in this
Section 17.02(b) shall not apply to the representations and warranties set forth
in Sections 16.01(a), 16.01(b), 16.01(c), and 16.01(o)(i) and (B) the
limitations set forth in Section 17.02(b)(i) and Section 17.02(b)(ii) shall not
apply to the representation and warranty set forth in Section 16.01(k)(ii).
(c)    If, prior to the Closing Date, the Cedant provided an email or other
written notice, other than any email, communication or other document contained
in the Data Room, to an individual listed on Schedule 17.02(c) specifically
identifying inaccurate





--------------------------------------------------------------------------------





information that is a breach of a representation or warranty of the Cedant
contained in this Agreement, then the Reinsurer shall be deemed to have waived
such breach solely to the extent of such specifically identified inaccurate
information which resulted in such breach (and not with respect to any other
potential breach of such representation or warranty or any other representation
or warranty), and the Reinsurer and the other Reinsurer Indemnitees shall not be
entitled to indemnification pursuant to Section 17.02(a) to sue for Losses as a
result of such inaccurate information which resulted in such breach.
Section 17.03    Indemnification by the Reinsurer. After the Closing Date and
subject to this Article XVII, the Reinsurer shall indemnify, defend and hold
harmless the Cedant Indemnitees against, and reimburse the Cedant Indemnitees
for, all Losses that the Cedant Indemnitees may at any time suffer or incur, or
become subject to:
(a)    as a result of or in connection with the breach or inaccuracy of any
representation or warranty set forth in Section 16.03; or
(b)    as a result of or in connection with the breach or failure by any
retrocessionaire to perform such retrocessionaire’s Retrocession Confidentiality
Obligations.
Notwithstanding anything to the contrary contained herein, the Reinsurer shall
not be required to indemnify, defend or hold harmless the Cedant Indemnitees
against, or reimburse the Cedant Indemnitees for, any Losses pursuant to Section
17.03(a): (i) with respect to any claim (or series of related claims arising
from similar underlying facts, events or circumstances) unless such claim (or
series of related claims) involves Losses in excess of $25,000 (nor shall any
such claim or series of related claims that does not meet such $25,000 threshold
be applied to or considered for purposes of calculating the aggregate amount of
the Cedant Indemnitees’ Losses for which the Reinsurer has responsibility under
clause (ii) of this Section 17.03); (ii) until the aggregate amount of the
Cedant Indemnitees’ Losses under Section 17.03(a) exceeds $25,000,000, after
which the Reinsurer shall be obligated for all the Cedant Indemnitee’s Losses
under Section 17.03(a) that are in excess of $25,000,000, but only if such
excess Losses arise with respect to any claim (or series of related claims) that
involves Losses in excess of $25,000; and (iii) in a cumulative aggregate amount
exceeding $175,000,000. For purposes of determining whether the threshold set
forth in clause (iii) of this Section 17.03 has been met or exceeded, any amount
paid by the Reinsurer or any of its Affiliates for Losses pursuant to Section
17.03(a) shall be taken into account. For the avoidance of doubt, the
limitations set forth in this Section 17.03 shall not apply to the
representations and warranties set forth in Sections 16.03(a), 16.03(b) and
16.03(c).
Section 17.04    Claims Procedure.
(a)    Notification by the Indemnified Party. If any Indemnified Party becomes
aware of any fact, matter or circumstance that may give rise to a claim for
indemnification under this Article XVII, the Indemnified Party shall (at its own
expense) promptly notify the Indemnifying Party in writing of any claim in
respect of which indemnity may be sought under this Article XVII, including any
pending or threatened claim or demand against the Indemnified Party by a third
party that the Indemnified Party has determined has given or could reasonably
give rise to a right of indemnification under this Agreement (including a
pending or threatened claim or demand asserted by a third party against the
Indemnified Party, a “Third Party Claim”), setting out the details of the claim,
the provisions under this Agreement on which such claim is based, its estimate
of the amount of Losses to the extent ascertainable which are, or are to be, the
subject of the claim and such other information (to the extent reasonably
available) as is reasonably necessary to enable the Indemnifying Party to assess
the merits of the potential claim; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article XVII or otherwise affect the rights of any
Indemnified Party except to the extent that the Indemnifying Party is actually
prejudiced by such failure. The parties agree that (i) in this Article XVII they
intend to shorten, in the case of the limited survival periods specified in
Section 17.01, the applicable statute of limitations period with respect to
certain indemnification claims hereunder, (ii) notices for claims for
indemnification in respect of a breach of a representation, warranty, covenant
or agreement must be delivered prior to the expiration of the applicable
survival period specified in Section 17.01 for such representation, warranty,
covenant or agreement and (iii) any claims for indemnification for which notice
is not delivered prior to the expiration of the applicable survival period set
forth in Section 17.01 shall be expressly barred and are hereby waived;
provided, further, that if, prior to such applicable date, a party hereto shall
have notified the other party hereto in accordance with the requirements of this
Section 17.04(a) of a claim for indemnification under this Article XVII (whether
or not formal legal action shall have been commenced based upon such claim),
such claim shall continue to be subject to indemnification in accordance with
this Article XVII notwithstanding the passing of such applicable date.
(b)    Cooperation by the Indemnified Party. The Indemnified Party shall
reasonably cooperate with and assist the Indemnifying Party in determining the
validity of any claim for indemnity by the Indemnified Party and in defending
against a Third Party Claim.
(c)    The Indemnified Party shall not settle, compromise or consent to the
entry of any judgment with respect to any Third Party Claim or demand for which
it is seeking indemnification from the Indemnifying Party or admit to any
liability with respect to such Third Party Claim or demand without the prior
written consent of the Indemnifying Party (which shall not be unreasonably
withheld, conditioned or delayed). Notwithstanding anything to the contrary
contained in this Article XVII, no Indemnifying Party shall have any liability
under this Article XVII for any Losses arising out of or in connection with any
Third Party Claim that is settled or compromised by an Indemnified Party without
the consent of such Indemnifying Party.
(d)    Assumption of Defense of a Third Party Claim. Upon receipt of a notice of
a claim for indemnity from an Indemnified Party pursuant to Section 17.04(a) in
respect of a Third Party Claim, the Indemnifying Party may, by notice to the
Indemnified Party delivered within thirty (30) Business Days of the receipt of
notice of such Third Party Claim, assume the defense and control of any Third





--------------------------------------------------------------------------------





Party Claim, with its own counsel and at its own expense, but shall allow the
Indemnified Party to have a reasonable opportunity to participate in the defense
of such Third Party Claim with its own counsel and at its own expense. The
Indemnifying Party shall be liable for the fees and expenses of counsel employed
by the Indemnified Party (i) for any period during which the Indemnifying Party
has not assumed the defense of a Third Party Claim and (ii) in connection with
any claim where, based on the advice of outside counsel, a conflict in interest
between the Indemnifying Party and the Indemnified Party exists. The
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (which shall not be unreasonably withheld, conditioned or
delayed), consent to a settlement, compromise or discharge of, or the entry of
any judgment arising from, any Third Party Claim, unless such settlement,
compromise, discharge or entry of any judgment provides only for the payment of
monetary damages (and does not impose any injunctive relief or otherwise impose
any conditions or restrictions on the Indemnified Party) and does not involve
any finding or admission of any violation of Law or rights of any Person,
admission of any wrongdoing, fault or culpability by the Indemnified Party, and
the Indemnifying Party shall obtain, as a condition of any settlement,
compromise, discharge, entry of judgment (if applicable), or other resolution, a
complete and unconditional release of each Indemnified Party from any and all
liabilities in respect of such Third Party Claim. If the Indemnifying Party is
controlling a defense of a Third Party Claim in accordance with this Article
XVII and fails to defend diligently the action or proceeding after notifying the
Indemnified Party of its assumption of the defense of such Third Party Claim,
the Indemnified Party may assume such defense, and the reasonable and documented
fees of its attorneys will be covered by the indemnity provided for in this
Article XVII upon determination of the Indemnifying Party’s indemnity
obligations. Notwithstanding anything to the contrary in this Section 17.04, the
Indemnified Party (and not the Indemnifying Party) shall have the exclusive
right to assume the defense and control of any Third Party Claim if (A) the
Indemnified Party in good faith determines that the nature of the Third Party
Claim is such that it would reasonably be expected to involve criminal liability
being imposed on any Indemnified Party or its Affiliates, (B) such Third Party
Claim seeks an injunction or other equitable relief against any Indemnified
Party or (C) such Third Party Claim is initiated by a Governmental Authority;
provided that if such Third Party Claim seeks an injunction or equitable relief
against the Indemnified Party that can be separated from a related claim for
money damages, the Indemnifying Party may only be entitled to assume control of
the defense of such Third Party Claim for money damages.
(e)    In the event any Indemnifying Party receives a notice of a claim for
indemnity from an Indemnified Party pursuant to Section 17.04(a) that does not
involve a Third Party Claim, the Indemnifying Party shall notify the Indemnified
Party within thirty (30) Business Days following its receipt of such notice
whether the Indemnifying Party disputes its liability to the Indemnified Party
under this Article XVII.
Section 17.05    Payment. In the event a claim for indemnification under this
Article XVII has been finally determined, the amount of such final determination
shall be paid by the Indemnifying Party to the Indemnified Party on demand in
immediately available funds. Any claim, action, suit, arbitration or proceeding
by or before any Governmental Authority or arbitral body, and the liability for
and amount of damages therefor, shall be deemed to be “finally determined” for
purposes of this Article XVII when the parties hereto have so determined by
mutual agreement or, if disputed, when a final non-appealable governmental order
has been entered into with respect to such claim, action, suit, arbitration or
proceeding.
Section 17.06    Treatment of Indemnification Payments. To the fullest extent
permitted under applicable Law, for all purposes (including Tax purposes), the
parties hereto shall treat any payment made under Section 17.02 or Section 17.03
as an adjustment to the Ceding Commission.
Section 17.07    Provisions. No Indemnifying Party shall be liable under this
Article VII in respect of any Loss to the extent that the amount of such Loss is
expressly reflected in the calculation of the Initial Premium Adjustment.
Section 17.08    Exclusive Remedies. Each party hereto acknowledges and agrees
that, other than in the case of actual fraud by a party to this Agreement in the
making of a representation or warranty herein or willful breach by any party
hereto (a) subject to Section 3.05, the indemnification provisions of this
Article XVII shall be the sole and exclusive monetary remedies of the parties
hereto for any breach of the representations or warranties contained in this
Agreement; and (b) notwithstanding anything to the contrary contained herein, no
breach of any representation or warranty contained herein shall give rise to any
right on the part of any party hereto to rescind this Agreement or any of the
transactions contemplated hereby.
Section 17.09    Damages. The Cedant and the Reinsurer agree that with respect
to each indemnification obligation set forth in this Article XVII, in no event
shall an Indemnifying Party have any liability to an Indemnified Party for:
(a) any punitive damages except to the extent paid to a third party and
(b) special, consequential or indirect damages, in each case, to the extent not
the reasonably foreseeable result of any breach by the Indemnifying Party of a
representation and warranty or covenant contained in this Agreement. For
purposes of determining whether a breach of any representation or warranty made
in this Agreement has occurred, and for calculating the amount of any Loss under
this Article XVII, each representation and warranty contained in this Agreement
shall be read without regard to any “materiality,” “material adverse effect” or
other similar qualification contained in or otherwise applicable to such
representation or warranty.
Section 17.10    Right to Recover.
(a)    If the Indemnifying Party is liable to pay an amount in discharge of any
claim under this Agreement and the Indemnified Party recovers or is entitled to
recover (whether by payment, discount, credit, relief, insurance or otherwise)
from a third party a sum which indemnifies or compensates the Indemnified Party
(in whole or in part) in respect of the Losses which is the subject matter of
the claim, then the Indemnified Party shall take such actions (at the
Indemnifying Party’s sole cost and expense) as may be reasonably requested by
the Indemnifying Party to enforce recovery against the third party and any
actual recovery (less any reasonable costs and expenses incurred in





--------------------------------------------------------------------------------





obtaining such recovery) shall reduce or satisfy, as the case may be, such claim
to the extent of such recovery. Notwithstanding the foregoing, no party shall be
required to act or forbear to act under this Section 17.10 if such act or
forbearance, as applicable, could prejudice such Person’s ability to prosecute a
claim against the Indemnifying Party or any right hereunder in the reasonable
judgment of such party, as applicable.
(b)    If an Indemnifying Party has paid an amount in discharge of any claim
under this Agreement and the Indemnified Party recovers or is entitled to
recover (whether by payment, discount, credit, relief, insurance or otherwise)
from a third party a sum which indemnifies or compensates the Indemnified Party
(in whole or in part) in respect of the Loss which is the subject matter of the
claim, then the Indemnified Party shall take such actions (at the Indemnifying
Party’s sole cost and expense) as may be reasonably requested by the
Indemnifying Party to enforce such recovery and shall, or shall procure that the
Indemnified Party shall pay to the Indemnifying Party, as soon as practicable
after receipt an amount equal to (i) any sum recovered from the third party in
respect of such claim less any reasonable costs and expenses incurred in
obtaining such recovery or (ii) if less, the amount previously paid by the
Indemnifying Party to the Indemnified Party.
(c)    This Section 17.10 shall apply to the indemnity provided under this
Section 17 and to the Cedant in respect of the Reinsurer’s indemnification
obligations under Section 13.04(d) and Section 15.01(a).
Section 17.11    Double Claims. No Indemnified Party shall be entitled to
recover from an Indemnifying Party under this Article XVII for the same Losses
more than once (notwithstanding that such Loss may result from breaches of
multiple provisions of this Agreement).
ARTICLE XVIII
GENERAL PROVISIONS
Section 18.01    Expenses. Except as may be otherwise specified in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
and financial advisers, incurred in connection with this Agreement, the Trust
Agreement and the Security and Control Agreement and the transactions
contemplated hereby and thereby shall be paid by the Person incurring such costs
and expenses.
Section 18.02    Notices. All notices, requests, consents, claims, demands and
other communications under this Agreement shall be in writing and shall be given
or made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by electronic mail with
receipt confirmed or by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses, or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 18.02:
(a)    if to the Cedant:
Jackson National Life Insurance Company
1 Corporate Way
Lansing, Michigan 48951
Attention: Kenneth H. Stewart and Thomas P. Hyatte
E-mail:     ken.stewart@jackson.com and thomas.hyatte@jackson.com
with a copy to:
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:    Nicholas F. Potter and Marilyn A. Lion
E-mail:        nfpotter@debevoise.com and malion@debevoise.com


(b)    if to the Reinsurer:
Athene Life Re Ltd.
Chesney House
96 Pitts Bay Road
Hamilton, HM 08 Bermuda
Attention: Chief Financial Officer; General Counsel
Telephone: 441-279-8400
Email: JACnotices@athene.bm









--------------------------------------------------------------------------------





with a copy to:


Sidley Austin LLP
1 South Dearborn
Chicago, IL 60603
Attention: Perry J. Shwachman and Jeremy C. Watson
Telephone: 312-853-7061 and 312-853-7576
E-mail: pshwachman@sidley.com and jcwatson@sidley.com
Section 18.03    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced under any Law or as a matter
of public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties to this Agreement shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated by this
Agreement be consummated as originally contemplated to the greatest extent
possible.
Section 18.04    Entire Agreement. This Agreement (including all exhibits and
schedules hereto), the Trust Agreement and the Security and Control Agreement
and any other documents delivered pursuant hereto or thereto constitute the
entire agreement of the parties hereto and their respective Affiliates with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both written and oral, between or on behalf of
the Reinsurer and its Affiliates, on the one hand, and the Cedant and its
Affiliates, on the other hand, with respect to the subject matter hereof and
thereof.
Section 18.05    Assignment. This Agreement shall not be assigned by either
party hereto without the prior written consent of the other party. Any attempted
assignment in violation of this Section 18.05 shall be void. This Agreement
shall be binding upon, shall inure to the benefit of, and shall be enforceable
by, the parties hereto and their permitted successors and assigns.
Section 18.06    No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties to this Agreement and their permitted successors and
assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
Section 18.07    Amendment. No provision of this Agreement may be amended,
supplemented or modified except by a written instrument signed by the parties
hereto.
Section 18.08    Submission to Jurisdiction.
(a)    Subject to Section 3.05, Section 5.03, Section 8.02 and Section 14.03,
the Reinsurer and the Cedant each irrevocably and unconditionally submit for
itself and its property in any Action arising out of or relating to this
Agreement, the transactions contemplated hereby, the formation, breach,
termination or validity of this Agreement or the recognition and enforcement of
any judgment in respect of this Agreement or the enforcement of any decision of
the Independent Accountant pursuant to Section 3.05, Section 5.03 or Section
14.03 or the Independent Expert pursuant to Section 8.02, to the exclusive
jurisdiction of the courts of the State of Michigan sitting in Ingham County,
the federal courts for the Southern Division of the Western District of Michigan
and appellate courts having jurisdiction of appeals from any of the foregoing,
and all claims in respect of any such Action shall be heard and determined in
such Michigan courts or, to the extent permitted by Law, in such federal court.
(b)    Any such Action may and shall be brought in such courts and each of the
Reinsurer and the Cedant irrevocably and unconditionally waives any objection
that it may now or hereafter have to the venue or jurisdiction of any such
Action in any such court or that such Action was brought in an inconvenient
court and shall not plead or claim the same.
(c)    Service of process in any Action may be effected by mailing a copy of
such process by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to such party at its address as provided in
Section 18.02.
(d)    Nothing in this Agreement shall affect the right to effect service of
process in any other manner permitted by the Laws of the State of Michigan.
(e)    Nothing in this Section 18.08 is intended to conflict with or override
Section 3.05, Section 5.03, Section 8.02 or Section 14.03.
Section 18.09    Governing Law. This Agreement, and the formation, termination
or validity of any part of this Agreement shall in all respects be governed by,
and construed in accordance with, the Laws of the State of Michigan, without
regard to any conflict of laws principles.





--------------------------------------------------------------------------------





Section 18.10    Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ITS PERFORMANCE UNDER OR THE
ENFORCEMENT OF THIS AGREEMENT.
Section 18.11    Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the covenants or obligations contained in
this Agreement are not performed in accordance with their specific terms or were
otherwise breached. Accordingly, each of the parties hereto shall be entitled to
injunctive or other equitable relief to prevent or cure any breach by the other
parties of its covenants or obligations contained in this Agreement and to
specifically enforce such covenants and obligations in any court referenced in
Section 18.08 having jurisdiction, such remedy being in addition to any other
remedy to which any party may be entitled at law or in equity. The parties
acknowledge and agree that, in the event that the other parties seek an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the terms and provisions of this Agreement, the party seeking an
injunction will not be required to provide any bond or other security in
connection with any such order or injunction.
Section 18.12    Waivers. Any term or provision of this Agreement may be waived,
or the time for its performance may be extended, in writing at any time by the
party entitled to the benefit thereof. Any such waiver shall be validly and
sufficiently authorized for the purposes of this Agreement if, as to any party,
it is authorized in writing by an authorized Representative of such party. The
failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
any party thereafter to enforce each and every such provision. No waiver of any
breach of this Agreement shall be held to constitute a waiver of any preceding
or subsequent breach.
Section 18.13    Rules of Construction. Interpretation of this Agreement shall
be governed by the following rules of construction: (a) words in the singular
shall be held to include the plural and vice versa, and words of one gender
shall be held to include the other gender as the context requires;
(b) references to Articles, Sections, paragraphs, Exhibits and Schedules are
references to the Articles, Sections, paragraphs, Exhibits and Schedules to this
Agreement unless otherwise specified; (c) references to “$” shall mean United
States dollars; (d) the word “including” and words of similar import when used
in this Agreement shall mean “including without limiting the generality of the
foregoing,” unless otherwise specified; (e) the table of contents, articles,
titles and headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement;
(f) this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted; (g)  the Schedules and Exhibits referred to herein
shall be construed with and as an integral part of this Agreement to the same
extent as if they were set forth verbatim herein; (h) unless the context
otherwise requires, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole, and not to any particular provision of this Agreement; (i) all terms
defined in this Agreement shall have the defined meanings when used in any,
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein; (j) any agreement or instrument defined or referred to herein
or any agreement or instrument that is referred to herein means such agreement
or instrument as from time to time amended, modified or supplemented, including
by waiver or consent, and references to all attachments thereto and instruments
incorporated therein; (k) any statement that a document has been “delivered,”
“provided” or “made available” to the Reinsurer means that such document has
been uploaded to the Data Room not later than three (3) Business Days prior to
the date of this Agreement; (l) any statute or regulation referred to herein
means such statute or regulation as amended, modified, supplemented or replaced
from time to time (and, in the case of any statute, includes any rules and
regulations promulgated under such statute), and references to any section of
any statute or regulation include any successor to such section; (m) all time
periods within or following which any payment is to be made or act to be done
shall be calculated by excluding the date on which the period commences and
including the date on which the period ends and by extending the period to the
first succeeding Business Day if the last day of the period is not a Business
Day; (n) references to any Person include such Person’s predecessors or
successors, whether by merger, consolidation, amalgamation, reorganization or
otherwise; and (o) references to any contract (including this Agreement) or
organizational document are to the contract or organizational document as
amended, modified, supplemented or replaced from time to time, unless otherwise
stated.
Section 18.14    Counterparts. This Agreement may be executed by the parties to
this Agreement in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or electronic mail shall be as effective as
delivery of a manually executed counterpart of this Agreement.
Section 18.15    Duty of Utmost Good Faith. With respect to the reinsurance
relationships and transactions among the parties and their Affiliates
contemplated by this Agreement, each party absolutely and irrevocably waives
resort to the duty of “utmost good faith” or any similar principle.
Section 18.16    Treatment of Confidential Information.
(a)    The Cedant and the Reinsurer (each, the “Receiving Party”) hereby
covenant and agree, each on behalf of itself and on behalf of its Affiliates,
that from and following the Closing Date, (i) subject to clause (ii) of this
Section 18.16(a), the Receiving Party will, and will cause its respective
Affiliates and Representatives to, use any Confidential Information of the other
party and its Affiliates (the “Disclosing Party”) solely in connection with the
transactions contemplated by this Agreement, the Trust Agreement and the
Security and Control Agreement and (ii) the Receiving Party will not, and will
not permit its respective Affiliates to, disclose, give, sell or divulge any
Confidential Information of the Disclosing Party for any purpose or permit its
Representatives to do the same, except that each Receiving Party may disclose
such Confidential Information or portions thereof (A) if legally compelled to do
so, (B) to the extent necessary for the performance of such





--------------------------------------------------------------------------------





Receiving Party’s obligations under this Agreement, the Trust Agreement and the
Security and Control Agreement, (C) to the extent necessary for the enforcement
of the rights of such Receiving Party and its Affiliates under this Agreement,
the Trust Agreement and the Security and Control Agreement, (D) as required in
connection with any retrocession of the Reinsured Liabilities permitted under
this Agreement, (E) to those of such Receiving Party’s Affiliates, and to their
respective Representatives in each case who need to know such information for
the foregoing purposes or (F) as required under any applicable Law, any rules or
regulations of any applicable stock exchange, or by any Governmental Authority;
provided, in the case of clause (D), that (i) the Receiving Party may only
disclose such Confidential Information in connection with any retrocession to a
counterparty that is bound by confidentiality obligations in respect of such
Confidential Information that are at least as stringent as the confidentiality
obligations of the Receiving Party under this Agreement (the “Retrocession
Confidentiality Obligations”) and (ii) the Receiving Party shall take all steps
necessary, at the Receiving Party’s sole expense, to enforce its rights in
respect of such Retrocession Confidentiality Obligations. If the Receiving Party
or its Affiliates, or any of their respective Representatives become legally
compelled or required by applicable Law or Governmental Authority to disclose
any Confidential Information, the Receiving Party, to the extent practicable and
allowed under applicable Law, shall provide the Disclosing Party with prompt
written notice of such requirement so that the Disclosing Party may seek a
protective order or other remedy or waive compliance with this Section 18.16. In
the event that such protective order or other remedy is not obtained, or the
Disclosing Party waives compliance with this Section 18.16, the Receiving Party
or its Affiliates, as applicable, shall furnish only that portion of
Confidential Information which it reasonably believes is legally required to be
provided and exercise its commercially reasonable efforts to obtain assurances
that appropriate confidential treatment will be accorded such Confidential
Information. Notwithstanding anything in this Section 18.16 to the contrary, the
parties acknowledge and agree that each party may share any Confidential
Information of the other party with (A) any Governmental Authority charged with
the supervision of insurance companies or (B) the Internal Revenue Service or
any other taxing authority as each party deems necessary or advisable in its
good faith judgment.
(b)    The Cedant shall not provide to the Reinsurer, and the Reinsurer shall
have no right to access, any Non-Public Personal Information, as defined below,
except to the extent necessary for purposes of administration of this Agreement.
The Reinsurer and its Representatives and service providers will protect the
confidentiality and security of any Non-Public Personal Information provided to
it hereunder by:
(i)    holding all Non-Public Personal Information in strict confidence;
(ii)    maintaining appropriate measures that are designed to protect the
security, integrity and confidentiality of Non-Public Personal Information; and
(iii)    disclosing and using Non-Public Personal Information received under
this Agreement only for purposes of carrying out the Reinsurer’s obligations
under this Agreement, for purposes of retrocession as permitted hereunder, or as
may be required or permitted by Law.
“Non-Public Personal Information” is personally identifiable medical, financial
and other personal information about proposed, current and former applicants,
Customers, policy owners, contract holders, insureds, annuitants, claimants and
beneficiaries of Subject Annuities or contracts issued by the Cedant, and its
Representatives. Non-Public Personal Information does not include de-identified
personal data, i.e., information that does not identify, or could not reasonably
be associated with, an individual.
Section 18.17    Service of Process. The Reinsurer hereby designates the
Director of the Michigan Department of Insurance and Financial Services as its
true and lawful attorney upon whom may be served any lawful process in any
Action instituted by or on behalf of the Cedant and submits to the jurisdiction
of any court of competent jurisdiction in the State of Michigan in connection
with such Action. The Reinsurer shall comply with all requirements necessary to
give such court jurisdiction, and shall abide by the final decision of such
court or of any appellate court in the event of an appeal. A copy of any such
process shall be delivered to the Reinsurer in accordance with Section 18.02.
[The remainder of this page is intentionally left blank.]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the date
first set forth above.
JACKSON NATIONAL LIFE INSURANCE COMPANY
By: /s/_Kenneth H. Stewart________________
Name: Kenneth H. Stewart________________                            
Title: Executive VP, Corporate Development__    
                
                        
ATHENE LIFE RE LTD.
By: /s/_Adam Laing_______________________                    
Name: Adam Laing_______________________                    
Title: Chief Financial Officer________________        




[Signature Page to the Coinsurance Agreement]

--------------------------------------------------------------------------------






Exhibits


The exhibits hereto have been omitted pursuant to Regulation S-K Item 601(a)(5).
A list of all omitted exhibits can be found within the table of contents to this
Agreement on page iii.







--------------------------------------------------------------------------------






Schedules


The schedules hereto have been omitted pursuant to Regulation S-K Item
601(a)(5). A list of all omitted schedules can be found within the table of
contents to this Agreement on page iv.





